Exhibit 10.1

EXECUTION COPY

 

SECOND LIEN CREDIT AGREEMENT

dated as of January 22, 2007,

among

TRUE TEMPER CORPORATION,

TRUE TEMPER SPORTS, INC.,
as Borrower

THE LENDERS PARTY HERETO

and

CREDIT SUISSE,
as Administrative Agent

--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC,
as Sole Bookrunner and Sole Lead Arranger

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

25

SECTION 1.03.

Classification of Loans and Borrowings

26

SECTION 1.04.

Pro Forma Calculations

26

 

 

 

ARTICLE II

THE CREDITS

26

SECTION 2.01.

Commitments

26

SECTION 2.02.

Loans

26

SECTION 2.03.

Borrowing Procedure

27

SECTION 2.04.

Repayment of Loans; Evidence of Debt

28

SECTION 2.05.

Fees

29

SECTION 2.06.

Interest on Loans

29

SECTION 2.07.

Default Interest

29

SECTION 2.08.

Alternate Rate of Interest

29

SECTION 2.09.

Termination and Reduction of Commitments

30

SECTION 2.10.

Conversion and Continuation of Borrowings

30

SECTION 2.11.

[Intentionally Omitted]

31

SECTION 2.12.

Prepayment

31

SECTION 2.13.

Mandatory Prepayments

32

SECTION 2.14.

Reserve Requirements; Change in Circumstances

34

SECTION 2.15.

Change in Legality

35

SECTION 2.16.

Indemnity

35

SECTION 2.17.

Pro Rata Treatment

36

SECTION 2.18.

Sharing of Setoffs

36

SECTION 2.19.

Payments

37

SECTION 2.20.

Taxes

37

SECTION 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

39

SECTION 2.22.

Prepayment Premium

40

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

40

SECTION 3.01.

Organization; Powers

40

SECTION 3.02.

Authorization; No Conflicts

41

SECTION 3.03.

Enforceability

41

SECTION 3.04.

Governmental Approvals

41

SECTION 3.05.

Financial Statements

41

SECTION 3.06.

No Material Adverse Change

42

SECTION 3.07.

Title to Properties; Possession Under Leases

42

SECTION 3.08.

Subsidiaries

42

SECTION 3.09.

Litigation; Compliance with Laws

43

SECTION 3.10.

Agreements

43

SECTION 3.11.

Federal Reserve Regulations

43

SECTION 3.12.

Investment Company Act

44

SECTION 3.13.

Use of Proceeds

44

SECTION 3.14.

Tax Returns

44

 

i


--------------------------------------------------------------------------------


 

 

Page

 

 

 

SECTION 3.15.

No Material Misstatements

44

SECTION 3.16.

Employee Benefit Plans

45

SECTION 3.17.

Environmental Matters

45

SECTION 3.18.

Insurance

46

SECTION 3.19.

Security Documents

46

SECTION 3.20.

Location of Real Property

47

SECTION 3.21.

Labor Matters

47

SECTION 3.22.

Intellectual Property

47

SECTION 3.23.

Solvency

48

SECTION 3.24.

Senior Debt

48

 

 

 

ARTICLE IV

CONDITIONS OF LENDING

48

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

51

SECTION 5.01.

Existence; Businesses and Properties

51

SECTION 5.02.

Insurance

51

SECTION 5.03.

Obligations and Taxes

52

SECTION 5.04.

Financial Statements, Reports, etc.

52

SECTION 5.05.

Litigation and Other Notices

54

SECTION 5.06.

Information Regarding Collateral

54

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

54

SECTION 5.08.

Use of Proceeds

55

SECTION 5.09.

Additional Collateral, etc.

55

SECTION 5.10.

Further Assurances

57

SECTION 5.11.

Post-Closing Obligations

58

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

58

SECTION 6.01.

Indebtedness

58

SECTION 6.02.

Liens

62

SECTION 6.03.

Sale and Lease-Back Transactions

64

SECTION 6.04.

Investments, Loans and Advances

64

SECTION 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions

65

SECTION 6.06.

Restricted Payments; Restrictive Agreements

67

SECTION 6.07.

Transactions with Affiliates

68

SECTION 6.08.

Business of Holdings, the Borrower and Subsidiaries; Limitation on Hedging
Agreements

68

SECTION 6.09.

Other Indebtedness and Agreements

69

SECTION 6.10.

Capital Expenditures

69

SECTION 6.11.

[Intentionally Omitted]

69

SECTION 6.12.

Senior Leverage Ratio

69

SECTION 6.13.

[Intentionally Omitted]

70

SECTION 6.14.

Fiscal Year

70

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

70

 

ii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

ARTICLE VIII

THE AGENTS AND THE ARRANGER

74

 

 

 

ARTICLE IX

MISCELLANEOUS

76

SECTION 9.01.

Notices

76

SECTION 9.02.

Survival of Agreement

77

SECTION 9.03.

Binding Effect

77

SECTION 9.04.

Successors and Assigns

77

SECTION 9.05.

Expenses; Indemnity

81

SECTION 9.06.

Right of Setoff

82

SECTION 9.07.

Applicable Law

82

SECTION 9.08.

Waivers; Amendment

82

SECTION 9.09.

Interest Rate Limitation

83

SECTION 9.10.

Entire Agreement

83

SECTION 9.11.

WAIVER OF JURY TRIAL

84

SECTION 9.12.

Severability

84

SECTION 9.13.

Counterparts

84

SECTION 9.14.

Headings

84

SECTION 9.15.

Jurisdiction; Consent to Service of Process

84

SECTION 9.16.

Confidentiality

85

SECTION 9.17.

Delivery of Lender Addenda

86

SECTION 9.18.

USA PATRIOT Act Notice

86

SECTION 9.19.

Intercreditor Agreement

86

 

Exhibits and Schedules

 

 

 

 

 

Exhibit A

Form of Administrative Questionnaire

 

Exhibit B

Form of Affiliate Subordination Agreement

 

Exhibit C

Form of Assignment and Acceptance

 

Exhibit D

Form of Borrowing Request

 

Exhibit E

Form of Guarantee and Collateral Agreement

 

Exhibit F

Form of Lender Addendum

 

Exhibit G

Form of Mortgage

 

Exhibit H

Form of Perfection Certificate

 

Exhibit I

Form of Note

 

Exhibit J

Form of Exemption Certificate

 

Exhibit K

Form of Intercreditor Agreement

 

 

 

 

Schedule 1.01(b)

Mortgaged Properties

 

Schedule 1.01(c)

Subsidiary Guarantor

 

Schedule 2.01

Commitments

 

Schedule 3.08

Subsidiaries

 

Schedule 3.18

Insurance

 

 

iii


--------------------------------------------------------------------------------


 

Schedule 3.19(a)

UCC Filing Offices

 

Schedule 3.19(c)

Mortgage Filing Offices

 

Schedule 3.20

Owned and Leased Real Property

 

Schedule 6.01

Existing Indebtedness

 

Schedule 6.02

Existing Liens

 

Schedule 6.04

Existing Investments

 

 

iv


--------------------------------------------------------------------------------


SECOND LIEN CREDIT AGREEMENT dated as of January 22, 2007, among TRUE TEMPER
CORPORATION, a Delaware corporation ( “Holdings”), TRUE TEMPER SPORTS, INC., a
Delaware corporation (the “Borrower”), the LENDERS from time to time party
hereto and CREDIT SUISSE, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”).

The parties hereto agree as follows:


ARTICLE I

DEFINITIONS

SECTION 1.01.      Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified or that is an officer or
director of the person specified.

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit B pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Agreement” means this Second Lien Credit Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%.  Any change in


--------------------------------------------------------------------------------


the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“Applicable Margin” shall mean, for any day, (a) with respect to any Eurodollar
Loan, 5.50% per annum and (b) with respect to any ABR Loan, 4.50% per annum.

“Arranger” shall mean Credit Suisse Securities (USA) LLC.

“Asset Sale” shall mean the sale, lease, sale and leaseback, assignment (other
than for security purposes), conveyance, transfer, issuance or other disposition
(by way of merger, casualty, condemnation or otherwise) (any of the foregoing, a
“Disposition”) by Holdings, the Borrower or any of the Subsidiaries to any
person other than the Borrower or any Subsidiary Guarantor of (a) any Equity
Interests of any of the Subsidiaries (other than directors’ qualifying shares)
or (b) any other assets of Holdings, the Borrower or any of the Subsidiaries,
including Equity Interests of any person that is not a Subsidiary (other than
(i) inventory, obsolete or worn out assets, assets that are no longer useful,
scrap and Permitted Investments, in each case Disposed of in the ordinary course
of business, (ii) the sale or discount by the Borrower or any Subsidiary, in
each case without recourse and in the ordinary course of business, of overdue
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof consistent with customary
industry practice (and not as part of any bulk sale or financing transaction),
(iii) the Disposition by any Subsidiary that is not a Loan Party of its assets
that do not constitute Collateral in connection with a foreclosure by the
applicable lenders with respect to any Indebtedness of such Subsidiary to the
extent that such assets are collateral security for such Indebtedness, (iv) the
licensing of intellectual property in the ordinary course of business, (v) the
settlement, release or surrender of tort or other litigation claims,
(vi) Dispositions between Subsidiaries that are not Subsidiary Guarantors,
(vii) Permitted Acquisitions or other Investments by the Borrower or any
Subsidiary that are expressly permitted by Section 6.04 and that do not involve
a Disposition of any assets of Holdings, the Borrower or any of the Subsidiaries
to any person other than the Borrower or any Subsidiary Guarantor and
(viii) Permitted Asset Swaps); provided that any Disposition or series of
related Dispositions described in clause (b) above (but not excluded in
clauses (i) through (viii) above) having a value not in excess of $250,000 shall
be deemed not to be an “Asset Sale” for purposes of this Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit C or such other form as shall be approved by the Administrative
Agent.

“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

2


--------------------------------------------------------------------------------


“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, with respect to any person,
(a) the additions to property, plant and equipment and other capital
expenditures of such person and its consolidated subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of such person
for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by such person and its consolidated subsidiaries during
such period, but excluding in each case any such expenditure made (i) in
accordance with the terms of this Agreement to restore, replace or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation, (ii) with the proceeds from the sale or other disposition or
trade-in or exchange of assets to the extent utilized to purchase functionally
equivalent assets, (iii) with the proceeds of a substantially contemporaneous
equity contribution from Holdings (other than any Cure Securities) and (iv)
consisting of the Proposed Domestic Acquisition.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

“Change in Control” shall mean (a) if at any time prior to a Qualified IPO, the
Permitted Holders shall fail to own directly or indirectly, beneficially and of
record, Equity Interests representing more than 50% of the aggregate ordinary
voting power and aggregate equity value represented by the issued and
outstanding Equity Interests in Holdings; (b) if after a Qualified IPO, any
“person” or “group” (within the meaning of Rule 13d-5 of the Securities Exchange
Act

3


--------------------------------------------------------------------------------


of 1934 as in effect on the date hereof) other than the Permitted Holders shall
own directly or indirectly, beneficially or of record, Equity Interests
representing either (i) more than 30% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests in Holdings or (ii) a greater percentage of either the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in Holdings then held, directly or
indirectly, beneficially and of record, by the Permitted Holders; (c) if a
majority of the seats (other than vacant seats) on the board of directors of
Holdings shall at any time be occupied by persons who are not Continuing
Directors; (d) if Holdings shall at any time fail to own directly or indirectly,
beneficially and of record, 100% of each class of issued and outstanding Equity
Interests in the Borrower free and clear of all Liens (other than Liens
expressly permitted by clauses (b), (d) and (s) of Section 6.02); or (e) if any
change of control (or similar event, however denominated) shall occur under the
Subordinated Note Documents.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean January 22, 2007.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Commitment” shall mean, with respect to any Lender, the commitment of such
Lender to make a Loan hereunder as set forth on the Lender Addendum delivered by
such Lender or as set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender assumed its Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial aggregate amount of the
Commitments is $45,000,000.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
including any increased expense or depreciation or amortization resulting from
purchase accounting adjustments or the write-up of inventory in connection with
acquisitions and amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness, (iv) any noncash charges (other than the write-down of accounts
receivable or inventory held for sale

4


--------------------------------------------------------------------------------


(other than in connection with Permitted Acquisitions consummated after the
Closing Date)) for such period, (v) any restructuring costs for such period that
are incurred in connection with Permitted Acquisitions consummated after the
Closing Date, (vi) any non-recurring or extraordinary fees, charges or other
expenses for such period, (vii) bonus and retention payments, including
earn-outs, stock appreciation rights, non-compete payments, phantom stock plans
and similar payments, made or incurred in connection with Permitted Acquisitions
consummated after the Closing Date and the financing thereof, (viii) management
fees paid during such period, (ix) start-up and related costs associated with
the Chinese operations not to exceed the lesser of $1,000,000 and the actual
amount of such start-up and related costs in the fiscal years ending
December 31, 2004 and December 31, 2005 (provided that to the extent that all or
any portion of the income of any person is excluded from Consolidated Net Income
pursuant to the definition thereof for all or any portion of such period any
amounts set forth in the preceding clauses (i) through (ix) that are
attributable to such person shall not be included for purposes of this
definition for such period or portion thereof), (x) if and when incurred, the
amount of integration costs (not to exceed $3,000,000 in the aggregate)
associated with the Proposed Domestic Acquisition incurred 12 months prior to or
after the closing of that acquisition, (xi) for fiscal years 2006, 2007 and
2008, the amount of start-up and transition costs (not to exceed $1,500,000 in
any single fiscal year or $3,000,000 in the aggregate for all such fiscal years)
associated with the Borrower’s establishment and expansion of its foreign
operations with respect to the Foreign Target, (xii) for fiscal years 2006, 2007
and 2008, the amount of transition and shut-down costs (including closure (in
whole or in part) of facilities, relocation of assets, severance costs and
related amounts) associated with the Borrower’s establishment and expansion of
its foreign operations with respect to the Foreign Target, not to exceed
$1,500,000 in any single fiscal year or $3,000,000 in the aggregate for all such
fiscal years and (xiii) for purposes of determining compliance with the
financial covenants in Sections 6.11, 6.12 and 6.13, the Cure Amount received by
the Borrower for such period and permitted to be included in Consolidated EBITDA
pursuant to (and subject to the provisions in) Section 7.01, and minus (b)
without duplication, to the extent included in the statement of such
Consolidated Net Income for such period, (i) all cash payments made during such
period on account of reserves, restructuring charges and other non-cash charges
added to Consolidated Net Income pursuant to clause (a)(iv) above in a previous
period and (ii) all non-cash items of income for such period, all determined on
a consolidated basis in accordance with GAAP; provided that for purposes of
calculating Consolidated EBITDA (other than for purposes of the determination of
Excess Cash Flow) for any period (A) the Consolidated EBITDA of any Acquired
Entity acquired by the Borrower or any Subsidiary pursuant to a Permitted
Acquisition during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred as of the first
day of such period) and (B) the Consolidated EBITDA of any person or line of
business Disposed of by the Borrower or any Subsidiary during such period for
shall be excluded for such period (assuming the consummation of such sale or
other disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period).

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and the
Subsidiaries for such period (including all commissions, discounts and other
fees and charges owed by the Borrower and the Subsidiaries with respect to

5


--------------------------------------------------------------------------------


letters of credit and bankers’ acceptance financing), net of interest income, in
each case determined on a consolidated basis in accordance with GAAP.  For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Borrower or any Subsidiary
with respect to interest rate Hedging Agreements (excluding (i) cash costs paid
to unwind a Hedging Agreement existing on the Closing Date and (ii) interest
expense attributable to up to $5,000,000 of outstanding Indebtedness incurred by
the Foreign Target from a lender that is organized or doing business in a
jurisdiction in which the Foreign Target is located or a province thereof).

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions (including a distribution in respect of
intercompany Indebtedness) by such Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, statute, rule or governmental regulation applicable to such
Subsidiary, (b) the income or loss of any person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary or the date that such person’s assets are acquired by the Borrower or
any Subsidiary, (c) the income of any person (other than a Subsidiary) in which
any other person (other than the Borrower or a Subsidiary or any director
holding qualifying shares in accordance with applicable law) has an interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or a Subsidiary by such person during such period, and (d)
any extraordinary gains or losses.

“Continuing Directors” shall mean, at any time of determination, any member of
the board of directors of Holdings who (a) was a member of such board of
directors on the Closing Date, (b) was nominated for election or elected to such
board of directors with the approval of a majority of the Continuing Directors
who were members of such board of directors at the time of such nomination or
election, (c) prior to the consummation of a Qualified IPO, was nominated by the
Sponsors pursuant to the Stockholders Agreement or (d) following the
consummation of a Qualified IPO, was nominated for election or elected to such
board of directors by the Sponsors at such time when the Permitted Holders are
the beneficial owners, directly or indirectly, of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in Holdings.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Cure Amount” shall have the meaning assigned to such term in Section 7.01.

“Cure Right” shall have the meaning assigned to such term in Section 7.01.

“Cure Securities” shall mean equity securities of Holdings (the net proceeds of
which are contributed to the common equity of the Borrower) having no mandatory
redemption, repurchase, repayment or similar requirements prior to the date
which occurs six months after the

6


--------------------------------------------------------------------------------


Maturity Date, and upon which all dividends or distributions shall be payable in
additional shares of such security only, and which are not convertible or
exchangeable into any other instrument (other than common equity of Holdings)
and are not guaranteed or secured.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of the Borrower and the Subsidiaries.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans and Swingline Loans (in each case under and as
defined in the First Lien Credit Agreeement) and other revolving debt.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

“Discharge of First Lien Obligations” shall have the meaning assigned to such
term in the Intercreditor Agreement.

“Disposition” shall have the meaning assigned to such term in the definition of
“Asset Sale” and the term “Dispose” shall have a correlative meaning.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated, formed or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

“Engagement Letter” shall mean the Engagement Letter dated as of December 13,
2006, between the Borrower and Credit Suisse Securities (USA) LLC.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of,
threatened Release, or exposure to, Hazardous Materials, or the generation,
manufacture, processing, distribution, use, treatment, storage, transport,
recycling or handling of, or the arrangement for such activities with respect
to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

7


--------------------------------------------------------------------------------


“Environmental Permit” shall mean any Permit under Environmental Law.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations.

“Equity Issuance” shall mean any issuance or sale by Holdings or the Borrower of
any Equity Interests of Holdings or the Borrower, as applicable, or the receipt
by Holdings or the Borrower of any capital contribution, as applicable, except
in each case for (a) in the case of the Borrower, any issuance or sale to, or
any receipt of any capital contribution from, Holdings, (b) any issuance of
directors’ qualifying shares, (c) sales or issuances of common stock of Holdings
to management or employees of Holdings, the Borrower or any Subsidiary under any
employee stock option or stock purchase plan or employee benefit plan in
existence from time to time in the ordinary course of business, (d) any issuance
or sale by, or capital contribution in, Holdings or the Borrower in a
transaction not constituting a public offering so long as the Net Cash Proceeds
thereof are (i) on or before the date of receipt thereof, designated by Holdings
or the Borrower, as the case may be, pursuant to a notice to the Administrative
Agent (specifying the amount and designated use thereof) for use to fund a
Permitted Acquisition in accordance with the terms hereof and (ii) within 30
days of the receipt thereof, applied to fund such Permitted Acquisition in
accordance with the terms hereof; provided that in the case of any failure to
satisfy the requirement in clause (ii) such Net Cash Proceeds shall be deemed to
have been received for purposes of Section 2.13 when the 30-day period referred
to therein expires and (e) Cure Securities.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of ERISA
and Section 412 of the Tax Code, is treated as a single employer under Section
414 of the Tax Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Benefit Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Tax Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Benefit Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Benefit Plan
or Multiemployer Plan; (e) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Benefit Plan or Plans or to appoint a trustee to
administer any Benefit Plan; (f) the adoption of any amendment to a Benefit Plan
that would require the provision of security

8


--------------------------------------------------------------------------------


pursuant to Section 401(a)(29) of the Tax Code or Section 307 of ERISA; (g) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the occurrence
of a “prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Tax Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable; or (i) any other event or condition with respect to a
Benefit Plan or Multiemployer Plan that could result in liability of the
Borrower or any Subsidiary.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of (a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year (calculated without giving effect to the last proviso set forth in the
definition of Consolidated EBITDA) and (ii) the decrease, if any, in Current
Assets minus Current Liabilities (other than for the Foreign Target) from the
beginning to the end of such fiscal year over (b) the sum, without duplication,
of (i) the amount of any Taxes payable in cash by Holdings and the Subsidiaries
with respect to such fiscal year, (ii) Consolidated Interest Expense (including
for Indebtedness incurred in connection with the Proposed Domestic Acquisition
and the Proposed Foreign Acquisition) for such fiscal year payable in cash,
(iii) the aggregate amount paid in cash in respect of Capital Expenditures
(including in connection with the Proposed Domestic Acquisition and for the
Proposed Foreign Acquisition) and Permitted Acquisitions in accordance with
Sections 6.10 and 6.04, respectively, during such fiscal year (and including in
such fiscal year, in the case of Capital Expenditures with respect to which the
obligation to make payment has accrued in the last fiscal quarter of such fiscal
year but such obligation is not payable in cash until the immediately following
fiscal quarter, the amount to be paid in cash in such following fiscal quarter;
provided that such amount, when paid in such following fiscal quarter, shall not
be included in this clause (iii)), in each case, except to the extent financed
with the proceeds of Indebtedness, equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, (iv) permanent repayments of Indebtedness (other than
mandatory prepayments of Loans under Section 2.13(b) of the First Lien Credit
Agreement and under Section 2.13) made by the Borrower and the Subsidiaries
during such fiscal year, but only to the extent that such prepayments by their
terms cannot be reborrowed or redrawn and do not occur in connection with a
refinancing of all or any portion of such Indebtedness, (v) the increase, if
any, in Current Assets minus Current Liabilities (in each case, other than for
the Foreign Target) from the beginning to the end of such fiscal year and (vi)
the aggregate amount of Investments made by the Borrower and Subsidiaries in the
Foreign Target.

“Excluded Foreign Subsidiaries” shall mean, at any time, any Foreign Subsidiary
that is (or is treated as) for United States federal income tax purposes either
(a) a corporation or (b) a

9


--------------------------------------------------------------------------------


pass-through entity owned directly or indirectly by another Foreign Subsidiary
that is (or is treated as) a corporation.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income as a result of a present or former connection
between such recipient and the jurisdiction imposing such tax (or any political
subdivision thereof), other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document and (b) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.21(a)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 2.20(d), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a).

“Exempted Assets Sales” means a Disposition of assets (whether real or personal,
and whether tangible or intangible), within nine months (unless otherwise
extended for no more than three months by the Administrative Agent in its sole
discretion) following their acquisition by the Borrower or a Subsidiary in the
Proposed Domestic Acquisition or the acquisition of the assets of, or Equity
Interests of (resulting in a Subsidiary), a person in connection with the
Proposed Foreign Acquisition (but in each case only as to assets actually
acquired in the Proposed Domestic Acquisition or such an acquisition in
connection with the Proposed Foreign Acquisition).

“Facility” shall mean the Commitments and the Loans made thereunder.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“First Lien Administrative Agent” means the “Administrative Agent” under and as
defined in the First Lien Credit Agreement.

“First Lien Collateral Agent” means the “Collateral Agent” under and as defined
in the First Lien Credit Agreement.

“First Lien Credit Agreement” means the Amended and Restated Credit Agreement
dated as of March 27, 2006, as amended, supplemented, amended and restated or
otherwise modified from time to time among Holdings, the Borrower, the lenders
from time to time party thereto and

10


--------------------------------------------------------------------------------


Credit Suisse, Cayman Islands Branch, as administrative agent, collateral agent,
swingline lender and issuing bank.

“First Lien Loan Documents” means the “Loan Documents” under and as defined in
the First Lien Credit Agreement, as amended, supplemented, amended and restated
or otherwise modified from time to time.

“First Lien Indebtedness” means Indebtedness arising under the First Lien Loan
Documents.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Foreign Target” means, collectively, any direct or indirect Subsidiaries of the
Borrower that are organized or existing under the laws of a foreign jurisdiction
previously identified in writing to the Administrative Agent or a province
thereof or a majority of the value (as determined in good faith by the Borrower)
of whose properties or assets are located in such jurisdiction or a province
thereof.

“Foreign Target Capital Expenditures” shall mean, for any period, (a)
expenditures made with respect to the Foreign Target outside of the ordinary
course of business (including the acquisition of the Equity Interests (resulting
in a Subsidiary) of, all or substantially all of the assets of, a line of
business of, or a business unit or division of, any person in connection with
the Proposed Foreign Acquisition, and the acquisition of any other fixed or
capital assets acquired outside of the ordinary course of business from any
person in connection with the Proposed Foreign Acquisition) and (b) expenditures
made in the ordinary course of business to restore, replace or rebuild property
of the Foreign Target to the condition of such property immediately prior to any
damage, loss, destruction or condemnation of such property.

“Funded Debt” shall mean as of the last day of any fiscal quarter, Total Debt at
such time less the amount of cash and Permitted Investments of the Borrower and
the Subsidiary Guarantors at such time in an aggregate amount not to exceed
$7,500,000.

“Funded Senior Debt” shall mean, as of the last day of any fiscal quarter,
Funded Debt at such date, excluding the Indebtedness represented by the
Subordinated Notes.

“GAAP” shall mean generally accepted accounting principles in the United States.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

11


--------------------------------------------------------------------------------


“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of (a) the guarantor or (b) another person (including
any bank under a letter of credit) to induce the creation of which the guarantor
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or having the economic effect of guaranteeing any Indebtedness
or other obligation of any other person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation, contingent or
otherwise, of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation or (v) to
otherwise assure or hold harmless the owner of such Indebtedness or other
obligation against loss in respect thereof; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantee and Collateral Agreement” shall mean the Second Lien Guarantee and
Collateral Agreement in the form of Exhibit E, to be executed and delivered by
Holdings, the Borrower and each Subsidiary Guarantor.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean any petroleum (including crude oil or fraction
thereof) or petroleum products or byproducts, or any pollutant, contaminant,
chemical, compound, constituent, or hazardous, toxic or other substances,
materials or wastes defined, or regulated as such by, or pursuant to, any
Environmental Law, or requires removal, remediation or reporting under any
Environmental Law, including asbestos, or asbestos containing material, radon or
other radioactive material, polychlorinated biphenyls and urea formaldehyde
insulation.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, fuel or other
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided,
however, that no phantom stock or similar plan providing for payments and on
account of services provided by current or former directors, officers, employees
or consultants of Holdings, the Borrower or any Subsidiary shall be a Hedging
Agreement.

“Holdings” shall have the meaning assigned to such term in the preamble.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures,

12


--------------------------------------------------------------------------------


notes or similar instruments, (c) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets acquired by such person, (d) all obligations of such person in respect of
the deferred purchase price of property or services (other than current trade
accounts payable incurred in the ordinary course of business), (e) all
obligations of such person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Equity Interests in such person, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such person of
Indebtedness of others, (h) all Capital Lease Obligations or Synthetic Lease
Obligations of such person, (i) all obligations, contingent or otherwise, of
such person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such person in
respect of bankers’ acceptances.  The Indebtedness of any person shall include
the Indebtedness of any other person (including any partnership in which such
person is a general partner) to the extent such person is liable therefor as a
result of such person’s ownership interest in, or other relationship with, such
other person, except to the extent the terms of such Indebtedness provide
(including by a non-recourse nature) that such person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 9.16.

“Intellectual Property Collateral” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.

“Intellectual Property Security Agreement” shall mean all Intellectual Property
Security Agreements to be executed and delivered by the Loan Parties, each
substantially in the applicable form required by the Guarantee and Collateral
Agreement.

“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of the
date hereof, in substantially the form of Exhibit K, entered into by and among
Holdings, the Borrower, the Collateral Agent and Credit Suisse, Cayman Islands
Branch, as First Lien Collateral Agent.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter
(or 9 or 12 months thereafter if, at the time of the relevant Borrowing, an
interest period of such duration is available to all Lenders participating
therein), as the Borrower may elect; provided, however, that (a) if any Interest

13


--------------------------------------------------------------------------------


Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Jineng” shall mean Jineng Composite Materials and Products (Guangzhou) Company
Ltd., a Subsidiary organized under the laws of China.

“Lender Addendum” shall mean, with respect to any initial Lender, a Lender
Addendum in the form of Exhibit F, or such other form as may be supplied by the
Administrative Agent, to be executed and delivered by such Lender on the Closing
Date.

“Lenders” shall mean (a) the persons that deliver a Lender Addendum (other than
any such person that has ceased to be a party hereto pursuant to an Assignment
and Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.

“Leverage Ratio” shall mean, on the last day of any fiscal quarter, the ratio of
(a) Funded Debt on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date, taken
as one accounting period.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease

14


--------------------------------------------------------------------------------


having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement and the Security Documents.

“Loan Parties” shall mean Holdings, the Borrower and each Subsidiary (other than
a Foreign Subsidiary) that is or becomes a party to a Loan Document.

“Loans” shall mean the term loans made by the Lenders pursuant to this
Agreement.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse condition or material
adverse change in or materially affecting (a) the business, assets, liabilities,
operations or condition (financial or otherwise) of Holdings, the Borrower and
the Subsidiaries, taken as a whole, or (b) the validity or enforceability of any
of the Loan Documents or the material rights and remedies of the Arranger, the
Administrative Agent, the Collateral Agent or the Secured Parties thereunder.

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $6,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, the
Borrower for such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

“Maturity Date” shall mean June 30, 2011.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean, initially, each parcel of real property and
the improvements thereto owned or leased by a Loan Party and specified on
Schedule 1.01(b), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.09 or 5.10.

“Mortgages” shall mean the fee or leasehold mortgages or deeds of trust,
assignments of leases and rents and other security documents granting a Lien on
any Mortgaged Property to secure the Obligations, if such Mortgaged Property is
owned, in form reasonably satisfactory to the Collateral Agent or, if such
Mortgaged Property is leased, in the form of Exhibit G, as the case may be, with
such changes as shall be advisable under the law of the jurisdiction in which
such Mortgage is to be recorded and as are reasonably satisfactory to the
Collateral Agent, as the same may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

15


--------------------------------------------------------------------------------


“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate may have any
liability.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or Recovery
Event, the proceeds thereof in the form of cash and Permitted Investments
(including any such proceeds subsequently received (as and when received) in
respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable and customary broker’s or investment banker’s
fees or commissions, legal fees, transfer and similar taxes incurred by the
Borrower and the Subsidiaries in connection therewith and the Borrower’s good
faith estimate of income taxes paid or payable in connection with such sale,
after taking into account any available tax credits or deductions and any tax
sharing arrangements), (ii) amounts provided as a reserve, in accordance with
GAAP, against any liabilities under any indemnification obligations or purchase
price adjustment associated with such Asset Sale (provided that, to the extent
and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Cash Proceeds) and (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by the asset sold in such Asset Sale and which is
required to be repaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such asset); provided, however, that, if (x) the
Borrower shall deliver a certificate of a Financial Officer of the Borrower to
the Administrative Agent within three Business Days of the time of receipt
thereof setting forth the Borrower’s intent to reinvest such proceeds in assets
of a kind then used or usable in the business of the Borrower and the
Subsidiaries within 365 days of receipt of such proceeds and (y) no Event of
Default shall have occurred and be continuing at the time of such certificate,
such proceeds shall not constitute Net Cash Proceeds except to the extent not so
used at the end of such 365-day period, at which time such proceeds shall be
deemed to be Net Cash Proceeds; provided further, however, that, if (A) such
proceeds shall result from an Asset Sale or Recovery Event to the extent
involving assets, rights or other property of a Subsidiary that is not a Loan
Party, (B) the terms of any Indebtedness of such Subsidiary require that such
proceeds be applied to repay such Indebtedness, (C) the Borrower shall deliver a
certificate of a Financial Officer to the Administrative Agent within three
Business Days of the time of receipt thereof setting forth the Borrower’s intent
to use such proceeds to repay such Indebtedness of such Subsidiary to the extent
required thereby and, if such Indebtedness is revolving credit Indebtedness, to
correspondingly reduce commitments with respect thereto, within 365 days of
receipt of such proceeds and (D) no Event of Default shall have occurred and be
continuing at the time of such certificate, such proceeds shall not constitute
Net Cash Proceeds except to the extent not so used at the end of such 365-day
period, at which time such proceeds shall be deemed to be Net Cash Proceeds; and
(b) with respect to any issuance or disposition of Indebtedness or any Equity
Issuance, the cash proceeds thereof, net of all taxes and reasonable and
customary fees (including legal fees), commissions, underwriting discounts,
costs and other expenses incurred by the Borrower and the Subsidiaries in
connection therewith.

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties

16


--------------------------------------------------------------------------------


and additions to tax) arising from any payment made under any Loan Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Perfection Certificate” shall mean the Pre-Closing UCC Diligence Certificate
substantially in the form of Exhibit H or any other form approved by the
Collateral Agent.

“Permits” shall mean any and all material franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required under any Requirement of Law.

“Permitted Acquisition” shall mean (a) the Proposed Domestic Acquisition and the
acquisition of the assets of, or Equity Interests of (resulting in a
Subsidiary), a person in connection with the Proposed Foreign Acquisition and
(b) any other acquisition by the Borrower or any Subsidiary of all or
substantially all the assets of a person or line of business of such person, or
all of the Equity Interests of a person (referred to herein as the “Acquired
Entity”); provided that (i) the Acquired Entity shall be a going concern and
shall be in a Permitted Business; (ii) at the time of such transaction (A) both
before and after giving effect thereto, no Event of Default or Default shall
have occurred and be continuing; (B) if the aggregate consideration paid in
connection with such acquisition and any related acquisition (including any
Indebtedness of the Acquired Entity that is assumed by the Borrower or any
Subsidiary following such acquisition) is (x) $5,000,000 or more, then the
Senior Leverage Ratio would be at least 0.25 to 1.0 less than the maximum Senior
Leverage Ratio permitted under Section 6.12 at such time or (y) less than
$5,000,000, then the Borrower would be in compliance with the covenant set forth
in Section 6.12, in each case described in this clause (B) as of the most
recently completed period ending prior to such transaction for which the
financial statements and certificates required by Section 5.04(a) or 5.04(b)
were required to be delivered or for which comparable financial statements have
been filed with or furnished to the Securities and Exchange Commission, after
giving pro forma effect to such transaction and to any other event occurring
after such period as to which pro forma recalculation is appropriate (including
any other transaction described in this definition occurring after such period)
as if such transaction (and the occurrence or assumption of any Indebtedness in
connection therewith) had occurred as of the first day of such period; and (C)
in the case of other than the Proposed Foreign Acquisition, after giving effect
to such acquisition, there must be at least $5,000,000 of unused and available
Revolving Credit Commitments under and as defined in the First Lien Credit
Agreement; and (iii) the Borrower shall comply, and shall cause the Acquired
Entity to comply, with the applicable provisions of Sections 5.09 and 5.10 and
the Security Documents.

“Permitted Asset Swap” shall mean any transfer of properties or assets by the
Borrower or any of the Subsidiaries in which at least 90% of the consideration
received by the transferor consists of properties or assets (other than cash or
Permitted Investments) useful in the business of the Borrower or the
Subsidiaries; provided that (a) the aggregate fair market value (as determined
in good faith by the board of directors of the Borrower) of the property or
assets being transferred by the Borrower or such Subsidiary is not greater than
the aggregate fair

17


--------------------------------------------------------------------------------


market value (as determined in good faith by the board of directors of the
Borrower) of the property or assets received by the Borrower or such Subsidiary
in such transfer and (b) the aggregate fair market value (as determined in good
faith by the board of directors of the Borrower) of all property or assets
transferred by the Borrower or any of the Subsidiaries in such transfer,
together with the aggregate fair market value of all other property or assets
transferred in prior Permitted Asset Swaps in such fiscal year, shall not exceed
$3,000,000 in any fiscal year.

“Permitted Business” shall mean any business conducted or proposed to be
conducted by the Borrower and the Subsidiaries on the date of this Agreement or
any business that is similar, reasonably related, incidental or ancillary
thereto or to the manufacture of sports equipment or metal or graphite products.

“Permitted Holders” shall mean the Sponsor and the Sponsor Related Parties.

“Permitted Holdings Indebtedness” shall mean Indebtedness of Holdings which (a)
does not require the payment of cash interest, does not mature, and is not
subject to mandatory repurchase, redemption or amortization (other than pursuant
to customary asset sale or change of control provisions requiring redemption or
repurchase only if and to the extent permitted by this Agreement), in each case,
prior to the date that is six months after the Maturity Date, (b) is not secured
by any assets of Holdings, the Borrower or any Subsidiary, (c) is not Guaranteed
by the Borrower or any Subsidiary, (d) is not exchangeable or convertible into
Indebtedness of Holdings (except other Permitted Holdings Indebtedness), the
Borrower or any Subsidiary or any preferred stock or other Equity Interest
(other than common equity of Holdings, provided that any such exchange or
conversion, if effected, would not result in a Change in Control), (e) is
subordinated to the Obligations to the same degree (or to a greater degree) as
those obligations that are subject to the Subordinated Notes and (f) if at the
time of such incurrence the Senior Leverage Ratio shall be greater than 3.50 to
1.00 as of the most recently completed period ending prior to such transaction
for which financial statements and certificates required by Section 5.04(a) or
5.04(b) were required to be delivered or for which comparable financial
statements have been filed with or furnished to the Securities Exchange
Commission, after giving pro forma effect to such transaction and to any other
event occurring after such period which required a pro forma calculation to be
made hereunder as if such transaction had occurred as of the first day of such
period, the Net Cash Proceeds of which are contributed as common equity to the
Borrower and used by the Borrower to permanently repay Term Loans under and as
defined in the First Lien Credit Agreement, repay and permanently reduce
commitments in respect of Revolving Loans under and as defined in the First Lien
Credit Agreement or permanently repay Loans hereunder.

“Permitted Investments” shall mean:

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

18


--------------------------------------------------------------------------------


(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 270 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above;

(e)           investments in “money market funds” within the meaning of Rule
2a-7 of the Investment Company Act of 1940, as amended, substantially all of
whose assets are invested in investments of the type described in clauses (a)
through (d) above; and

(f)            other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount of such refinancing,
refunding, extending, renewing or replacing Indebtedness is not greater than the
principal amount of such Refinanced Indebtedness plus the amount of any premiums
or penalties and accrued and unpaid interest paid thereon and reasonable fees
and expenses, in each case associated with such refinancing, refunding,
extension, renewal or replacement, (b) such refinancing, refunding, extending,
renewing or replacing Indebtedness has a final maturity that is no sooner than,
and a weighted average life to maturity that is no shorter than, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees thereof are
subordinated to the Obligations, such refinancing, refunding, extending,
renewing or replacing Indebtedness and any Guarantees thereof remain so
subordinated on terms no less favorable to the Lenders, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding, extending, renewing or replacing are the only obligors on such
refinancing, refunding extending, renewing or replacing Indebtedness and (e)
unless such refinancing, refunding, extending, renewing or replacing shall occur
within 30 days of the final maturity of such Refinanced Indebtedness, such
refinancing, refunding, extending, renewing or replacing Indebtedness contains
covenants and events of default and is benefited by Guarantees, if any, which,
taken as a whole, are determined in good faith by a Financial Officer of the
Borrower to be no less favorable to the Borrower or the applicable Subsidiary
and the Lenders in any material respect than the covenants and events of default
or Guarantees, if any, in respect of such Refinanced Indebtedness; provided
further, however, that any Indebtedness issued or incurred to refinance, refund,
extend, renew or replace

19


--------------------------------------------------------------------------------


the Indebtedness of Jineng that is set forth in Schedule 6.01 or the Foreign
Target shall not be subject to clause (b) or clause (e) above.

“person” shall mean any natural person, corporation, trust, business trust,
joint venture, joint stock company, association, company, limited liability
company, partnership, Governmental Authority or other entity.

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Prime Rate” shall mean the rate of interest per annum announced from time to
time by Credit Suisse as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective as of the opening of
business on the date such change is announced as being effective.  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually available.

“Proposed Domestic Acquisition” means the acquisition by the Borrower of Royal
Precision, Inc., which acquisition was consummated prior to the Closing Date.

“Proposed Foreign Acquisition” means the Borrower’s establishment or expansion
of a Permitted Business in a foreign jurisdiction previously identified in
writing to the Administrative Agent or any province thereof, including by way of
the acquisition of the assets of, or of the Equity Interests of (resulting in a
Subsidiary), a Person located in such jurisdiction or a province thereof, or the
making of Capital Expenditures therein.

“Qualified IPO” shall mean an underwritten initial public offering of common
stock of (and by) Holdings pursuant to an effective registration statement filed
with the Securities and Exchange Commission in accordance with the Securities
Act of 1933, as amended, which initial public offering results in gross cash
proceeds to Holdings of $50,000,000 or more.

“Real Property” shall mean all Mortgaged Property and all other real property
owned or leased from time to time by Holdings, the Borrower and the
Subsidiaries.

“Receivables Subsidiary” shall mean a Subsidiary which engages in no activities
other than in connection with the financing of accounts receivable or related
assets (including contract rights) and which is designated by the board of
directors of the Borrower (as provided below) as a Receivables Subsidiary (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is guaranteed by Holdings, the Borrower or any of the other
Subsidiaries (but excluding customary representations, warranties, covenants and
indemnities entered into in connection with a Securitization Transaction), (ii)
is recourse to or obligates Holdings, the Borrower or any of the other
Subsidiaries in any way other than pursuant to customary representations,
warranties, covenants and indemnities entered into in connection with a
Securitization Transaction or (iii) subjects any property or asset (including
contract rights) of Holdings, the Borrower or any of the other Subsidiaries
(other than accounts receivable and related assets provided in the definition of
“Securitization Transaction”), directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to customary
representations, warranties, covenants and indemnities entered into in
connection with a Securitization Transaction, (b) with which none of Holdings,
the Borrower or any of the other

20


--------------------------------------------------------------------------------


Subsidiaries has any material contract, agreement, arrangement or understanding
other than on terms no less favorable to Holdings, the Borrower or such other
Subsidiary than those that might be obtained at the time from persons who are
not Affiliates of Holdings, other than customary fees payable in connection with
servicing accounts receivable and (c) with which none of Holdings, the Borrower
or any of the other Subsidiaries has any obligation to maintain or preserve such
Subsidiary’s financial condition or cause such Subsidiary to achieve certain
levels of operating results.  Any such designation by the board of directors of
the Borrower shall be evidenced to the Administrative Agent by delivery to the
Administrative Agent of a certified copy of the resolution of the board of
directors of the Borrower giving effect to such designation and a certificate of
a Financial Officer of the Borrower certifying that such designation complied
with the foregoing requirements.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any taking under power of eminent domain
or by condemnation or similar proceeding of or relating to any property or asset
of Holdings, the Borrower or any Subsidiary.

“Reference Date” shall mean March 15, 2004.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender, any other fund that
invests in bank loans and is advised or managed by the same investment advisor
or manager as such Lender or by an Affiliate of such investment advisor or
manager.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, seepage, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping, leaching, or migration into, onto or through the environment or within
or upon any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing at least a majority of the sum of all Loans outstanding
and unused Commitments at such time.

21


--------------------------------------------------------------------------------


“Required Prepayment Percentage” shall mean (a) in the case of any Asset Sale or
Recovery Event, 100%; (b) in the case of any Equity Issuance, if on the date of
the applicable prepayment, to the extent that the Leverage Ratio, after giving
effect to any repayment of Loans or loans under the First Lien Credit Agreement
or cash collateralization of letters of credit under the First Lien Credit
Agreement with the applicable Net Cash Proceeds, is greater than or equal to
4.00 to 1.00, 50%, and to the extent that the Leverage Ratio, after giving
effect to any repayment of Loans or loans under the First Lien Credit Agreement
or cash collateralization of letters of credit under the First Lien Credit
Agreement with the applicable Net Cash Proceeds, is less than 4.00 to 1.00, 25%;
(c) in the case of any issuance or other incurrence of Indebtedness, 100%; and
(d) in the case of any Excess Cash Flow, if on the last day of the applicable
fiscal year, to the extent that the Leverage Ratio, after giving effect to any
repayment of Loans or loans under the First Lien Credit Agreement or cash
collateralization of letters of credit under the First Lien Credit Agreement
with the applicable Net Cash Proceeds, is (i) greater than or equal to 4.00 to
1.00, 75%, (ii) less than 4.00 to 1.00 but greater than 3.00 to 1.00, 50%, (iii)
less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00, 25% and (iv)
less than or equal to 2.00 to 1.00, 0%.

“Requirement of Law” shall mean as to any person, the governing documents of
such person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such person or any of its Real Property or personal property
or to which such person or any of its property of any nature is subject.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, defeasance, retirement, acquisition,
cancellation or termination of any Equity Interests in Holdings, the Borrower or
any Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Borrower or any Subsidiary.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Securitization Transactions” shall mean, with respect to any person, any
transfer by such person of accounts receivable or interests therein (a) to a
trust, partnership, corporation or other entity that is a Receivables
Subsidiary, which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of

22


--------------------------------------------------------------------------------


Indebtedness or securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests,
or (b) directly to one or more investors or other purchasers.  The amount of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or securities referred to in the
preceding sentence or, if there shall be no such principal or stated amount, the
uncollected amount of the accounts receivable transferred pursuant to such
Securitization Transaction net of any accounts receivable that have been written
off as uncollectible.

“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Intercreditor Agreement, the Mortgages, the Intellectual Property Security
Agreements and each of the other security agreements, pledges, mortgages,
consents and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.09 or 5.10.

“Senior Leverage Ratio” shall mean, on the last day of any fiscal quarter, the
ratio of (a) Funded Senior Debt on such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters most recently ended on and prior to
such date, taken as one accounting period.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Sponsor” shall mean, collectively, Gilbert Global Equity Partners, L.P.,
Gilbert Global Equity Partners (Bermuda), L.P. and GGEP/SK Equity Partners, LLC.

“Sponsor Related Parties” shall mean (a) any (i) controlling stockholder,
partner or member, (ii) majority-owned (or more) subsidiary or (iii) spouse or
immediate family member (in the case of an individual), in each case, of the
Sponsor or (b) any trust, corporation, partnership, limited liability company or
other entity, the beneficiaries, stockholders, partners, members, owners or
persons beneficially holding (directly or through one or more subsidiaries) a
greater than 50% controlling interest of which consist of the Sponsor and/or
such persons referred to in the immediately preceding clause (a).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board).  Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Stockholders Agreement” shall mean the Stockholders Agreement dated as of the
Reference Date among Holdings and its stockholders party thereto.

23


--------------------------------------------------------------------------------


“Subordinated Note Documents” shall mean the indenture under which the
Subordinated Notes are issued and all other instruments, agreements and other
documents evidencing or governing the Subordinated Notes or providing for any
Guarantee or other right in respect thereof.

“Subordinated Notes” shall mean the Borrower’s 8-3/8% Senior Subordinated Notes
due 2011, in an aggregate principal amount of $125,000,000, including any notes
issued by the Borrower in full exchange for, and as contemplated by, the
Subordinated Notes with substantially identical terms as the Subordinated Notes.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean, initially, each Subsidiary specified on
Schedule 1.01(c) and, at any time thereafter, shall include each other
Subsidiary that is not an Excluded Foreign Subsidiary or a Receivables
Subsidiary.

“Synthetic Lease Obligations” shall mean all monetary obligations of a person
under (a) a so-called synthetic, off-balance sheet or tax retention lease (which
is not a true operating lease) or (b) an agreement for the use or possession of
any property (whether real, personal or mixed) creating obligations which do not
appear on the balance sheet of such person, but which, upon the insolvency or
bankruptcy of such person, would be characterized as Indebtedness of such person
(without regard to accounting treatment).

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrower
or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings,
the Borrower or any Subsidiary of any Equity Interest or Restricted Indebtedness
or (b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Holdings,
the Borrower or the Subsidiaries (or to their heirs or estates) shall be deemed
to be a Synthetic Purchase Agreement.

“Tax Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

24


--------------------------------------------------------------------------------


“Tax Sharing Agreement” shall mean the tax sharing agreement dated as of the
Reference Date among Holdings, the Borrower and the Subsidiaries party thereto.

“Total Debt” shall mean, as of the last day of any fiscal quarter, the aggregate
amount of Indebtedness of the Borrower and the Subsidiaries outstanding at such
time, in the amount that would be reflected on a balance sheet prepared at such
time on a consolidated basis in accordance with GAAP.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the borrowings hereunder and the use of proceeds thereof, (c) the granting
of Liens pursuant to the Security Documents, (d) the payment of fees and
expenses incurred in connection with the foregoing and (e) any other
transactions related to or entered into in connection with any of the foregoing.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“wholly owned subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled or held by such person or one or
more wholly owned subsidiaries of such person or by such person and one or more
wholly owned subsidiaries of such person; a “wholly owned Subsidiary” shall mean
any wholly owned subsidiary of the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02.      Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  The words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require.  All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require.  Except as otherwise expressly
provided herein, (a) any definition of, or reference to, any Loan Document,
including this Agreement, or any other

25


--------------------------------------------------------------------------------


agreement, instrument or document in this Agreement shall mean such Loan
Document or other agreement, instrument or document as amended, restated,
supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein) and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI or any related definition to
eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article VI or any
related definition for such purpose), then the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend (subject to the approval
of the Required Lenders) such covenant to preserve the original intent thereof
in light of such change; provided that until so amended the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.

SECTION 1.03.      Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.04.      Pro Forma Calculations.  All pro forma calculations permitted
or required to be made by the Borrower or any Subsidiary pursuant to this
Agreement shall include only those adjustments that would be permitted or
required by Regulation S-X under the Securities Act of 1933, as amended,
together with those adjustments that (a) have been certified by a Financial
Officer of the Borrower as having been prepared in good faith based upon
reasonable assumptions and (b) are based on reasonably detailed written
assumptions reasonably acceptable to the Administrative Agent.


ARTICLE II

THE CREDITS

SECTION 2.01.      Commitments.  Subject to the terms and conditions hereof and
relying upon the representations and warranties set forth herein, each Lender
agrees, severally and not jointly, to make a Loan to the Borrower on the Closing
Date in a principal amount not to exceed its Commitment.  Amounts paid or
prepaid in respect of Loans may not be reborrowed.

SECTION 2.02.      Loans.  (a)  Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their Commitments; provided, however, that the failure of any Lender to
make any Loan required to be made by it shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender).  The Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $500,000 and not less than $2,000,000 or (ii) equal to the remaining
available balance of the applicable Commitments.

26


--------------------------------------------------------------------------------


(b)           Subject to Sections 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03.  Each Lender may at its option make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than ten Eurodollar Borrowings
outstanding hereunder at any time.  For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.


(C)           EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH
ACCOUNT IN NEW YORK CITY AS THE ADMINISTRATIVE AGENT MAY DESIGNATE NOT LATER
THAN 11:00 A.M., NEW YORK CITY TIME, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY
CREDIT THE AMOUNTS SO RECEIVED TO AN ACCOUNT DESIGNATED BY THE BORROWER IN THE
APPLICABLE BORROWING REQUEST OR, IF A BORROWING SHALL NOT OCCUR ON SUCH DATE
BECAUSE ANY CONDITION PRECEDENT HEREIN SPECIFIED SHALL NOT HAVE BEEN MET, RETURN
THE AMOUNTS SO RECEIVED TO THE RESPECTIVE LENDERS.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF SUCH BORROWING,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN
ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION AND THE ADMINISTRATIVE AGENT MAY,
IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A
CORRESPONDING AMOUNT.  IF THE ADMINISTRATIVE AGENT SHALL HAVE SO MADE FUNDS
AVAILABLE THEN, TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER AND THE BORROWER SEVERALLY
AGREE TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE SUCH
AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT AT (I) IN THE CASE OF THE BORROWER,
THE INTEREST RATE APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING
OR (II) IN THE CASE OF SUCH LENDER, A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT TO REPRESENT ITS COST OF OVERNIGHT OR SHORT-TERM FUNDS (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR).  IF SUCH LENDER SHALL
REPAY TO THE ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL
CONSTITUTE SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF THIS
AGREEMENT.

SECTION 2.03.      Borrowing Procedure.  In order to request a Borrowing, the
Borrower shall notify the Administrative Agent by telephone (promptly confirmed
by fax) or shall hand deliver or fax to the Administrative Agent a duly
completed Borrowing Request (a) in the case of a Eurodollar Borrowing, not later
than 12:00 p.m. (noon), New York City time, three Business Days before a
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than 12:00
p.m.  (noon), New York City time, one Business Day before a proposed Borrowing. 
Each Borrowing Request shall be irrevocable, shall be signed by or on behalf of
the Borrower and shall specify the following information:  (i) whether the
Borrowing then being requested is to be a Eurodollar Borrowing or an ABR
Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed

27


--------------------------------------------------------------------------------


(which shall be an account that complies with the requirements of Section
2.02(c)); (iv) the amount of such Borrowing; and (v) if such Borrowing is to be
a Eurodollar Borrowing, the initial Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02.  If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  The Administrative Agent shall
promptly advise the applicable Lenders of any notice given in accordance with
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

SECTION 2.04.      Repayment of Loans; Evidence of Debt.  (a)  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the principal amount of each Loan of such Lender on the
Maturity Date, together with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment.


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER TO THE BORROWER FROM TIME TO
TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF THE SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FROM THE BORROWER OR ANY GUARANTOR AND EACH LENDER’S SHARE THEREOF.


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPHS
(B) AND (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE
OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF THE BORROWER TO REPAY
THE LOANS MADE TO THE BORROWER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(E)           ANY LENDER MAY REQUEST THAT LOANS MADE BY IT HEREUNDER BE
EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL EXECUTE AND
DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO SUCH LENDER AND, IF
REQUESTED BY SUCH LENDER, ITS REGISTERED ASSIGNS, IN THE FORM OF EXHIBIT I, OR
ANY OTHER FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN THE EVENT ANY LENDER
SHALL REQUEST AND RECEIVE SUCH A PROMISSORY NOTE, THE INTERESTS REPRESENTED BY
SUCH NOTE SHALL AT ALL TIMES (INCLUDING AFTER ANY ASSIGNMENT OF ALL OR PART OF
SUCH INTERESTS PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE
PROMISSORY NOTES PAYABLE TO THE PAYEE NAMED THEREIN OR ITS REGISTERED ASSIGNS.

28


--------------------------------------------------------------------------------



SECTION 2.05.      FEES.  (A)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR ITS OWN ACCOUNT, THE FEES IN THE AMOUNTS AND AT THE TIMES FROM TIME
TO TIME AGREED TO IN WRITING BY THE BORROWER (OR ANY AFFILIATE) AND THE
ADMINISTRATIVE AGENT, INCLUDING PURSUANT TO THE ENGAGEMENT LETTER.


(B)           ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE
FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IF AND AS APPROPRIATE,
AMONG THE LENDERS.  ONCE PAID, NONE OF THE FEES SHALL BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.

SECTION 2.06.      Interest on Loans.  (a)  Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, when the Alternate Base Rate is determined by reference to
the Prime Rate and over a year of 360 days at all other times, in each case
calculated from and including the date of such ABR Borrowing to but excluding
the date of repayment) at a rate per annum equal to the Alternate Base Rate plus
the Applicable Margin in effect from time to time.


(B)           SUBJECT TO THE PROVISIONS OF SECTION 2.07, THE LOANS COMPRISING
EACH EURODOLLAR BORROWING SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE
ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) AT A RATE PER ANNUM EQUAL
TO THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING
PLUS THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


(C)           INTEREST ON EACH LOAN SHALL BE PAYABLE ON THE INTEREST PAYMENT
DATES APPLICABLE TO SUCH LOAN EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT. 
THE APPLICABLE ALTERNATE BASE RATE OR ADJUSTED LIBO RATE FOR EACH INTEREST
PERIOD OR DAY WITHIN AN INTEREST PERIOD, AS THE CASE MAY BE, SHALL BE DETERMINED
BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.

SECTION 2.07.      Default Interest.  If the Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder or under any other Loan Document, by acceleration or otherwise,
the Borrower shall on demand from time to time pay interest, to the extent
permitted by law, on such defaulted amount to but excluding the date of actual
payment (after as well as before judgment) (a) in the case of overdue principal,
at the rate otherwise applicable to such Loan pursuant to Section 2.06 plus
2.00% per annum and (b) in all other cases, at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when determined by reference to the Prime Rate and over a year
of 360 days at all other times) equal to the rate that would be applicable to an
ABR Loan plus 2.00%.

SECTION 2.08.      Alternate Rate of Interest.  In the event, and on each
occasion, that prior to the commencement of any Interest Period for a Eurodollar
Borrowing (a) the Administrative Agent shall have determined that adequate and
reasonable means do not exist for determining the Adjusted LIBO Rate for such
Interest Period or (b) the Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period, the Administrative Agent
shall, as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the

29


--------------------------------------------------------------------------------


Lenders.  In the event of any such determination, until the Administrative Agent
shall have advised the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any request by the Borrower for a
Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be deemed to be a
request for an ABR Borrowing and (ii) any Interest Period election that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective.  Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

SECTION 2.09.      Termination and Reduction of Commitments.  (a)  Unless
previously terminated in accordance with the terms hereof, the Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Closing Date.


(B)           UPON AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN OR
FAX NOTICE TO THE ADMINISTRATIVE AGENT, THE BORROWER MAY AT ANY TIME IN WHOLE
PERMANENTLY TERMINATE, OR FROM TIME TO TIME IN PART PERMANENTLY REDUCE, THE
COMMITMENTS; PROVIDED, HOWEVER, THAT EACH PARTIAL REDUCTION OF THE COMMITMENTS
SHALL BE IN AN INTEGRAL MULTIPLE OF $500,000 AND IN A MINIMUM AMOUNT OF
$2,000,000.


(C)           EACH REDUCTION IN THE COMMITMENTS HEREUNDER SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.

SECTION 2.10.      Conversion and Continuation of Borrowings.  The Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 p.m. (noon), New York City time,
one Business Day prior to conversion, to convert any Eurodollar Borrowing of the
Borrower into an ABR Borrowing, (b) not later than 12:00 p.m. (noon), New York
City time, three Business Days prior to conversion or continuation, to convert
any ABR Borrowing of the Borrower into a Eurodollar Borrowing or to continue any
Eurodollar Borrowing of the Borrower as a Eurodollar Borrowing for an additional
Interest Period and (c) not later than 12:00 p.m. (noon), New York City time,
three Business Days prior to conversion, to convert the Interest Period with
respect to any Eurodollar Borrowing of the Borrower to another permissible
Interest Period, subject in each case to the following:

(I)            EACH CONVERSION OR CONTINUATION SHALL BE MADE PRO RATA AMONG THE
LENDERS IN ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS
COMPRISING THE CONVERTED OR CONTINUED BORROWING;

(II)           IF LESS THAN ALL THE OUTSTANDING PRINCIPAL AMOUNT OF ANY
BORROWING SHALL BE CONVERTED OR CONTINUED, THEN EACH RESULTING BORROWING SHALL
SATISFY THE LIMITATIONS SPECIFIED IN SECTIONS 2.02(A) AND 2.02(B) REGARDING THE
PRINCIPAL AMOUNT AND MAXIMUM NUMBER OF BORROWINGS OF THE RELEVANT TYPE;

(III)          EACH CONVERSION SHALL BE EFFECTED BY EACH LENDER AND THE
ADMINISTRATIVE AGENT BY RECORDING FOR THE ACCOUNT OF SUCH LENDER THE NEW LOAN OF
SUCH LENDER RESULTING FROM SUCH CONVERSION AND REDUCING THE LOAN (OR PORTION
THEREOF) OF SUCH LENDER BEING CONVERTED BY AN EQUIVALENT PRINCIPAL AMOUNT;
ACCRUED INTEREST ON ANY EURODOLLAR LOAN (OR PORTION THEREOF) BEING CONVERTED
SHALL BE PAID BY THE BORROWER AT THE TIME OF CONVERSION;

30


--------------------------------------------------------------------------------


(IV)          IF ANY EURODOLLAR BORROWING IS CONVERTED AT A TIME OTHER THAN THE
END OF THE INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL PAY, UPON
DEMAND, ANY AMOUNTS DUE TO THE LENDERS PURSUANT TO SECTION 2.16;

(V)           NO BORROWING MAY BE CONVERTED INTO OR CONTINUED AS A EURODOLLAR
BORROWING LESS THAN ONE MONTH PRIOR TO THE MATURITY DATE AND NO INTEREST PERIOD
MAY BE SELECTED FOR A EURODOLLAR BORROWING THAT WOULD END AFTER THE MATURITY
DATE;

(VI)          ANY PORTION OF A EURODOLLAR BORROWING THAT CANNOT BE CONVERTED
INTO OR CONTINUED AS A EURODOLLAR BORROWING BY REASON OF THE IMMEDIATELY
PRECEDING CLAUSE SHALL BE AUTOMATICALLY CONVERTED AT THE END OF THE INTEREST
PERIOD IN EFFECT FOR SUCH BORROWING INTO AN ABR BORROWING; AND

(VII)         UPON NOTICE TO THE BORROWER FROM THE ADMINISTRATIVE AGENT GIVEN AT
THE REQUEST OF THE REQUIRED LENDERS, AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT, NO OUTSTANDING LOAN MAY BE
CONVERTED INTO, OR CONTINUED AS, A EURODOLLAR LOAN.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted or continued into an ABR Borrowing.

SECTION 2.11.      [Intentionally Omitted].

SECTION 2.12.      Prepayment.  (a)  Subject to any restrictions with respect
thereto set forth in the First Lien Credit Agreement or the Intercreditor
Agreement, the Borrower shall have the right at any time and from time to time
to prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice) in the case of Eurodollar Loans, or written or fax notice (or
telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 p.m. (noon), New York City time; provided,
however, that each partial prepayment shall be in an amount that is an integral
multiple of $500,000 and not less than $500,000.

31


--------------------------------------------------------------------------------


(b)           [Intentionally Omitted].


(C)           EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE AND
THE PRINCIPAL AMOUNT OF EACH BORROWING (OR PORTION THEREOF) TO BE PREPAID, SHALL
BE IRREVOCABLE AND SHALL COMMIT THE BORROWER TO PREPAY SUCH BORROWING BY THE
AMOUNT STATED THEREIN ON THE DATE STATED THEREIN.  ALL PREPAYMENTS UNDER THIS
SECTION 2.12 SHALL BE SUBJECT TO SECTION 2.16, BUT OTHERWISE WITHOUT PREMIUM OR
PENALTY (EXCEPT AS PROVIDED IN SECTION 2.22).  ALL PREPAYMENTS UNDER THIS
SECTION 2.12 SHALL BE ACCOMPANIED BY ACCRUED AND UNPAID INTEREST ON THE
PRINCIPAL AMOUNT TO BE PREPAID TO BUT EXCLUDING THE DATE OF PAYMENT.

SECTION 2.13.      Mandatory Prepayments.  (a)  [Intentionally Omitted].


(B)           NOT LATER THAN THE SIXTH BUSINESS DAY FOLLOWING THE COMPLETION OF
ANY ASSET SALE OR THE OCCURRENCE OF ANY RECOVERY EVENT (SUBJECT IN EACH CASE TO
ALL APPLICABLE REINVESTMENT AND REPAYMENT RIGHTS TO THE EXTENT SET FORTH IN THE
DEFINITION OF “NET CASH PROCEEDS”), THE BORROWER SHALL, TO THE EXTENT IT IS NOT
REQUIRED TO APPLY SUCH NET CASH PROCEEDS TO PREPAY OR CASH COLLATERALIZE
OBLIGATIONS UNDER THE FIRST LIEN CREDIT AGREEMENT, APPLY THE REQUIRED PREPAYMENT
PERCENTAGE OF THE NET CASH PROCEEDS RECEIVED WITH RESPECT THERETO TO PREPAY
OUTSTANDING LOANS IN ACCORDANCE WITH SECTION 2.13(F) AND (G).


(C)           IN THE EVENT AND ON EACH OCCASION THAT AN EQUITY ISSUANCE OCCURS,
THE BORROWER SHALL, SUBSTANTIALLY SIMULTANEOUSLY WITH (AND IN ANY EVENT NOT
LATER THAN THE SIXTH BUSINESS DAY NEXT FOLLOWING) THE OCCURRENCE OF SUCH EQUITY
ISSUANCE, TO THE EXTENT IT IS NOT REQUIRED TO APPLY SUCH NET CASH PROCEEDS TO
PREPAY OR CASH COLLATERALIZE OBLIGATIONS UNDER THE FIRST LIEN CREDIT AGREEMENT,
APPLY THE REQUIRED PREPAYMENT PERCENTAGE OF THE NET CASH PROCEEDS THEREFROM TO
PREPAY OUTSTANDING LOANS IN ACCORDANCE WITH SECTION 2.13(F) AND (G).


(D)           IN THE EVENT THAT ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY
SHALL RECEIVE NET CASH PROCEEDS FROM THE ISSUANCE OR OTHER INCURRENCE OF
INDEBTEDNESS OF ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY (OTHER THAN
INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.01 (OTHER THAN PURSUANT TO CLAUSE
(A) OF THE PROVISO IN SECTION 6.01(H) OR SECTION 6.01(K))), THE BORROWER SHALL,
SUBSTANTIALLY SIMULTANEOUSLY WITH (AND IN ANY EVENT NOT LATER THAN THE SIXTH
BUSINESS DAY NEXT FOLLOWING) THE RECEIPT OF SUCH NET CASH PROCEEDS BY SUCH LOAN
PARTY OR SUCH SUBSIDIARY, TO THE EXTENT IT IS NOT REQUIRED TO APPLY SUCH NET
CASH PROCEEDS TO PREPAY OR CASH COLLATERALIZE OBLIGATIONS UNDER THE FIRST LIEN
CREDIT AGREEMENT, APPLY AN AMOUNT EQUAL TO THE REQUIRED PREPAYMENT PERCENTAGE OF
SUCH NET CASH PROCEEDS TO PREPAY OUTSTANDING LOANS IN ACCORDANCE WITH SECTION
2.13(F) AND (G).


(E)           NO LATER THAN THE EARLIER OF (X) 95 DAYS AFTER THE END OF EACH
FISCAL YEAR OF THE BORROWER AND (Y) THE DATE ON WHICH THE FINANCIAL STATEMENTS
WITH RESPECT TO SUCH PERIOD ARE DELIVERED PURSUANT TO SECTION 5.04(A), THE
BORROWER SHALL, TO THE EXTENT IT IS NOT REQUIRED TO APPLY SUCH EXCESS CASH FLOW
TO PREPAY OR CASH COLLATERALIZE OBLIGATIONS UNDER THE FIRST LIEN CREDIT
AGREEMENT, PREPAY OUTSTANDING LOANS IN ACCORDANCE WITH SECTION 2.13(F) AND (G),
IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE REQUIRED PREPAYMENT PERCENTAGE OF
EXCESS CASH FLOW FOR THE FISCAL YEAR THEN ENDED.

32


--------------------------------------------------------------------------------



(F)            MANDATORY PREPAYMENTS OF OUTSTANDING LOANS UNDER THIS AGREEMENT
SHALL BE APPLIED TO PREPAY OUTSTANDING LOANS (AND THE CORRESPONDING ACCRUED AND
UNPAID INTEREST ON THE PRINCIPAL AMOUNT OF LOANS SO PREPAID), SUBJECT TO THE
PROVISIONS IN THIS PARAGRAPH BELOW AND IN PARAGRAPH (G) BELOW.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY, ANY LENDER MAY ELECT, BY NOTICE TO THE ADMINISTRATIVE
AGENT AT OR PRIOR TO THE TIME AND IN THE MANNER SPECIFIED BY THE ADMINISTRATIVE
AGENT, PRIOR TO ANY PREPAYMENT OF LOANS REQUIRED TO BE MADE BY THE BORROWER
PURSUANT TO THIS SECTION 2.13, TO DECLINE ALL OF ANY PREPAYMENT OF ITS LOANS
PURSUANT TO CLAUSES (B), (C), (D) OR (E) OF THIS SECTION 2.13, IN WHICH CASE THE
AGGREGATE AMOUNT OF THE PREPAYMENT THAT WOULD HAVE BEEN APPLIED TO PREPAY SUCH
LOANS BUT WAS SO DECLINED SHALL BE RE-OFFERED TO THOSE LENDERS UNDER THIS
AGREEMENT WHO HAVE INITIALLY ACCEPTED SUCH PREPAYMENT (SUCH RE-OFFER TO BE MADE
TO EACH LENDER BASED ON THE PERCENTAGE WHICH SUCH LENDER’S LOANS REPRESENTS OF
THE AGGREGATE LOANS OF ALL SUCH LENDERS WHO HAVE INITIALLY ACCEPTED SUCH
PREPAYMENT).  IN THE EVENT OF SUCH A RE-OFFER, THE RELEVANT LENDERS MAY ELECT,
BY NOTICE TO THE ADMINISTRATIVE AGENT AT OR PRIOR TO THE TIME AND IN THE MANNER
SPECIFIED BY THE ADMINISTRATIVE AGENT, TO DECLINE ALL OF THE AMOUNT OF SUCH
PREPAYMENT THAT IS RE-OFFERED TO THEM, IN WHICH CASE THE AGGREGATE AMOUNT OF THE
PREPAYMENT THAT WOULD HAVE BEEN APPLIED TO PREPAY SUCH LOANS PURSUANT TO SUCH
RE-OFFER BUT WAS SO DECLINED SHALL BE RETAINED BY THE BORROWER TO BE USED FOR
ANY OTHER PURPOSE NOT PROHIBITED BY THIS AGREEMENT.


(G)           IN APPLYING MANDATORY PREPAYMENTS OF LOANS IN ACCORDANCE WITH
PARAGRAPH (F) ABOVE, SUCH MANDATORY PREPAYMENTS SHALL BE APPLIED ON A PRO RATA
BASIS TO THE THEN OUTSTANDING LOANS BEING PREPAID IRRESPECTIVE OF WHETHER SUCH
OUTSTANDING LOANS ARE ABR LOANS OR EURODOLLAR LOANS; PROVIDED THAT IF NO LENDERS
EXERCISE THE RIGHT TO WAIVE A GIVEN MANDATORY PREPAYMENT PURSUANT TO PARAGRAPH
(F) ABOVE, THEN WITH RESPECT TO SUCH MANDATORY PREPAYMENT, THE AMOUNT OF SUCH
MANDATORY PREPAYMENT TO BE APPLIED TO LOANS SHALL BE APPLIED FIRST TO LOANS THAT
ARE ABR LOANS TO THE FULL EXTENT THEREOF BEFORE APPLICATION TO LOANS THAT ARE
EURODOLLAR LOANS IN A MANNER THAT MINIMIZES THE AMOUNT OF ANY PAYMENTS REQUIRED
TO BE MADE BY THE BORROWER PURSUANT TO SECTION 2.16.


(H)           THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT, AT THE
TIME OF EACH PREPAYMENT REQUIRED UNDER THIS SECTION 2.13, (I) A CERTIFICATE
SIGNED BY A FINANCIAL OFFICER OF THE BORROWER SETTING FORTH IN REASONABLE DETAIL
THE CALCULATION OF THE AMOUNT AND DATE OF SUCH PREPAYMENT AND (II) TO THE EXTENT
PRACTICABLE, AT LEAST THREE DAYS PRIOR WRITTEN NOTICE OF SUCH PREPAYMENT.  EACH
NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE, THE TYPE OF EACH LOAN
BEING PREPAID AND THE PRINCIPAL AMOUNT OF EACH LOAN (OR PORTION THEREOF) TO BE
PREPAID.  ALL PREPAYMENTS OF BORROWINGS PURSUANT TO THIS SECTION 2.13 SHALL BE
SUBJECT TO SECTION 2.16, BUT SHALL OTHERWISE BE WITHOUT PREMIUM OR PENALTY.


(I)            NOTWITHSTANDING ANYTHING IN THIS SECTION 2.13 TO THE CONTRARY,
UNTIL THE DISCHARGE OF FIRST LIEN OBLIGATIONS SOLELY IN RESPECT OF THE TERM LOAN
FACILITY (UNDER AND AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT) SHALL HAVE
OCCURRED, NO MANDATORY PREPAYMENTS OF OUTSTANDING LOANS THAT WOULD OTHERWISE BE
REQUIRED UNDER THIS SECTION 2.13 SHALL BE REQUIRED TO BE MADE EXCEPT WITH
RESPECT TO THE PORTION (IF ANY) OF THE PROCEEDS OF THE EVENT GIVING RISE TO SUCH
MANDATORY PREPAYMENTS AS SHALL NOT BE REQUIRED TO PREPAY THE TERM LOANS UNDER
AND AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT AS A RESULT OF AN AMENDMENT,
WAIVER OR OTHER MODIFICATION WITH RESPECT TO THE PROVISIONS OF SECTION 2.13 OF
THE FIRST LIEN CREDIT AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF THE FIRST
LIEN CREDIT AGREEMENT.

33


--------------------------------------------------------------------------------



SECTION 2.14.      RESERVE REQUIREMENTS; CHANGE IN CIRCUMSTANCES.  (A) 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF ANY CHANGE IN LAW
SHALL:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER OR THE ADMINISTRATIVE AGENT (EXCEPT ANY SUCH
RESERVE REQUIREMENT WHICH IS REFLECTED IN THE ADJUSTED LIBO RATE) OR

(II)           IMPOSE ON ANY LENDER OR THE ADMINISTRATIVE AGENT OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR
LOANS MADE BY SUCH LENDER,

and the result of any of the foregoing shall be to increase the cost to such
Lender of maintaining any Eurodollar Loan or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount deemed by such Lender or the Administrative Agent to
be material, then the Borrower will pay to such Lender or the Administrative
Agent, as the case may be, upon demand such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.


(B)           IF ANY LENDER OR THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED
THAT ANY CHANGE IN LAW REGARDING CAPITAL ADEQUACY HAS OR WOULD HAVE THE EFFECT
OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ADMINISTRATIVE AGENT’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ADMINISTRATIVE AGENT’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY SUCH
LENDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE ADMINISTRATIVE AGENT OR
SUCH LENDER’S OR THE ADMINISTRATIVE AGENT’S HOLDING COMPANY COULD HAVE ACHIEVED
BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR THE
ADMINISTRATIVE AGENT’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
ADMINISTRATIVE AGENT’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY) BY AN
AMOUNT DEEMED BY SUCH LENDER OR THE ADMINISTRATIVE AGENT TO BE MATERIAL, THEN
FROM TIME TO TIME THE BORROWER SHALL PAY TO SUCH LENDER OR THE ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
SUCH LENDER OR THE ADMINISTRATIVE AGENT OR SUCH LENDER’S OR THE ADMINISTRATIVE
AGENT’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           A CERTIFICATE OF A LENDER OR THE ADMINISTRATIVE AGENT SETTING
FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE
ADMINISTRATIVE AGENT OR ITS HOLDING COMPANY, AS APPLICABLE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER
OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, THE AMOUNT OR AMOUNTS SHOWN AS
DUE ON ANY SUCH CERTIFICATE DELIVERED BY IT WITHIN 10 DAYS AFTER ITS RECEIPT OF
THE SAME.


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ADMINISTRATIVE
AGENT TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A
WAIVER OF SUCH LENDER’S OR THE ADMINISTRATIVE AGENT’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE UNDER ANY OBLIGATION TO
COMPENSATE ANY LENDER OR THE ADMINISTRATIVE AGENT UNDER PARAGRAPH (A) OR (B)
ABOVE FOR INCREASED COSTS OR REDUCTIONS WITH RESPECT TO ANY PERIOD PRIOR TO THE
DATE THAT IS 270 DAYS PRIOR TO SUCH REQUEST IF SUCH LENDER OR THE ADMINISTRATIVE
AGENT KNEW OR COULD REASONABLY HAVE BEEN EXPECTED TO KNOW OF THE CIRCUMSTANCES
GIVING RISE TO SUCH INCREASED COSTS

34


--------------------------------------------------------------------------------



OR REDUCTIONS AND OF THE FACT THAT SUCH CIRCUMSTANCES WOULD RESULT IN A CLAIM
FOR INCREASED COMPENSATION BY REASON OF SUCH INCREASED COSTS OR REDUCTIONS;
PROVIDED FURTHER THAT THE FOREGOING LIMITATION SHALL NOT APPLY TO ANY INCREASED
COSTS OR REDUCTIONS ARISING OUT OF THE RETROACTIVE APPLICATION OF ANY CHANGE IN
LAW WITHIN SUCH 270-DAY PERIOD.  THE PROTECTION OF THIS SECTION SHALL BE
AVAILABLE TO EACH LENDER AND THE ADMINISTRATIVE AGENT REGARDLESS OF ANY POSSIBLE
CONTENTION OF THE INVALIDITY OR INAPPLICABILITY OF THE CHANGE IN LAW THAT SHALL
HAVE OCCURRED OR BEEN IMPOSED.

SECTION 2.15.      Change in Legality.  (a)  Notwithstanding any other provision
of this Agreement, if any Change in Law shall make it unlawful for any Lender to
maintain any Loan as a Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(I)            SUCH LENDER MAY DECLARE THAT EURODOLLAR LOANS WILL NOT THEREAFTER
(FOR THE DURATION OF SUCH UNLAWFULNESS) BE CONTINUED FOR ADDITIONAL INTEREST
PERIODS AND ABR LOANS WILL NOT THEREAFTER (FOR SUCH DURATION) BE CONVERTED INTO
EURODOLLAR LOANS, WHEREUPON ANY REQUEST TO CONVERT AN ABR BORROWING TO A
EURODOLLAR BORROWING OR TO CONTINUE A EURODOLLAR BORROWING FOR AN ADDITIONAL
INTEREST PERIOD SHALL, AS TO SUCH LENDER ONLY, BE DEEMED A REQUEST TO CONTINUE
AN ABR LOAN AS SUCH FOR AN ADDITIONAL INTEREST PERIOD OR TO CONVERT A EURODOLLAR
LOAN INTO AN ABR LOAN, AS THE CASE MAY BE, UNLESS SUCH DECLARATION SHALL BE
SUBSEQUENTLY WITHDRAWN; AND

(II)           SUCH LENDER MAY REQUIRE THAT ALL OUTSTANDING EURODOLLAR LOANS
MAINTAINED BY IT BE CONVERTED TO ABR LOANS, IN WHICH EVENT ALL SUCH EURODOLLAR
LOANS SHALL BE AUTOMATICALLY CONVERTED TO ABR LOANS AS OF THE EFFECTIVE DATE OF
SUCH NOTICE AS PROVIDED IN PARAGRAPH (B) BELOW.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans resulting from the conversion of such Eurodollar Loans.  Any
such conversion of a Eurodollar Loan under (i) above shall be subject to
Section 2.16.


(B)           FOR PURPOSES OF THIS SECTION 2.15, A NOTICE TO THE BORROWER BY ANY
LENDER SHALL BE EFFECTIVE AS TO EACH EURODOLLAR LOAN MADE BY SUCH LENDER, IF
LAWFUL, ON THE LAST DAY OF THE INTEREST PERIOD THEN APPLICABLE TO SUCH
EURODOLLAR LOAN; IN ALL OTHER CASES SUCH NOTICE SHALL BE EFFECTIVE ON THE DATE
OF RECEIPT BY THE BORROWER.

SECTION 2.16.      Indemnity.  The Borrower shall indemnify each Lender against
any loss (other than (x) any loss of margin over funding cost or (y) anticipated
profit) or expense that such Lender may sustain or incur as a consequence of (a)
any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor or

35


--------------------------------------------------------------------------------


(iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder.  In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period.  A certificate of any Lender setting forth
any amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

SECTION 2.17.      Pro Rata Treatment.  Except as required under Section 2.15,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each reduction of the Commitments and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the Lenders in accordance with
their respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans).  Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.

SECTION 2.18.      Sharing of Setoffs.  Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest.  The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.

36


--------------------------------------------------------------------------------


SECTION 2.19.      Payments.  (a)  The Borrower shall make each payment
(including principal of or interest on any Borrowing or any fees or other
amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim.  Each such payment shall be
made to the Administrative Agent at its offices at Eleven Madison Avenue,
New York, NY 10010.  All payments hereunder and under each other Loan Document
shall be made in dollars.  The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received.


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, WHENEVER ANY
PAYMENT (INCLUDING PRINCIPAL OF OR INTEREST ON ANY BORROWING OR ANY FEES OR
OTHER AMOUNTS) HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BECOME DUE, OR
OTHERWISE WOULD OCCUR, ON A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT MAY BE
MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN
SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, IF APPLICABLE.

SECTION 2.20.      Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Indemnified Taxes or
Other Taxes are required to be withheld or deducted from such payments, then (i)
the sum payable by the Borrower shall be increased as necessary so that after
all required deductions or withholding (including deductions or withholdings
applicable to additional sums payable under this Section) the Administrative
Agent or such Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or such
other Loan Party shall make (or cause to be made) such deductions and (iii) the
Borrower or such other Loan Party shall pay (or cause to be paid) the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.  In addition, the Borrower or any other Loan Party hereunder
shall pay (or cause to be paid) any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.


(B)           THE BORROWER SHALL JOINTLY AND SEVERALLY INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 10 DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, OR ANY OF THEIR
RESPECTIVE AFFILIATES, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER OR ANY LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST
AND EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY; PROVIDED THAT IF THE BORROWER DETERMINES
IN GOOD FAITH THAT A REASONABLE BASIS EXISTS FOR CONTESTING ANY INDEMNIFIED
TAXES OR OTHER TAXES FOR WHICH AN INCREASE IN THE AMOUNT OF SUCH PAYMENT IS MADE
OR FOR WHICH INDEMNIFICATION HAS BEEN DEMANDED PURSUANT TO THIS SECTION 2.20,
SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, SHALL REASONABLY
COOPERATE WITH THE BORROWER IN CHALLENGING SUCH INDEMNIFIED TAXES OR OTHER TAXES
AT THE BORROWER’S EXPENSE IF SO REQUESTED BY THE BORROWER IN WRITING TO THE
EXTENT THAT SUCH COOPERATION IS NOT, IN THE LENDER’S OR THE ADMINISTRATIVE
AGENT’S REASONABLE DISCRETION, UNDULY BURDENSOME OR DISADVANTAGEOUS.  A

37


--------------------------------------------------------------------------------



CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY A LENDER, OR BY THE ADMINISTRATIVE AGENT ON ITS BEHALF OR ON BEHALF
OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(C)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES PURSUANT TO SECTION 2.20(A), AND IN ANY EVENT WITHIN 30 DAYS OF ANY
SUCH PAYMENT BEING DUE, THE BORROWER SHALL DELIVER (OR CAUSE TO BE DELIVERED) TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


(D)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE
BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE
BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A
REDUCED RATE; PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED TO COMPLETE, EXECUTE
AND DELIVER SUCH DOCUMENTATION AND IN SUCH LENDER’S JUDGMENT SUCH COMPLETION,
EXECUTION OR DELIVERY WOULD NOT MATERIALLY PREJUDICE THE LEGAL POSITION OF SUCH
LENDER.  IN ADDITION, EACH FOREIGN LENDER SHALL (I) FURNISH ON OR BEFORE IT
BECOMES A PARTY TO THE AGREEMENT EITHER (A) TWO ACCURATE AND COMPLETE ORIGINALLY
EXECUTED U.S. INTERNAL REVENUE SERVICE FORM W-8BEN (OR SUCCESSOR FORM) OR (B) AN
ACCURATE AND COMPLETE U.S.  INTERNAL REVENUE SERVICE FORM W-8ECI (OR SUCCESSOR
FORM), CERTIFYING, IN EITHER CASE, TO SUCH FOREIGN LENDER’S LEGAL ENTITLEMENT TO
AN EXEMPTION OR REDUCTION FROM U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ALL
INTEREST PAYMENTS HEREUNDER, AND (II) PROVIDE A NEW FORM W8BEN (OR SUCCESSOR
FORM) OR FORM W-8ECI (OR SUCCESSOR FORM) UPON THE EXPIRATION OR OBSOLESCENCE OF
ANY PREVIOUSLY DELIVERED FORM TO RECONFIRM ANY COMPLETE EXEMPTION FROM, OR ANY
ENTITLEMENT TO A REDUCTION IN, U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ANY
INTEREST PAYMENT HEREUNDER; PROVIDED THAT ANY FOREIGN LENDER THAT IS NOT A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE AND IS RELYING ON
THE SO-CALLED “PORTFOLIO INTEREST EXEMPTION” SHALL ALSO FURNISH A “NON-BANK
CERTIFICATE” IN THE FORM OF EXHIBIT J TOGETHER WITH A FORM W8BEN. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A FOREIGN LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH FOREIGN
LENDER IS NOT LEGALLY ABLE TO DELIVER.


(E)           ANY LENDER THAT IS A UNITED STATES PERSON, AS DEFINED IN SECTION
7701(A)(30) OF THE INTERNAL REVENUE CODE, AND IS NOT AN EXEMPT RECIPIENT WITHIN
THE MEANING OF TREASURY REGULATIONS SECTION 1.6049-4(C) SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) TWO ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-9, OR ANY SUCCESSOR
FORM THAT SUCH PERSON IS ENTITLED TO PROVIDE AT SUCH TIME IN ORDER TO COMPLY
WITH UNITED STATES BACK-UP WITHHOLDING REQUIREMENTS.


(F)            WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF THE
BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE BORROWER CONTAINED IN
THIS SECTION 2.20 SHALL SURVIVE THE PAYMENT IN FULL OF ALL AMOUNTS DUE
HEREUNDER.

38


--------------------------------------------------------------------------------



(G)           IN THE EVENT THAT ANY LENDER OR THE ADMINISTRATIVE AGENT RECEIVES
A REFUND IN RESPECT OF INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
PAID ADDITIONAL AMOUNTS BY THE BORROWER PURSUANT TO CLAUSE (A) OF THIS SECTION
OR INDEMNIFIED BY THE BORROWER PURSUANT TO CLAUSE (B) OF THIS SECTION AND SUCH
LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, REASONABLY DETERMINES THAT
SUCH REFUND IS ATTRIBUTABLE TO SUCH ADDITIONAL AMOUNTS OR INDEMNIFICATION, THEN
SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, SHALL PROMPTLY NOTIFY
THE ADMINISTRATIVE AGENT AND THE BORROWER AND SHALL WITHIN 30 BUSINESS DAYS
AFTER THE REFUND IS ACTUALLY RECEIVED REMIT TO THE BORROWER AN AMOUNT AS SUCH
LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, DETERMINES TO BE THE
PROPORTION OF THE REFUNDED AMOUNT AS WILL LEAVE SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, AFTER SUCH REMITTANCE, IN NO BETTER OR
WORSE POSITION THAN IT WOULD HAVE BEEN IF THE INDEMNIFIED TAXES OR OTHER TAXES
HAD NOT BEEN IMPOSED AND THE CORRESPONDING ADDITIONAL AMOUNTS OR INDEMNIFICATION
PAYMENT NOT BEEN MADE.  NOTHING IN THIS SECTION 2.20(G) SHALL OBLIGE ANY LENDER
OR THE ADMINISTRATIVE AGENT TO DISCLOSE TO THE BORROWER OR ANY OTHER PERSON ANY
INFORMATION REGARDING ITS TAX AFFAIRS OR TAX COMPUTATIONS OR INTERFERE WITH THE
RIGHT OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO ARRANGE ITS TAX AFFAIRS IN
WHATEVER MANNER IT THINKS FIT AND, IN PARTICULAR, NO LENDER OR THE
ADMINISTRATIVE AGENT SHALL BE UNDER ANY OBLIGATION TO CLAIM RELIEF FROM ITS
CORPORATE PROFITS OR SIMILAR TAX LIABILITY IN CREDITS OR DEDUCTIONS AVAILABLE TO
IT AND, IF IT DOES CLAIM, THE EXTENT, ORDER AND MANNER IN WHICH IT DOES SO SHALL
BE AT ITS ABSOLUTE DISCRETION.

SECTION 2.21.      Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate.  (a)  In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20 or (iv) any Lender does not consent to a proposed
amendment, modification or waiver of this Agreement requested by the Borrower
which requires the consent of all of the Lenders or all of the Lenders to become
effective (and which is approved by at least the Required Lenders), the Borrower
may, at its sole expense and effort (including with respect to the processing
and recordation fee referred to in Section 9.04(b)), upon notice to such Lender
and the Administrative Agent, require such Lender to transfer and assign,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all of its interests, rights and obligations under this
Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y)
solely with respect to replacements of Lenders pursuant to clauses (i), (ii) or
(iii) of this Section, the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld or delayed, and (z) the Borrower or such assignee shall have paid to
the affected Lender in immediately available funds an amount equal to the sum of
the principal of and interest accrued to the date of such payment on the
outstanding Loans of such Lender plus all fees and other amounts accrued for the
account of such Lender hereunder (including any amounts under Section 2.14,
Section 2.16 and, solely with respect to the replacement of Lenders pursuant to
clause (iv) of this Section, Section 2.22); provided further that, if prior to
any such transfer and assignment the circumstances or event that resulted in
such Lender’s claim for compensation under Section 2.14 or notice under Section
2.15 or the amounts paid pursuant to Section 2.20, as the case may be, cease to
cause such Lender to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have

39


--------------------------------------------------------------------------------


the consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender pursuant to paragraph (b) below), or if such Lender
shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event, as the case may be, then such Lender
shall not thereafter be required to make any such transfer and assignment
hereunder.  In connection with any such replacement, if the replaced Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Acceptance reflecting such replacement within five Business Days of the date
on which the replacement Lender executes and delivers such Assignment and
Acceptance to the replaced Lender, then such replaced Lender shall be deemed to
have executed and delivered such Assignment and Acceptance.


(B)           IF (I) ANY LENDER SHALL REQUEST COMPENSATION UNDER SECTION 2.14,
(II) ANY LENDER DELIVERS A NOTICE DESCRIBED IN SECTION 2.15 OR (III) THE
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY ON ACCOUNT OF ANY LENDER, PURSUANT TO SECTION 2.20, THEN
SUCH LENDER SHALL USE REASONABLE EFFORTS (WHICH SHALL NOT REQUIRE SUCH LENDER TO
INCUR AN UNREIMBURSED LOSS OR UNREIMBURSED COST OR EXPENSE OR OTHERWISE TAKE ANY
ACTION INCONSISTENT WITH ITS INTERNAL POLICIES OR LEGAL OR REGULATORY
RESTRICTIONS OR SUFFER ANY DISADVANTAGE OR BURDEN DEEMED BY IT TO BE
SIGNIFICANT) (X) TO FILE ANY CERTIFICATE OR DOCUMENT REASONABLY REQUESTED IN
WRITING BY THE BORROWER OR (Y) TO ASSIGN ITS RIGHTS AND DELEGATE AND TRANSFER
ITS OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF
SUCH FILING OR ASSIGNMENT WOULD REDUCE ITS CLAIMS FOR COMPENSATION UNDER
SECTION 2.14 OR ENABLE IT TO WITHDRAW ITS NOTICE PURSUANT TO SECTION 2.15 OR
WOULD REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.20, AS THE CASE MAY BE, IN
THE FUTURE.  THE BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH FILING OR ASSIGNMENT,
DELEGATION AND TRANSFER.

SECTION 2.22.      Prepayment Premium.  (a)  In the event that (i) the Loans are
prepaid in whole or in part pursuant to Section 2.12(a) on or prior to the
second anniversary of the Closing Date or (ii) the Loans of a Lender are prepaid
on or prior to the second anniversary of the Closing Date as a result of the
mandatory assignment of such Loans in the circumstances described in Section
2.21(a)(iv), the Borrower shall pay to the applicable Lenders a prepayment
premium of 2% on the principal amount so prepaid.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower jointly and severally represents and warrants
to the Arranger, the Administrative Agent, the Collateral Agent and each of the
Lenders that:

SECTION 3.01.      Organization; Powers.  Holdings, the Borrower and each of the
Subsidiaries (a) is duly organized or formed, validly existing and (if
applicable) in good standing under the laws of the jurisdiction of its
organization or formation, (b) has all requisite power and authority to own and
operate its property and assets, to lease the property it operates as lessee and
to carry on its business as now conducted and as proposed to be conducted, (c)
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required,

40


--------------------------------------------------------------------------------


except where the failure so to qualify, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect and (d) has
the power and authority to execute, deliver and perform its obligations under
this Agreement, each of the other Loan Documents to which it is or will be a
party and each other agreement or instrument contemplated hereby or thereby to
which it is or will be a party, including, in the case of the Borrower, to
borrow hereunder, in the case of each Loan Party, to grant the Liens
contemplated to be granted by it under the Security Documents and, in the case
of each Subsidiary Guarantor, to Guarantee the Obligations as contemplated by
the Guarantee and Collateral Agreement.

SECTION 3.02.      Authorization; No Conflicts.  The Transactions (a) have been
duly authorized by all requisite corporate, partnership or limited liability
company and, if required, stockholder, partner or member action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrower or any Subsidiary, (B) any order of any
Governmental Authority or arbitrator or (C) any provision of any indenture,
material agreement or other material instrument to which Holdings, the Borrower
or any Subsidiary is a party or by which any of them or any of their property is
or may be bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings, the Borrower
or any Subsidiary (other than Liens created under the Security Documents and
under the First Lien Loan Documents).

SECTION 3.03.      Enforceability.  This Agreement has been duly executed and
delivered by each of Holdings and the Borrower and constitutes, and each other
Loan Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.04.      Governmental Approvals.  No action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is or will be required in connection with the
Transactions, except for (a) the filing of UCC financing statements and filings
with the United States Patent and Trademark Office and the United States
Copyright Office, (b) recordation of the Mortgages, (c) such as have been made
or obtained and are in full force and effect and (d) such the failure of which
to make or obtain, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.05.      Financial Statements.  (a)  The Borrower has heretofore
furnished to the Lenders its consolidated balance sheets and statements of
income, stockholder’s equity and cash flows as of and for the fiscal years ended
December 31, 2005 audited by and accompanied by the opinion of KPMG LLP,
independent public accountants.  Such financial statements present fairly in all
material respects the financial condition and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods. 

41


--------------------------------------------------------------------------------


Such balance sheets and the notes thereto disclose all material liabilities,
direct or contingent, of the Borrower and its consolidated Subsidiaries as of
the dates thereof.  Such financial statements were prepared in accordance with
GAAP applied on a consistent basis.


(B)           [RESERVED]

SECTION 3.06.      No Material Adverse Change.  No event, change or condition
has occurred since December 31, 2005 that has caused, or could reasonably be
expected to cause, a Material Adverse Effect, other than any event, change or
condition that has been specifically disclosed in the Borrower’s public filings
with the Securities and Exchange Commission after such date and on or prior to
November 15, 2006.

SECTION 3.07.      Title to Properties; Possession Under Leases.  (a)  Each of
Holdings, the Borrower and the Subsidiaries has good and marketable title to, or
valid leasehold interests in, all its material properties and assets (including
material Real Property), except for (i) defects in title that, in the aggregate,
are not substantial in amount and do not materially detract from the value of
the property subject thereto or materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes, (ii) Liens expressly permitted by Section 6.02 and
(iii) leasehold interests that terminate in the ordinary course of business in
accordance with their terms and not on account of a tenant default.  Each
material parcel of Real Property is free from material structural defects and
all building systems contained therein are in good working order and condition,
ordinary wear and tear excepted, suitable for the purposes for which they are
currently being used.


(B)           EACH OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES, AND, TO THE
KNOWLEDGE OF THE BORROWER, EACH OTHER PARTY THERETO, HAS COMPLIED WITH ALL
OBLIGATIONS UNDER ALL LEASES TO WHICH IT IS A PARTY AND ALL SUCH LEASES ARE
LEGAL, VALID, BINDING AND IN FULL FORCE AND EFFECT AND ARE ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS, EXCEPT, IN EACH CASE, FOR SUCH NONCOMPLIANCE OR
SUCH FAILURES TO BE IN FULL FORCE AND EFFECT THAT COULD NOT REASONABLY BE
EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE
EFFECT.  EACH OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES ENJOYS PEACEFUL AND
UNDISTURBED POSSESSION UNDER ALL SUCH MATERIAL LEASES.  THE BORROWER HAS
DELIVERED TO THE ADMINISTRATIVE AGENT TRUE, COMPLETE AND CORRECT COPIES OF ALL
LEASES (WHETHER AS LANDLORD OR TENANT) OF REAL PROPERTY EXISTING AS OF THE
CLOSING DATE THE BORROWER HAS PROMPTLY AFTER EXECUTION DELIVERED TO THE
ADMINISTRATIVE AGENT TRUE, COMPLETE AND CORRECT COPIES OF ALL LEASES (WHETHER AS
LANDLORD OR TENANT) OF MORTGAGED PROPERTIES EXECUTED AT ANY TIME AFTER THE
CLOSING DATE.


(C)           THE BORROWER HAS OBTAINED ALL MATERIAL PERMITS, LICENSES,
VARIANCES AND CERTIFICATES (INCLUDING CERTIFICATES OF OCCUPANCY) REQUIRED BY
APPLICABLE LAW TO BE OBTAINED AND NECESSARY TO THE USE AND OPERATION OF EACH
PARCEL OF REAL PROPERTY, EXCEPT WHERE THE FAILURE TO HAVE SUCH PERMIT, LICENSE,
CERTIFICATE OR VARIANCE COULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT.

SECTION 3.08.      Subsidiaries.  Schedule 3.08 sets forth as of the Closing
Date a list of all Subsidiaries, including each Subsidiary’s exact legal name
(as reflected in such Subsidiary’s certificate or articles of incorporation or
other constitutive documents) and jurisdiction of incorporation or formation and
the percentage ownership interest of Holdings or the Borrower

42


--------------------------------------------------------------------------------


(direct or indirect) therein, and identifies each Subsidiary that is Loan
Party.  The shares of capital stock or other Equity Interests so indicated on
Schedule 3.08 are (where applicable) fully paid and non-assessable and are owned
by Holdings or the Borrower, directly or indirectly, free and clear of all Liens
(other than Liens expressly permitted by clauses (b), (d) or (s) of Section
6.02).

SECTION 3.09.      Litigation; Compliance with Laws.  (a)  There are no actions,
suits or proceedings at law or in equity or by or before any arbitrator or
Governmental Authority now pending or, to the knowledge of Holdings or the
Borrower, threatened against or affecting Holdings, the Borrower or any
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) except as set forth on
Schedule 3.09, as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.


(B)           SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE
STATUS OF THE MATTERS DISCLOSED ON SCHEDULE 3.09 THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A
MATERIAL ADVERSE EFFECT.


(C)           NONE OF HOLDINGS, THE BORROWER OR ANY OF THE SUBSIDIARIES OR ANY
OF THEIR RESPECTIVE MATERIAL PROPERTIES OR ASSETS IS IN VIOLATION OF, NOR WILL
THE CONTINUED OPERATION OF THEIR MATERIAL PROPERTIES AND ASSETS AS CURRENTLY
CONDUCTED VIOLATE, ANY LAW, RULE OR REGULATION (INCLUDING ANY ZONING, BUILDING,
ENVIRONMENTAL LAW, ORDINANCE, CODE OR APPROVAL OR ANY BUILDING PERMITS) OR ANY
RESTRICTIONS OF RECORD OR AGREEMENTS AFFECTING THE MORTGAGED PROPERTY, OR IS IN
DEFAULT WITH RESPECT TO ANY JUDGMENT, WRIT, INJUNCTION, DECREE OR ORDER OF ANY
GOVERNMENTAL AUTHORITY, WHERE, IN EACH CASE IN THIS PARAGRAPH (C), SUCH
VIOLATION OR DEFAULT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

SECTION 3.10.      Agreements.  None of Holdings, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any agreement or
instrument, or subject to any corporate restriction, that, individually or in
the aggregate, has resulted or could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.11.      Federal Reserve Regulations.  (a)  None of Holdings, the
Borrower or any of the Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.


(B)           NONE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING
THE MAKING OF THE LOANS AND THE USE OF THE PROCEEDS THEREOF, INCLUDING ANY
REFINANCING OR RETIREMENT OF INDEBTEDNESS WITH THE PROCEEDS THEREOF) WILL
VIOLATE OR RESULT IN THE VIOLATION OF ANY OF THE PROVISIONS OF THE REGULATIONS
OF THE BOARD, INCLUDING REGULATION T, U OR X.  IF REQUESTED BY ANY LENDER OR THE
ADMINISTRATIVE AGENT, THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND
EACH LENDER A STATEMENT TO THE FOREGOING EFFECT IN CONFORMITY WITH THE
REQUIREMENTS OF FR FORM G-3 OR FR FORM U-1 REFERRED TO IN REGULATION U.

43


--------------------------------------------------------------------------------



SECTION 3.12.      INVESTMENT COMPANY ACT.  NONE OF HOLDINGS, THE BORROWER OR
ANY OF THE SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO
REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

SECTION 3.13.      Use of Proceeds.  The Borrower will use the proceeds of the
Loans first to repay $24,685.803.78 of Term Loans under as and as defined in the
First Lien Credit Agreement and to pay accrued and unpaid interest thereon.  Any
remaining proceeds of the Loans shall be used solely (a) to finance the Proposed
Foreign Acquisition, (b) for general corporate purposes relating to new product
launches and strategic business initiatives of the Borrower and (c) to pay fees
and expenses related thereto and to the Loan Documents.

SECTION 3.14.      Tax Returns.  Each of Holdings, the Borrower and each of the
Subsidiaries has timely filed or timely caused to be filed all Federal, state,
material local and foreign tax returns or materials required to have been filed
by it and all such tax returns are correct and complete in all material
respects.  Each of Holdings, the Borrower and each of the Subsidiaries has
timely paid or timely caused to be paid all Taxes due and payable by it and all
assessments received by it, except Taxes that are being contested in good faith
by appropriate proceedings and for which Holdings, the Borrower or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves
in accordance with GAAP.  Each of Holdings, the Borrower and each of the
Subsidiaries has made adequate provision in accordance with GAAP for all Taxes
not yet due and payable.  None of the Holdings, the Borrower or any of the
Subsidiaries intends to treat the Loans or any of the transactions contemplated
by any Loan Document as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4).

SECTION 3.15.      No Material Misstatements.  Each of Holdings and the Borrower
has disclosed to the Arranger, the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which Holdings,
the Borrower or any of the Subsidiaries is subject, and all other matters known
to any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  None of any factual
information, report, financial statement, exhibit or schedule furnished by or on
behalf of Holdings, the Borrower or any Subsidiary to the Arranger, the
Administrative Agent or any Lender for use in connection with the transactions
contemplated by the Loan Documents or in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, when taken as a
whole, contained, contains or will contain (in each case as of the date of its
delivery to the Arranger, the Administrative Agent or any Lender) any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, each of Holdings and the
Borrower represents only that it acted in good faith and utilized assumptions
believed by management of Holdings and the Borrower to be reasonable at the time
made in the preparation of such information, report, financial statement,
exhibit or schedule (it being understood by the Lenders and the Agents that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein).

44


--------------------------------------------------------------------------------


SECTION 3.16.      Employee Benefit Plans.  Each of the Borrower and each of its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Tax Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect.  The
present value of all benefit liabilities under each Benefit Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of December 31, 2005, exceed by more than $4,600,000 the fair
market value of the assets of such Benefit Plan, and the present value of all
benefit liabilities of all underfunded Benefit Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of December 31, 2005, exceed by more than $4,600,000 the fair market
value of the assets of all such underfunded Benefit Plans.

SECTION 3.17.      Environmental Matters.  Except with respect to matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of Holdings, the Borrower or any of the
Subsidiaries:

(A)           HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO TAKE, IN A
TIMELY MANNER, ALL ACTIONS NECESSARY TO OBTAIN, MAINTAIN, RENEW AND COMPLY WITH
ANY ENVIRONMENTAL PERMIT, AND ALL SUCH ENVIRONMENTAL PERMITS ARE IN FULL FORCE
AND EFFECT AND NOT SUBJECT TO ANY ADMINISTRATIVE OR JUDICIAL APPEAL;

(B)           HAS BECOME A PARTY TO ANY GOVERNMENTAL, ADMINISTRATIVE OR JUDICIAL
PROCEEDING OR POSSESSES KNOWLEDGE OF ANY SUCH PROCEEDING THAT HAS BEEN
THREATENED UNDER ENVIRONMENTAL LAW;

(C)           HAS RECEIVED WRITTEN NOTICE OF, BECOME SUBJECT TO, OR IS AWARE OF
ANY FACTS OR CIRCUMSTANCES THAT COULD FORM THE BASIS FOR, ANY ENVIRONMENTAL
LIABILITY OTHER THAN THOSE WHICH HAVE BEEN FULLY AND FINALLY RESOLVED AND FOR
WHICH NO OBLIGATIONS REMAIN OUTSTANDING;

(D)           POSSESSES KNOWLEDGE THAT ANY MORTGAGED PROPERTY (A) IS SUBJECT TO
ANY LIEN, RESTRICTION ON OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY IMPOSED
PURSUANT TO ENVIRONMENTAL LAW OR (B) CONTAINS OR PREVIOUSLY CONTAINED HAZARDOUS
MATERIALS OF A FORM OR TYPE OR IN A QUANTITY OR LOCATION THAT COULD REASONABLY
BE EXPECTED TO RESULT IN ANY ENVIRONMENTAL LIABILITY;

(E)           POSSESS KNOWLEDGE THAT THERE HAS BEEN A RELEASE OR THREAT OF
RELEASE OF HAZARDOUS MATERIALS AT OR FROM THE MORTGAGED PROPERTIES (OR FROM ANY
FACILITIES OR OTHER PROPERTIES FORMERLY OWNED, LEASED OR OPERATED BY HOLDINGS,
THE BORROWER OR ANY OF THE SUBSIDIARIES) IN VIOLATION OF, OR IN AMOUNTS OR IN A
MANNER THAT COULD GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW;

(F)            HAS GENERATED, TREATED, STORED, TRANSPORTED, OR RELEASED
HAZARDOUS MATERIALS FROM THE MORTGAGED PROPERTIES (OR FROM ANY FACILITIES OR
OTHER PROPERTIES FORMERLY OWNED, LEASED OR OPERATED BY HOLDINGS, THE BORROWER OR
ANY OF THE SUBSIDIARIES)

45


--------------------------------------------------------------------------------


IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION THAT COULD GIVE RISE TO
LIABILITY UNDER, ANY ENVIRONMENTAL LAW;

(G)           IS AWARE OF ANY FACTS, CIRCUMSTANCES, CONDITIONS OR OCCURRENCES IN
RESPECT OF ANY OF THE FACILITIES AND PROPERTIES OWNED, LEASED OR OPERATED THAT
COULD (A) FORM THE BASIS OF ANY ACTION, SUIT, CLAIM OR OTHER JUDICIAL OR
ADMINISTRATIVE PROCEEDING RELATING TO LIABILITY UNDER OR NONCOMPLIANCE WITH
ENVIRONMENTAL LAW ON THE PART OF HOLDINGS, THE BORROWER OR ANY OF THE
SUBSIDIARIES OR (B) INTERFERE WITH OR PREVENT CONTINUED COMPLIANCE WITH
ENVIRONMENTAL LAWS BY HOLDINGS, THE BORROWER OR THE SUBSIDIARIES; OR

(H)           HAS PURSUANT TO ANY ORDER, DECREE, JUDGMENT OR AGREEMENT BY WHICH
IT IS BOUND OR HAS ASSUMED THE ENVIRONMENTAL LIABILITY FOR ANY PERSON.

SECTION 3.18.      Insurance.  Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by or on behalf of Holdings, the
Borrower and the Subsidiaries as of the Closing Date.  As of the Closing Date,
such insurance is in full force and effect and all premiums have been duly
paid.  Holdings, the Borrower and the Subsidiaries are insured by financially
sound and reputable insurers and such insurance is in such amounts and covering
such risks and liabilities (and with such deductibles, retentions and
exclusions) as are in the Borrower’s reasonable judgment in accordance with
normal and prudent industry practice.  None of Holdings, the Borrower or any of
the Subsidiaries (a) has received notice from any insurer (or any agent thereof)
that substantial capital improvements or other substantial expenditures will
have to be made in order to continue such insurance, the cost of which
improvements or expenditures could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (b) has any reason to
believe that it will not be able to renew its existing coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a cost
that could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.19.      Security Documents.  (a)  The Guarantee and Collateral
Agreement is effective to create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid, binding and enforceable
security interest in the Collateral described therein in which a security
interest can be created under Article 8 or 9 of the UCC and proceeds thereof and
(i) in the case of the Pledged Collateral, upon the earlier of (A) when such
Pledged Collateral is delivered to the First Lien Collateral Agent, as bailee
for the Collateral Agent, pursuant to the Intercreditor Agreement and (B) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a) and (ii) in the case of all other Collateral described therein
in which a security interest can be created under Article 8 or 9 of the UCC
(other than Intellectual Property Collateral), when financing statements in
appropriate form are filed in the offices specified on Schedule 3.19(a), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Secured Parties
in such Collateral in which a security interest can be created under Article 8
or 9 of the UCC and proceeds thereof, as security for the Obligations, in each
case prior and superior to the rights of any other person (except, in the case
of all Collateral other than Pledged Collateral, with respect to Liens expressly
permitted by Section 6.02 and, in the case of Pledged Collateral, with respect
to any Liens expressly permitted by clauses (b), (d) or (s) of Section 6.02).

46


--------------------------------------------------------------------------------


(b)           Each Intellectual Property Security Agreement is effective to
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid, binding and enforceable security interest in the
Intellectual Property Collateral described therein and proceeds thereof.  When
each Intellectual Property Security Agreement is filed in the United States
Patent and Trademark Office and the United States Copyright Office,
respectively, together with financing statements in appropriate form filed in
the offices specified in Schedule 3.19(a), such Intellectual Property Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in the Intellectual
Property Collateral in which a security interest may be perfected by filing in
the United States and proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other person (except with respect to
Liens expressly permitted by Section 6.02) (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the grantors after
the Closing Date).


(C)           EACH OF THE MORTGAGES IS EFFECTIVE TO CREATE IN FAVOR OF THE
COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, A LEGAL,
VALID, BINDING AND ENFORCEABLE LIEN ON, AND SECURITY INTEREST IN, ALL OF THE
LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO THE MORTGAGED PROPERTY
THEREUNDER AND PROCEEDS THEREOF, AND WHEN THE MORTGAGES ARE FILED IN THE OFFICES
SPECIFIED ON SCHEDULE 3.19(C), EACH SUCH MORTGAGE SHALL CONSTITUTE A FULLY
PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF
THE GRANTORS THEREOF IN SUCH MORTGAGED PROPERTY AND PROCEEDS THEREOF, AS
SECURITY FOR THE OBLIGATIONS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON (EXCEPT WITH RESPECT TO LIENS EXPRESSLY PERMITTED BY SECTION 6.02).

SECTION 3.20.      Location of Real Property.  Schedule 3.20 lists completely
and correctly as of the Closing Date all Real Property and the addresses
thereof, indicating for each parcel whether it is owned or leased, including in
the case of leased Real Property, the landlord name, lease date and lease
expiration date.

SECTION 3.21.      Labor Matters.  As of the Closing Date, there are no strikes,
lockouts or slowdowns against Holdings, the Borrower or any Subsidiary pending
or, to the knowledge of Holdings or the Borrower, threatened.  The hours worked
by and payments made to employees of Holdings, the Borrower and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters,
except for such violations that could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.  All payments due
from Holdings, the Borrower or any Subsidiary, or for which any claim may be
made against Holdings, the Borrower or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of Holdings, the Borrower or such
Subsidiary, except for such failures that could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.22.      Intellectual Property.  Each of Holdings, the Borrower and
each of the Subsidiaries owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by Holdings, the Borrower and the Subsidiaries
does not infringe upon the rights of any other person, except for any such

47


--------------------------------------------------------------------------------


infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.23.      Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan (or other extension of credit hereunder) and after giving effect to
the application of the proceeds of each Loan (or other extension of credit
hereunder), subject, in the case of any guarantee of any Guarantor, to the terms
of Section 2 of the Guarantee and Collateral Agreement, (a) the fair value of
the assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) no Loan Party will
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

SECTION 3.24.      Senior Debt.  The Obligations constitute “Senior Debt” under
and as defined in the Subordinated Note Documents.

ARTICLE IV

CONDITIONS OF LENDING

The obligations of the Lenders to make Loans are subject to the satisfaction of
the following conditions:

(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF SUCH
BORROWING AS REQUIRED BY SECTION 2.03 (OR SUCH NOTICE SHALL HAVE BEEN DEEMED
GIVEN IN ACCORDANCE WITH SECTION 2.03).

(B)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN EACH LOAN DOCUMENT
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF THE
MAKING OF SUCH LOANS WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE,
EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE.

(C)           AT THE TIME OF AND IMMEDIATELY AFTER THE MAKING OF SUCH LOANS, NO
EVENT OF DEFAULT OR DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION DATED AS OF THE CLOSING DATE OF MAYER, BROWN, ROWE & MAW LLP, SPECIAL
COUNSEL FOR THE LOAN PARTIES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, AND HOLDINGS, THE BORROWER AND THE SUBSIDIARIES HEREBY
REQUEST SUCH COUNSEL TO DELIVER SUCH OPINION.

48


--------------------------------------------------------------------------------


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A COPY OF THE
CERTIFICATE OR ARTICLES OF INCORPORATION OR OTHER FORMATION DOCUMENTS, INCLUDING
ALL AMENDMENTS THERETO, OF EACH LOAN PARTY, CERTIFIED AS OF A RECENT DATE BY THE
SECRETARY OF STATE OF THE STATE OF ITS ORGANIZATION, AND A CERTIFICATE AS TO THE
GOOD STANDING OF EACH LOAN PARTY AS OF A RECENT DATE, FROM SUCH SECRETARY OF
STATE; (II) A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF EACH LOAN
PARTY DATED THE CLOSING DATE AND CERTIFYING (A) THAT ATTACHED THERETO IS A TRUE
AND COMPLETE COPY OF THE BY-LAWS OF SUCH LOAN PARTY AS IN EFFECT ON THE CLOSING
DATE AND AT ALL TIMES SINCE A DATE PRIOR TO THE DATE OF THE RESOLUTIONS
DESCRIBED IN CLAUSE (B) BELOW, (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE
COPY OF RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF SUCH LOAN PARTY
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO
WHICH SUCH PERSON IS A PARTY, IN THE CASE OF THE BORROWER, THE BORROWINGS
HEREUNDER, IN THE CASE OF EACH LOAN PARTY, THE GRANTING OF THE LIENS
CONTEMPLATED TO BE GRANTED BY IT UNDER THE SECURITY DOCUMENTS AND, IN THE CASE
OF EACH SUBSIDIARY GUARANTOR, THE GUARANTEEING OF THE OBLIGATIONS AS
CONTEMPLATED BY THE GUARANTEE AND COLLATERAL AGREEMENT, AND THAT SUCH
RESOLUTIONS HAVE NOT BEEN MODIFIED, RESCINDED OR AMENDED AND ARE IN FULL FORCE
AND EFFECT, (C) THAT THE CERTIFICATE OR ARTICLES OF INCORPORATION OR OTHER
FORMATION DOCUMENTS OF SUCH LOAN PARTY HAVE NOT BEEN AMENDED SINCE THE DATE OF
THE LAST AMENDMENT THERETO SHOWN ON THE CERTIFICATE OF GOOD STANDING FURNISHED
PURSUANT TO CLAUSE (I) ABOVE AND (D) AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE
OF EACH OFFICER EXECUTING ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT DELIVERED IN
CONNECTION HEREWITH ON BEHALF OF SUCH LOAN PARTY; (III) A CERTIFICATE OF ANOTHER
OFFICER AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF THE SECRETARY OR
ASSISTANT SECRETARY EXECUTING THE CERTIFICATE PURSUANT TO (II) ABOVE; AND (IV)
SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT, THE ARRANGER OR THE LENDERS
MAY REASONABLY REQUEST.

(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE CLOSING DATE AND SIGNED BY A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING
COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN PARAGRAPHS (B) AND (C) OF
THIS ARTICLE IV.

(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THIS AGREEMENT,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH OF HOLDINGS AND THE
BORROWER, (II) THE GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED AND DELIVERED BY
A DULY AUTHORIZED OFFICER OF EACH OF HOLDINGS AND THE BORROWER AND EACH
SUBSIDIARY GUARANTOR, (III) THE INTELLECTUAL PROPERTY SECURITY AGREEMENTS,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH LOAN PARTY A PARTY
THERETO, (IV) IF REQUESTED BY ANY LENDER PURSUANT TO SECTION 2.04, A PROMISSORY
NOTE OR NOTES CONFORMING TO THE REQUIREMENTS OF SUCH SECTION AND EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF THE BORROWER AND (V) A LENDER ADDENDUM
EXECUTED AND DELIVERED BY EACH LENDER AND ACCEPTED BY THE BORROWER.

(H)           THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES, SHALL HAVE BEEN GRANTED ON THE CLOSING DATE FIRST PRIORITY PERFECTED
LIENS ON THE COLLATERAL (SUBJECT TO THE LIEN PRIORITIES SET FORTH IN THE
INTERCREDITOR AGREEMENT AND SUBJECT, IN THE CASE OF ALL COLLATERAL OTHER THAN
PLEDGED COLLATERAL, ONLY TO LIENS EXPRESSLY PERMITTED BY SECTION 6.02 AND, IN
THE CASE OF PLEDGED COLLATERAL, ONLY TO LIENS EXPRESSLY PERMITTED BY CLAUSES
(B), (D) OR (S) OF SECTION 6.02) AND CUSTOMARY GUARANTEES FROM THE SUBSIDIARY
GUARANTORS.  THE PLEDGED COLLATERAL SHALL HAVE BEEN DULY AND VALIDLY PLEDGED
UNDER THE

49


--------------------------------------------------------------------------------


GUARANTEE AND COLLATERAL AGREEMENT TO THE COLLATERAL AGENT, FOR THE RATABLE
BENEFIT OF THE SECURED PARTIES, AND CERTIFICATES REPRESENTING SUCH PLEDGED
COLLATERAL, ACCOMPANIED BY INSTRUMENTS OF TRANSFER AND STOCK POWERS ENDORSED IN
BLANK, SHALL BE IN THE ACTUAL POSSESSION OF THE FIRST LIEN COLLATERAL AGENT, AS
BAILEE FOR THE COLLATERAL AGENT, PURSUANT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT.

(I)            THE COLLATERAL AGENT SHALL HAVE RECEIVED A DULY EXECUTED
PERFECTION CERTIFICATE DATED ON OR PRIOR TO THE CLOSING DATE.  THE COLLATERAL
AGENT SHALL HAVE RECEIVED THE RESULTS OF A RECENT LIEN AND JUDGMENT SEARCH IN
EACH RELEVANT JURISDICTION WITH RESPECT TO HOLDINGS, THE BORROWER AND THOSE OF
THE SUBSIDIARIES THAT SHALL BE SUBSIDIARY GUARANTORS OR SHALL OTHERWISE HAVE
ASSETS THAT ARE INCLUDED IN THE COLLATERAL, AND SUCH SEARCH SHALL REVEAL NO
LIENS ON ANY OF THE ASSETS OF HOLDINGS, THE BORROWER OR ANY OF SUCH SUBSIDIARIES
EXCEPT, IN THE CASE OF COLLATERAL OTHER THAN PLEDGED COLLATERAL, FOR LIENS
EXPRESSLY PERMITTED BY SECTION 6.02 AND EXCEPT FOR LIENS TO BE DISCHARGED ON OR
PRIOR TO THE CLOSING DATE PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT.

(J)            THE INTERCREDITOR AGREEMENT SHALL HAVE BEEN EXECUTED BY THE
PARTIES THERETO.

(K)           THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL
FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE CLOSING DATE,
INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET
EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT.

(L)            AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY, HOLDINGS AND ITS SUBSIDIARIES SHALL HAVE
OUTSTANDING NO INDEBTEDNESS OR PREFERRED STOCK OTHER THAN (I) THE LOANS AND
OTHER EXTENSIONS OF CREDIT HEREUNDER, (II) THE SUBORDINATED NOTES, (III) THE
LOANS AND OTHER EXTENSIONS OF CREDIT UNDER THE FIRST LIEN CREDIT AGREEMENT AND
(IV) OTHER INDEBTEDNESS PERMITTED UNDER SECTION 6.01.  ON THE CLOSING DATE AND
IMMEDIATELY FOLLOWING THE MAKING OF THE LOANS, THE BORROWER SHALL REPAY
$24,685.803.78 OF TERM LOANS UNDER AND AS DEFINED IN THE FIRST LIEN CREDIT
AGREEMENT, TOGETHER WITH ACCRUED AND UNPAID INTEREST.

(M)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FINANCIAL
STATEMENTS DESCRIBED IN SECTION 3.05.

(N)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PROJECTIONS OF
HOLDINGS AND ITS SUBSIDIARIES FOR THE YEARS 2007 THROUGH 2011, IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.

(O)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM
THE CHIEF FINANCIAL OFFICER OF HOLDINGS CERTIFYING THAT HOLDINGS, THE BORROWER
AND EACH OF THE SUBSIDIARY GUARANTORS, AFTER GIVING EFFECT TO THE TRANSACTIONS
AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, ARE SOLVENT.

(P)           ALL MATERIAL GOVERNMENTAL AND THIRD PARTY CONSENTS AND APPROVALS
WITH RESPECT TO THE TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY
TO THE EXTENT

50


--------------------------------------------------------------------------------


REQUIRED SHALL HAVE BEEN OBTAINED, ALL APPLICABLE APPEAL PERIODS SHALL HAVE
EXPIRED AND THERE SHALL BE NO LITIGATION, GOVERNMENTAL, ADMINISTRATIVE OR
JUDICIAL ACTION, ACTUAL OR THREATENED, THAT COULD REASONABLY BE EXPECTED TO
RESTRAIN, PREVENT OR IMPOSE MATERIALLY BURDENSOME CONDITIONS ON THE TRANSACTIONS
OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.

(Q)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL DOCUMENTATION AND
OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW
YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE
U.S.A. PATRIOT ACT.

(R)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COPY OF, OR A
CERTIFICATE AS TO COVERAGE UNDER, THE INSURANCE POLICIES REQUIRED BY THIS
AGREEMENT, EACH OF WHICH SHALL BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A
CUSTOMARY LENDER’S LOSS PAYABLE ENDORSEMENT AND TO NAME THE COLLATERAL AGENT AS
ADDITIONAL INSURED, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

(S)           THE AMENDMENT DATED AS OF DECEMBER 20, 2006 TO THE FIRST LIEN
CREDIT AGREEMENT SHALL HAVE BECOME EFFECTIVE IN ACCORDANCE WITH ITS TERMS.


ARTICLE V

AFFIRMATIVE COVENANTS

Each of Holdings and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, each of Holdings and the Borrower will, and will cause each of the
Subsidiaries to:

SECTION 5.01.      Existence; Businesses and Properties.  (a)  Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except as otherwise expressly permitted under Section 6.05.


(B)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO OBTAIN, PRESERVE,
RENEW, EXTEND AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS,
FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES
MATERIAL TO THE CONDUCT OF ITS BUSINESS; MAINTAIN AND OPERATE SUCH BUSINESS IN
SUBSTANTIALLY THE MANNER IN WHICH IT IS PRESENTLY CONDUCTED AND OPERATED; COMPLY
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, RULES, REGULATIONS AND
DECREES AND ORDERS OF ANY GOVERNMENTAL AUTHORITY, WHETHER NOW IN EFFECT OR
HEREAFTER ENACTED; AND AT ALL TIMES MAINTAIN AND PRESERVE ALL PROPERTY MATERIAL
TO THE CONDUCT OF SUCH BUSINESS AND KEEP SUCH PROPERTY IN GOOD REPAIR, WORKING
ORDER AND CONDITION AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL NEEDFUL
AND PROPER REPAIRS, RENEWALS, ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO
NECESSARY IN ORDER THAT THE BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE
PROPERLY CONDUCTED AT ALL TIMES.

SECTION 5.02.      Insurance.  Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent

51


--------------------------------------------------------------------------------


and against such risks (and with such deductibles, retentions and exclusions) as
is customary with companies in the same or similar businesses operating in the
same or similar locations, including liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it;
maintain such other insurance as may be required by law; and maintain such other
insurance as otherwise required by the Security Documents.

SECTION 5.03.      Obligations and Taxes.  Pay its Material Indebtedness
promptly and in accordance with their terms and pay and discharge promptly when
due all material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, could reasonably be
expected to give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Borrower or the applicable Subsidiary shall have set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
such contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien and, in the case of a Mortgaged
Property, there is no reasonable risk of forfeiture of such property.

SECTION 5.04.      Financial Statements, Reports, etc.  In the case of the
Borrower, furnish to the Administrative Agent for distribution to each Lender:

(A)           WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, ITS CONSOLIDATED
BALANCE SHEET AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH
FLOWS SHOWING THE FINANCIAL CONDITION OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF ITS
OPERATIONS AND THE OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH YEAR, TOGETHER
WITH COMPARATIVE FIGURES FOR THE IMMEDIATELY PRECEDING FISCAL YEAR, ALL AUDITED
BY KPMG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL
STANDING AND ACCOMPANIED BY AN OPINION OF SUCH ACCOUNTANTS (WHICH SHALL NOT BE
QUALIFIED IN ANY MATERIAL RESPECT) TO THE EFFECT THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;

(B)           WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR, ITS CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE FINANCIAL
CONDITION OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE CLOSE OF
SUCH FISCAL QUARTER AND THE RESULTS OF ITS OPERATIONS AND THE OPERATIONS OF SUCH
SUBSIDIARIES DURING SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE
FISCAL YEAR, AND COMPARATIVE FIGURES FOR THE SAME PERIODS IN THE IMMEDIATELY
PRECEDING FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS FAIRLY
PRESENTING THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES;

52


--------------------------------------------------------------------------------


(C)           (I) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
PARAGRAPH (A) ABOVE, A LETTER FROM THE ACCOUNTING FIRM OPINING ON SUCH
STATEMENTS (WHICH LETTER MAY BE LIMITED TO ACCOUNTING MATTERS OR OTHER ITEMS
THAT INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS ARE PERMITTED TO COVER IN SUCH
LETTERS PURSUANT TO THEIR PROFESSIONAL STANDARDS AND CUSTOMS AND MAY DISCLAIM
RESPONSIBILITY FOR LEGAL INTERPRETATIONS) STATING WHETHER, IN CONNECTION WITH
THEIR AUDIT EXAMINATION, ANYTHING HAS COME TO THEIR ATTENTION WHICH WOULD CAUSE
THEM TO BELIEVE THAT THERE HAS BEEN A VIOLATION OF ANY OF THE PROVISIONS OF
SECTION 6.10 OR 6.12 OF THIS AGREEMENT OR, IF ANY SUCH A VIOLATION HAS OCCURRED,
SPECIFYING THE NATURE THEREOF; PROVIDED THAT NO SUCH LETTER SHALL BE REQUIRED TO
THE EXTENT THAT (X) IT IS PROHIBITED AT SUCH TIME BY THE THEN CURRENT
RECOMMENDATIONS OF THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS OR ANY
OTHER APPLICABLE ACCOUNTING GOVERNING BODY OR (Y) SUCH ACCOUNTING FIRM HAS AT
SUCH TIME A FIRM-WIDE POLICY PROHIBITING THE DELIVERY OF SUCH A LETTER AND SUCH
FIRM DOES NOT AT SUCH TIME PROVIDE SUCH LETTERS IN CONNECTION WITH ANY OTHER
CREDIT AGREEMENTS, (II) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS
UNDER PARAGRAPH (A) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER
IDENTIFYING THE ASSETS TRANSFERRED TO THE FOREIGN TARGET DURING SUCH FISCAL YEAR
AND SETTING FORTH THE BORROWER’S ELECTION PURSUANT TO PARAGRAPH (B)(I)(II)(B)(I)
OF SECTION 6.05 AND (III) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS
UNDER PARAGRAPH (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE
BORROWER (A) CERTIFYING THAT NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED OR, IF
SUCH AN EVENT OF DEFAULT OR DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND
EXTENT THEREOF AND ANY CORRECTIVE ACTION TAKEN OR PROPOSED TO BE TAKEN WITH
RESPECT THERETO AND (B) SETTING FORTH COMPUTATIONS IN REASONABLE DETAIL
SATISFACTORY TO THE ADMINISTRATIVE AGENT DEMONSTRATING COMPLIANCE WITH THE
COVENANT CONTAINED IN SECTION 6.12 AND, IN THE CASE OF A CERTIFICATE DELIVERED
WITH THE FINANCIAL STATEMENTS REQUIRED BY PARAGRAPH (A) ABOVE WITH RESPECT TO
THE FISCAL YEAR ENDING DECEMBER 31, 2006 AND EACH FISCAL YEAR THEREAFTER,
SETTING FORTH THE BORROWER’S CALCULATION OF EXCESS CASH FLOW;

(D)           WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER,
A DETAILED CONSOLIDATED BUDGET FOR THE FOLLOWING FISCAL YEAR (INCLUDING A
PROJECTED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF PROJECTED
OPERATIONS AND CASH FLOWS AS OF THE END OF AND FOR SUCH FOLLOWING FISCAL YEAR
AND SETTING FORTH THE ASSUMPTIONS USED FOR PURPOSES OF PREPARING SUCH BUDGET)
AND, PROMPTLY WHEN AVAILABLE, ANY SIGNIFICANT REVISIONS OF SUCH BUDGET;

(E)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE
FUNCTIONS OF SAID COMMISSION;

(F)            PROMPTLY AFTER THE RECEIPT THEREOF BY HOLDINGS, THE BORROWER OR
ANY OF THE SUBSIDIARIES, A COPY OF ANY “MANAGEMENT LETTER” (IN FINAL FORM)
RECEIVED BY ANY SUCH PERSON FROM ITS CERTIFIED PUBLIC ACCOUNTANTS AND THE
MANAGEMENT’S RESPONSE THERETO; AND

(G)           PROMPTLY, FROM TIME TO TIME, SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS, THE BORROWER
OR ANY

53


--------------------------------------------------------------------------------


SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT) MAY
REASONABLY REQUEST.

SECTION 5.05.      Litigation and Other Notices.  Furnish to the Administrative
Agent and each Lender written notice of the following promptly after any
Responsible Officer obtains knowledge thereof:

(A)           ANY EVENT OF DEFAULT OR DEFAULT, SPECIFYING THE NATURE AND EXTENT
THEREOF AND THE CORRECTIVE ACTION (IF ANY) TAKEN OR PROPOSED TO BE TAKEN WITH
RESPECT THERETO;

(B)           THE FILING OR COMMENCEMENT OF, OR ANY THREAT OR NOTICE OF
INTENTION OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR PROCEEDING,
WHETHER AT LAW OR IN EQUITY OR BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY, AGAINST HOLDINGS, THE BORROWER OR ANY SUBSIDIARY THAT INVOLVES, IN
THE BORROWER’S GOOD FAITH JUDGMENT, A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION AND WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT;

(C)           THE OCCURRENCE OF ANY ERISA EVENT DESCRIBED IN CLAUSE (B) OF THE
DEFINITION THEREOF OR ANY OTHER ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES IN AN AGGREGATE AMOUNT
OF $6,000,000 OR GREATER; AND

(D)           ANY DEVELOPMENT THAT HAS RESULTED IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

SECTION 5.06.      Information Regarding Collateral.  (a)  Furnish to each of
the Administrative Agent and the Collateral Agent (i) prompt written notice of
any change (A) in any Loan Party’s corporate name, (B) in any Loan Party’s
corporate structure or (C) in any Loan Party’s Federal Taxpayer Identification
Number and (ii) on the date of delivery of financial statements and certificates
required by Section 5.04(a), written notice of any change, if any, in the
location of Collateral with a fair market value (as determined by the Borrower)
in excess of $1,000,000.  Each of Holdings and the Borrower agrees not to effect
or permit any change referred to in the preceding sentence unless all filings
have been made (or will have been made within 30 days of such change) under the
UCC or otherwise and all other actions have been taken (or will have been taken
within 30 days of such change) that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.  Each of Holdings and the
Borrower also agrees promptly to notify each of the Administrative Agent and the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.


(B)           IN THE CASE OF THE BORROWER, EACH YEAR, UNLESS OTHERWISE AGREED BY
THE ADMINISTRATIVE AGENT TO EXTEND SUCH TIME, AT THE TIME OF DELIVERY OF THE
ANNUAL FINANCIAL STATEMENTS WITH RESPECT TO THE PRECEDING FISCAL YEAR PURSUANT
TO SECTION 5.04(A), DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A
FINANCIAL OFFICER SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO SECTION I
OF THE PERFECTION CERTIFICATE.

SECTION 5.07.      Maintaining Records; Access to Properties and Inspections. 
Keep proper books of record and account in which full, true and correct entries
in conformity with

54


--------------------------------------------------------------------------------


GAAP and all requirements of law are made of all dealings and transactions in
relation to its business and activities.  Each of Holdings and the Borrower
will, and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect
(including with respect to environmental matters) the financial records and the
properties of Holdings or the Borrower, as the case may be, or any of its
subsidiaries at reasonable times (but, in the case of any Lenders, not more than
one time each year for all Lenders and at such Lenders’ expense, unless an Event
of Default is continuing) and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
or any Lender (acting through the Administrative Agent) to discuss the affairs,
finances and condition of Holdings or the Borrower, as the case may be, or any
of its subsidiaries with the officers thereof and independent accountants
therefor; provided that the Borrower shall be given an opportunity to have a
designated representative present at any discussions with such independent
accountants if available at such time and shall be given at least five Business
Days’ notice of such discussions.

SECTION 5.08.      Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in Section 3.13.

SECTION 5.09.      Additional Collateral, etc.  (a)  Subject to the terms of the
Intercreditor Agreement, with respect to any Collateral acquired after the
Closing Date or, in the case of inventory or equipment, any material Collateral
moved after the Closing Date by the Borrower or any other Loan Party (other than
any Collateral described in paragraphs (b), (c) or (d) of this Section) as to
which the Collateral Agent, for the benefit of the Secured Parties, does not as
a result of such acquisition or move have a first priority perfected security
interest (subject to the Lien priorities set forth in the Intercreditor
Agreement and subject to Liens expressly permitted by Section 6.02), promptly
(and, in any event, within 20 days following the date of such acquisition) (i)
execute and deliver to the Administrative Agent and the Collateral Agent such
amendments to the Guarantee and Collateral Agreement or such other Security
Documents substantially similar to those that are delivered to the First Lien
Agent to grant to the Collateral Agent, for the benefit of the Secured Parties,
a security interest in such Collateral and (ii) promptly following the
Administrative Agent’s or the Collateral Agent’s request, take all actions
necessary or advisable to grant to, or continue on behalf of, the Collateral
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest (subject to the Lien priorities set forth in the Intercreditor
Agreement and subject to Liens expressly permitted by Section 6.02) in such
Collateral, including the filing of UCC financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent or the Collateral Agent.


(B)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, WITH RESPECT
TO ANY (X) FEE INTEREST IN ANY COLLATERAL CONSISTING OF MATERIAL REAL PROPERTY
(AS DETERMINED BY ADMINISTRATIVE AGENT) AND (Y) LEASE OF COLLATERAL CONSISTING
OF REAL PROPERTY WITH AN ANNUAL BASE RENT IN EXCESS OF $2,500,000 AFTER THE
EXPIRATION OF ANY RENT ABATEMENT OR FREE RENT PERIOD, ACQUIRED OR LEASED AFTER
THE CLOSING DATE BY THE BORROWER OR ANY OTHER LOAN PARTY AND PROMPTLY (AND, IN
ANY EVENT, WITHIN 20 DAYS FOLLOWING THE DATE OF SUCH ACQUISITION, IN THE CASE OF
CLAUSE (X)) (I) EXECUTE AND DELIVER OR, IN THE CASE OF CLAUSE (Y), USE
COMMERCIALLY REASONABLE EFFORTS TO EXECUTE AND DELIVER, A FIRST PRIORITY
(SUBJECT TO THE LIEN PRIORITIES SET FORTH IN THE INTERCREDITOR AGREEMENT AND
SUBJECT TO LIENS EXPRESSLY PERMITTED BY SECTION 6.02) MORTGAGE IN FAVOR OF THE
COLLATERAL AGENT, FOR THE

55


--------------------------------------------------------------------------------



BENEFIT OF THE SECURED PARTIES, COVERING SUCH REAL PROPERTY AND COMPLYING WITH
THE PROVISIONS HEREIN AND IN THE SECURITY DOCUMENTS, (II) PROVIDE OR, IN THE
CASE OF CLAUSE (Y), USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE, THE SECURED
PARTIES WITH TITLE AND EXTENDED COVERAGE INSURANCE IN AN AMOUNT AT LEAST EQUAL
TO THE PURCHASE PRICE OF SUCH REAL PROPERTY (OR SUCH OTHER AMOUNT AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY SPECIFY), SURVEYS, AND IF APPLICABLE,
FLOOD INSURANCE, LEASE ESTOPPEL CERTIFICATES OR, IN THE EVENT THAT THE
ADMINISTRATIVE AGENT HAS DETERMINED THAT A RECORDED MEMORANDUM OF LEASE OR AN
AMENDMENT OF LEASE IS NECESSARY OR APPROPRIATE IN ORDER TO MAKE ANY SUCH LEASED
REAL PROPERTY MORTGAGEABLE, EVIDENCE OF SUCH RECORDATION OR A COPY OF SUCH FULLY
EXECUTED AND BINDING LEASE AMENDMENT, ALL AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, (III) IF REQUESTED BY THE FIRST LIEN ADMINISTRATIVE AGENT,
DELIVER TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE SUBSTANTIALLY SIMILAR TO THOSE LEGAL OPINIONS THAT ARE DELIVERED TO
THE FIRST LIEN ADMINISTRATIVE AGENT AND (IV) DELIVER TO THE ADMINISTRATIVE AGENT
A NOTICE IDENTIFYING, AND UPON THE ADMINISTRATIVE AGENT’S REQUEST AND SUBJECT TO
ANY CONTRACTUAL RESTRICTIONS CONTAINED THEREIN, PROVIDE A COPY OF, THE
CONSULTANT’S REPORTS, ENVIRONMENTAL SITE ASSESSMENTS OR OTHER DOCUMENTS RELIED
UPON BY THE BORROWER OR ANY OTHER LOAN PARTY TO DETERMINE THAT ANY SUCH REAL
PROPERTY INCLUDED IN SUCH COLLATERAL DOES NOT CONTAIN HAZARDOUS MATERIALS OF A
FORM OR TYPE OR IN A QUANTITY OR LOCATION THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ENVIRONMENTAL LIABILITY.  HOLDINGS OR THE BORROWER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO THE ADMINISTRATIVE AGENT
ESTOPPEL CERTIFICATES FROM THE LANDLORD WITH RESPECT TO EACH LEASED MORTGAGED
PROPERTY, CONFIRMING THE NONEXISTENCE OF ANY DEFAULT THEREUNDER AND CERTAIN
OTHER INFORMATION WITH RESPECT TO SUCH LEASE, EACH OF THE FOREGOING IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT.


(C)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, WITH RESPECT
TO ANY SUBSIDIARY (OTHER THAN AN EXCLUDED FOREIGN SUBSIDIARY OR A RECEIVABLES
SUBSIDIARY) CREATED OR ACQUIRED AFTER THE CLOSING DATE (WHICH, FOR THE PURPOSES
OF THIS PARAGRAPH, SHALL INCLUDE ANY EXISTING SUBSIDIARY THAT CEASES TO BE AN
EXCLUDED FOREIGN SUBSIDIARY AT ANY TIME AFTER THE CLOSING DATE) BY THE BORROWER
OR ANY OF THE SUBSIDIARIES, PROMPTLY (AND, IN ANY EVENT, WITHIN 20 DAYS
FOLLOWING SUCH CREATION OR THE DATE OF SUCH ACQUISITION) (I) EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SUCH AMENDMENTS OR
SUPPLEMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT SUBSTANTIALLY SIMILAR TO
THOSE THAT ARE DELIVERED TO THE FIRST LIEN COLLATERAL AGENT TO GRANT TO THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A VALID, PERFECTED
FIRST PRIORITY SECURITY INTEREST (SUBJECT TO THE LIEN PRIORITIES SET FORTH IN
THE INTERCREDITOR AGREEMENT AND SUBJECT TO LIENS EXPRESSLY PERMITTED BY CLAUSES
(B), (D) OR (S) OF SECTION 6.02) IN THE EQUITY INTERESTS IN SUCH NEW SUBSIDIARY
THAT ARE OWNED BY THE BORROWER OR ANY OF THE SUBSIDIARIES, (II) DELIVER TO THE
FIRST LIEN COLLATERAL AGENT, AS BAILEE FOR THE COLLATERAL AGENT, PURSUANT TO THE
INTERCREDITOR AGREEMENT, THE CERTIFICATES, IF ANY, REPRESENTING SUCH EQUITY
INTERESTS, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED
BY A DULY AUTHORIZED OFFICER OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY
BE, (III) CAUSE SUCH NEW SUBSIDIARY (A) TO BECOME A PARTY TO THE GUARANTEE AND
COLLATERAL AGREEMENT (AND PROVIDE GUARANTEES OF THE OBLIGATIONS) AND THE
INTELLECTUAL PROPERTY SECURITY AGREEMENTS AND (B) TO TAKE SUCH ACTIONS NECESSARY
OR ADVISABLE TO GRANT TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, A PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT TO THE LIEN
PRIORITIES SET FORTH IN THE INTERCREDITOR AGREEMENT AND SUBJECT TO LIENS
EXPRESSLY PERMITTED BY SECTION 6.02) IN THE COLLATERAL DESCRIBED IN THE
GUARANTEE AND COLLATERAL AGREEMENT AND THE INTELLECTUAL PROPERTY

56


--------------------------------------------------------------------------------



SECURITY AGREEMENT WITH RESPECT TO SUCH NEW SUBSIDIARY, INCLUDING THE RECORDING
OF INSTRUMENTS IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED
STATES COPYRIGHT OFFICE AND THE FILING OF UCC FINANCING STATEMENTS IN SUCH
JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT, THE
INTELLECTUAL PROPERTY SECURITY AGREEMENT OR BY LAW OR AS MAY BE REQUESTED BY THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT AND (IV) IF REQUESTED BY THE FIRST
LIEN ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH
OPINIONS SHALL BE IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THOSE LEGAL
OPINIONS THAT ARE DELIVERED TO THE FIRST LIEN ADMINISTRATIVE AGENT.


(D)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, WITH RESPECT
TO ANY EXCLUDED FOREIGN SUBSIDIARY CREATED OR ACQUIRED AFTER THE CLOSING DATE
DIRECTLY BY THE BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES, PROMPTLY (AND, IN
ANY EVENT, WITHIN 60 DAYS FOLLOWING SUCH CREATION OR THE DATE OF SUCH
ACQUISITION) (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT
SUBSTANTIALLY SIMILAR TO THOSE THAT ARE DELIVERED TO THE FIRST LIEN COLLATERAL
AGENT TO GRANT TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
A PERFECTED FIRST PRIORITY SECURITY INTEREST (SUBJECT TO THE LIEN PRIORITIES SET
FORTH IN THE INTERCREDITOR AGREEMENT AND SUBJECT TO LIENS EXPRESSLY PERMITTED BY
CLAUSES (B), (D) OR (S) OF SECTION 6.02) IN THE EQUITY INTERESTS IN SUCH NEW
EXCLUDED FOREIGN SUBSIDIARY THAT IS DIRECTLY OWNED BY THE BORROWER OR ANY OF ITS
DOMESTIC SUBSIDIARIES (PROVIDED THAT IN NO EVENT SHALL MORE THAN 65% OF THE
TOTAL OUTSTANDING VOTING EQUITY INTERESTS IN ANY SUCH NEW EXCLUDED FOREIGN
SUBSIDIARY BE REQUIRED TO BE SO PLEDGED), (II) DELIVER TO THE FIRST LIEN
COLLATERAL AGENT, AS BAILEE FOR THE COLLATERAL AGENT, PURSUANT TO THE
INTERCREDITOR AGREEMENT, THE CERTIFICATES (IF APPLICABLE) REPRESENTING SUCH
EQUITY INTERESTS, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF THE BORROWER OR SUCH DOMESTIC
SUBSIDIARY, AS THE CASE MAY BE, AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY
OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT,
DESIRABLE TO PERFECT THE SECURITY INTEREST OF THE COLLATERAL AGENT THEREON AND
(III) IF REQUESTED BY THE FIRST LIEN ADMINISTRATIVE AGENT, DELIVER TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT LEGAL OPINIONS RELATING TO THE
MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE
SUBSTANTIALLY SIMILAR TO THOSE LEGAL OPINIONS THAT ARE DELIVERED TO THE FIRST
LIEN ADMINISTRATIVE AGENT.


(E)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, PRIOR TO THE
DISCHARGE OF FIRST LIEN OBLIGATIONS, THE REQUIREMENT OF THIS SECTION 5.09 TO
DELIVER ANY COLLATERAL TO THE COLLATERAL AGENT SHALL BE DEEMED SATISFIED BY THE
DELIVERY OF SUCH COLLATERAL TO THE FIRST LIEN COLLATERAL AGENT, AS BAILEE FOR
THE COLLATERAL AGENT PURSUANT TO THE INTERCREDITOR AGREEMENT.

SECTION 5.10.      Further Assurances.  From time to time duly authorize,
execute and deliver, or cause to be duly authorized, executed and delivered,
such additional instruments, certificates, financing statements, agreements or
documents, and take all such actions (including filing UCC and other financing
statements), as the Administrative Agent or the Collateral Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent, the Collateral Agent and the Secured
Parties with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by Holdings, the

57


--------------------------------------------------------------------------------


Borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Upon the exercise by the Administrative Agent, the
Collateral Agent or any Lender of any power, right, privilege or remedy pursuant
to this Agreement or the other Loan Documents which requires any consent,
approval, recording, qualification or authorization of any Governmental
Authority, each of Holdings and the Borrower will execute and deliver, or will
cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Administrative Agent, the
Collateral Agent or such Lender may be required to obtain from Holdings, the
Borrower or any of the Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

SECTION 5.11.      Post-Closing Obligations.  Use commercially reasonable
efforts to complete the following items as promptly as practicable following the
Closing Date and, in any event, within 60 days after the Closing Date, unless
the Administrative Agent, in its sole discretion, agrees to an extension of such
period: (a) deliver to the Administrative Agent (i) a Mortgage covering each of
the Mortgaged Properties, executed and delivered by a duly authorized officer of
each Loan Party thereto, (ii) an opinion of Baker Donelson Bearman Caldwell &
Berkowitz, Mississippi real estate counsel for Holdings, the Borrower and the
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent, and (iii) such reports, documents and agreements
(including title insurance, flood insurance and surveys) as the Administrative
Agent shall reasonably request and that are customarily delivered in connection
with security interests in real property and (b) deliver to the Administrative
Agent (i) certificates representing no less than 65% of the voting Equity
Interests in Jineng to be delivered to the First Lien Administrative Agent or
the Administrative Agent, as applicable, in accordance with the Intercreditor
Agreement, duly endorsed by the applicable Grantor (as defined in the Guarantee
and Collateral Agreement) to the First Lien Administrative Agent or the
Administrative Agent, as applicable, in accordance with the Intercreditor
Agreement, together with an undated stock power or similar instrument of
transfer covering such certificates duly executed in blank by the applicable
Grantor (as defined in the Guarantee and Collateral Agreement) and (ii) an
Acknowledgment and Consent executed and delivered by Jineng, substantially in
the form of Exhibit A to the Guarantee and Collateral Agreement.


ARTICLE VI

NEGATIVE COVENANTS

Each of Holdings and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in
full, neither Holdings nor the Borrower will, nor will it cause or permit any of
the Subsidiaries to:

SECTION 6.01.      Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:

(A)           INDEBTEDNESS EXISTING ON THE REFERENCE DATE AND SET FORTH IN
SCHEDULE 6.01 AND ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT OF ANY SUCH
INDEBTEDNESS;

58


--------------------------------------------------------------------------------


(B)           INDEBTEDNESS CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS;

(C)           UNSECURED INTERCOMPANY INDEBTEDNESS OF HOLDINGS, THE BORROWER AND
THE SUBSIDIARIES TO THE EXTENT PERMITTED BY SECTION 6.04(A) OR SECTION 6.04(I)
SO LONG AS SUCH INDEBTEDNESS IS SUBORDINATED TO THE OBLIGATIONS PURSUANT TO AN
AFFILIATE SUBORDINATION AGREEMENT;

(D)           INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE
THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS;
PROVIDED THAT (I) SUCH ORIGINAL INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 120
DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY
THIS SECTION 6.01(D), WHEN COMBINED WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL
CAPITAL LEASE OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS INCURRED PURSUANT TO
SECTION 6.01(E), SHALL NOT EXCEED (X) IF AT THE TIME OF SUCH INCURRENCE THE
SENIOR LEVERAGE RATIO SHALL BE GREATER THAN 3.50 TO 1.00 AS OF THE MOST RECENTLY
COMPLETED PERIOD ENDING PRIOR TO SUCH TRANSACTION FOR WHICH THE FINANCIAL
STATEMENTS AND CERTIFICATES REQUIRED BY SECTION 5.04(A) OR 5.04(B) WERE REQUIRED
TO BE DELIVERED OR FOR WHICH COMPARABLE FINANCIAL STATEMENTS HAVE BEEN FILED
WITH OR FURNISHED TO THE SECURITIES EXCHANGE COMMISSION, AFTER GIVING PRO FORMA
EFFECT TO SUCH TRANSACTION AND TO ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD
WHICH REQUIRED A PRO FORMA CALCULATION TO BE MADE HEREUNDER AS IF SUCH
TRANSACTION HAD OCCURRED AS OF THE FIRST DAY OF SUCH PERIOD, $6,000,000 OR (Y)
IF OTHERWISE, $30,000,000, AT ANY TIME OUTSTANDING;

(E)           CAPITAL LEASE OBLIGATIONS AND SYNTHETIC LEASE OBLIGATIONS IN AN
AGGREGATE PRINCIPAL AMOUNT, WHEN COMBINED WITH THE AGGREGATE PRINCIPAL AMOUNT OF
ALL INDEBTEDNESS INCURRED PURSUANT TO SECTION 6.01(D), NOT EXCEEDING (X) IF AT
THE TIME OF SUCH INCURRENCE THE SENIOR LEVERAGE RATIO SHALL BE GREATER THAN 3.50
TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD ENDING PRIOR TO SUCH
TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND CERTIFICATES REQUIRED BY
SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE DELIVERED OR FOR WHICH COMPARABLE
FINANCIAL STATEMENTS HAVE BEEN FILED WITH OR FURNISHED TO THE SECURITIES
EXCHANGE COMMISSION, AFTER GIVING PRO FORMA EFFECT TO SUCH TRANSACTION AND TO
ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD WHICH REQUIRED A PRO FORMA
CALCULATION TO BE MADE HEREUNDER AS IF SUCH TRANSACTION HAD OCCURRED AS OF THE
FIRST DAY OF SUCH PERIOD, $6,000,000 OR (Y) IF OTHERWISE, $30,000,000, AT ANY
TIME OUTSTANDING;

(F)            INDEBTEDNESS OF THE BORROWER UNDER THE SUBORDINATED NOTES AND
INDEBTEDNESS OF THE SUBSIDIARY GUARANTORS UNDER ANY GUARANTEES IN RESPECT OF THE
SUBORDINATED NOTES AND ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT OF ANY
SUCH INDEBTEDNESS;

(G)           IF AT THE TIME OF SUCH INCURRENCE THE SENIOR LEVERAGE RATIO SHALL
BE LESS THAN OR EQUAL TO 3.50 TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD
ENDING PRIOR TO SUCH TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND
CERTIFICATES REQUIRED BY SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE
DELIVERED OR FOR WHICH COMPARABLE FINANCIAL STATEMENTS HAVE BEEN FILED WITH OR
FURNISHED TO THE SECURITIES EXCHANGE COMMISSION, AFTER GIVING PRO FORMA EFFECT
TO SUCH TRANSACTION AND TO ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD WHICH
REQUIRED A PRO FORMA CALCULATION TO BE MADE HEREUNDER AS IF SUCH

59


--------------------------------------------------------------------------------


TRANSACTION HAD OCCURRED AS OF THE FIRST DAY OF SUCH PERIOD, INDEBTEDNESS OF ANY
PERSON THAT BECOMES A SUBSIDIARY AFTER THE CLOSING DATE HEREOF; PROVIDED THAT
(I) SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS
NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERSON BECOMING A
SUBSIDIARY, (II) IMMEDIATELY BEFORE AND AFTER SUCH PERSON BECOMES A SUBSIDIARY,
NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND
(III) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS SECTION
6.01(G) SHALL NOT EXCEED $9,000,000 AT ANY TIME OUTSTANDING;

(H)           IF AT THE TIME OF SUCH INCURRENCE THE SENIOR LEVERAGE RATIO SHALL
BE LESS THAN OR EQUAL TO 3.50 TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD
ENDING PRIOR TO SUCH TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND
CERTIFICATES REQUIRED BY SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE
DELIVERED OR FOR WHICH COMPARABLE FINANCIAL STATEMENTS HAVE BEEN FILED WITH OR
FURNISHED TO THE SECURITIES EXCHANGE COMMISSION, AFTER GIVING PRO FORMA EFFECT
TO SUCH TRANSACTION AND TO ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD WHICH
REQUIRED A PRO FORMA CALCULATION TO BE MADE HEREUNDER AS IF SUCH TRANSACTION HAD
OCCURRED AS OF THE FIRST DAY OF SUCH PERIOD, UNSECURED INDEBTEDNESS OF THE
BORROWER OR THE SUBSIDIARY GUARANTORS THAT IS SUBORDINATED TO THE OBLIGATIONS TO
THE SAME DEGREE (OR TO A GREATER DEGREE) AS THE SUBORDINATED NOTES, IN EACH CASE
(I) THAT DOES NOT MATURE, AND IS NOT SUBJECT TO MANDATORY REPURCHASE, REDEMPTION
OR AMORTIZATION (OTHER THAN PURSUANT TO CUSTOMARY ASSET SALE OR CHANGE OF
CONTROL PROVISIONS REQUIRING REDEMPTION OR REPURCHASE ONLY IF AND TO THE EXTENT
PERMITTED BY THIS AGREEMENT) PRIOR TO THE DATE THAT IS SIX MONTHS AFTER THE
MATURITY DATE AND (II) THAT IS NOT EXCHANGEABLE OR CONVERTIBLE INTO INDEBTEDNESS
OF THE BORROWER OR ANY SUBSIDIARY (OTHER THAN OTHER INDEBTEDNESS PERMITTED BY
THIS CLAUSE) OR ANY PREFERRED STOCK OR OTHER EQUITY INTEREST (OTHER THAN COMMON
EQUITY); PROVIDED THAT EITHER (A) THE NET CASH PROCEEDS THEREOF ARE USED TO
REFINANCE TERM LOANS (AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT), REFINANCE
AND PERMANENTLY REDUCE COMMITMENTS IN RESPECT OF REVOLVING LOANS (AS DEFINED IN
THE FIRST LIEN CREDIT AGREEMENT OR REFINANCE LOANS HEREUNDER OR (B) THE PROCEEDS
THEREOF ARE USED TO CONSUMMATE A PERMITTED ACQUISITION OR AN INVESTMENT
PERMITTED PURSUANT TO SECTION 6.04(K) (INCLUDING FINANCING THE CASH
CONSIDERATION PAYABLE IN CONNECTION WITH A PERMITTED ACQUISITION OR SUCH AN
INVESTMENT OR REFINANCING ANY INDEBTEDNESS OF THE ACQUIRED ENTITY AND THE
PAYMENT OF RELATED FEES AND EXPENSES); PROVIDED, FURTHER, THAT THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY CLAUSE (B) OF THIS SECTION 6.01(H)
SHALL NOT EXCEED $6,000,000 AT ANY TIME OUTSTANDING;

(I)            INDEBTEDNESS UNDER PERFORMANCE, SURETY, APPEAL OR INDEMNITY BONDS
OR WITH RESPECT TO WORKERS’ COMPENSATION CLAIMS, IN EACH CASE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;

(J)            INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER
FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT INADVERTENTLY
DRAWN AGAINST INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS; PROVIDED
THAT SUCH INDEBTEDNESS IS PROMPTLY COVERED BY THE BORROWER OR ANY SUBSIDIARY;

(K)           INDEBTEDNESS OF A RECEIVABLES SUBSIDIARY IN RESPECT OF
SECURITIZATION TRANSACTIONS SOLELY TO THE EXTENT THE NET CASH PROCEEDS THEREOF
ARE USED TO REFINANCE

60


--------------------------------------------------------------------------------


TERM LOANS (UNDER AND AS DEFINED IN THE FIRST LIEN CREDIT AGREEMENT), REFINANCE
AND PERMANENTLY REDUCE COMMITMENTS IN RESPECT OF REVOLVING LOANS (UNDER AND AS
DEFINED IN THE FIRST LIEN CREDIT AGREEMENT) OR REFINANCE LOANS HEREUNDER;
PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS
SECTION 6.01(K) SHALL NOT EXCEED $15,000,000 AT ANY TIME OUTSTANDING;

(L)            INDEBTEDNESS INCURRED BY FOREIGN SUBSIDIARIES IN AN AGGREGATE
PRINCIPAL AMOUNT NOT EXCEEDING (X) IF AT THE TIME OF SUCH INCURRENCE THE SENIOR
LEVERAGE RATIO SHALL BE GREATER THAN 3.50 TO 1.00 AS OF THE MOST RECENTLY
COMPLETED PERIOD ENDING PRIOR TO SUCH TRANSACTION FOR WHICH THE FINANCIAL
STATEMENTS AND CERTIFICATES REQUIRED BY SECTION 5.04(A) OR 5.04(B) WERE REQUIRED
TO BE DELIVERED OR FOR WHICH COMPARABLE FINANCIAL STATEMENTS HAVE BEEN FILED
WITH OR FURNISHED TO THE SECURITIES EXCHANGE COMMISSION, AFTER GIVING PRO FORMA
EFFECT TO SUCH TRANSACTION AND TO ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD
WHICH REQUIRED A PRO FORMA CALCULATION TO BE MADE HEREUNDER AS IF SUCH
TRANSACTION HAD OCCURRED AS OF THE FIRST DAY OF SUCH PERIOD, $2,500,000 OR (Y)
IF OTHERWISE, $15,000,000, AT ANY TIME OUTSTANDING;

(M)          TO THE EXTENT CONSTITUTING INDEBTEDNESS OF THE BORROWER OR ANY
SUBSIDIARY, CUSTOMARY INDEMNIFICATION OR DEFERRED PURCHASE PRICE ADJUSTMENTS,
INCLUDING WHOLLY CONTINGENT EARN-OUTS OR SIMILAR OBLIGATIONS, IN EACH CASE
INCURRED IN CONNECTION WITH THE ACQUISITION OF ANY BUSINESS OR ASSETS, INCLUDING
EQUITY INTERESTS, PERMITTED TO BE ACQUIRED HEREUNDER; PROVIDED THAT THE MAXIMUM
AGGREGATE LIABILITY IN RESPECT OF ALL SUCH OBLIGATIONS PERMITTED BY THIS CLAUSE
(M) SHALL NOT EXCEED 25% OF THE PURCHASE PRICE FOR SUCH ACQUISITIONS;

(N)           PERMITTED HOLDINGS INDEBTEDNESS;

(O)           OTHER INDEBTEDNESS (INCLUDING SUBORDINATED INDEBTEDNESS) OF THE
BORROWER OR THE SUBSIDIARIES IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING (X)
IF AT THE TIME OF SUCH INCURRENCE THE SENIOR LEVERAGE RATIO SHALL BE GREATER
THAN 3.50 TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD ENDING PRIOR TO SUCH
TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND CERTIFICATES REQUIRED BY
SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE DELIVERED OR FOR WHICH COMPARABLE
FINANCIAL STATEMENTS HAVE BEEN FILED WITH OR FURNISHED TO THE SECURITIES
EXCHANGE COMMISSION, AFTER GIVING PRO FORMA EFFECT TO SUCH TRANSACTION AND TO
ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD WHICH REQUIRED A PRO FORMA
CALCULATION TO BE MADE HEREUNDER AS IF SUCH TRANSACTION HAD OCCURRED AS OF THE
FIRST DAY OF SUCH PERIOD, $2,500,000 OR (Y) IF OTHERWISE, $25,000,000, AT ANY
TIME OUTSTANDING; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS PERMITTED BY THIS SECTION 6.01(O) THAT IS INCURRED BY A LOAN PARTY
THAT IS SECURED SHALL NOT EXCEED $2,500,000 AT ANY TIME OUTSTANDING; AND

(P)           SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, INDEBTEDNESS
IN RESPECT OF THE FIRST LIEN CREDIT AGREEMENT IN AN AGGREGATE PRINCIPAL AMOUNT
OF UP TO $133,000,000 AT ANY TIME OUTSTANDING, LESS THE AMOUNT OF ANY PRINCIPAL
PAYMENTS MADE THEREON AFTER THE CLOSING DATE WHICH ARE ACCOMPANIED BY A
PERMANENT REDUCTION IN THE COMMITMENTS THEREUNDER, ANY GUARANTEES IN RESPECT OF
SUCH INDEBTEDNESS, AND ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT OF SUCH
INDEBTEDNESS.

61


--------------------------------------------------------------------------------


SECTION 6.02.      Liens.  Create, incur, assume or permit to exist any Lien on
any property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:

(A)           LIENS ON PROPERTY OR ASSETS OF THE BORROWER AND THE SUBSIDIARIES
EXISTING ON THE REFERENCE DATE AND SET FORTH IN SCHEDULE 6.02; PROVIDED THAT
SUCH LIENS SHALL SECURE ONLY THOSE OBLIGATIONS WHICH THEY SECURE ON THE
REFERENCE DATE AND REFINANCINGS, EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF
PERMITTED HEREUNDER;

(B)           ANY LIEN CREATED UNDER THE LOAN DOCUMENTS (INCLUDING IN RESPECT OF
HEDGING AGREEMENTS THAT ARE PERMITTED BY THE TERMS OF THE SECURITY DOCUMENTS TO
BE SECURED THEREUNDER);

(C)           ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH
LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION,
(II) SUCH LIEN DOES NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR
ANY SUBSIDIARY AND (III) SUCH LIEN DOES NOT MATERIALLY INTERFERE WITH THE USE,
OCCUPANCY AND OPERATION OF ANY MORTGAGED PROPERTY;

(D)           LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN
COMPLIANCE WITH SECTION 5.03;

(E)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S
OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS AND SECURING
OBLIGATIONS THAT ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR WHICH ARE
BEING CONTESTED IN COMPLIANCE WITH SECTION 5.03;

(F)            PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN
COMPLIANCE WITH WORKMEN’S COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LAWS OR REGULATIONS;

(G)           PLEDGES AND DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE
CONTRACTS (OTHER THAN FOR INDEBTEDNESS), LEASES (OTHER THAN CAPITAL LEASE
OBLIGATIONS), STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS
AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF
BUSINESS;

(H)           ZONING RESTRICTIONS, EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS ON USE
OF REAL PROPERTY AND OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE
OF BUSINESS WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT AND DO NOT
MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR INTERFERE
WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE BORROWER OR ANY OF THE
SUBSIDIARIES OR THE ABILITY OF THE BORROWER OR ANY OF THE SUBSIDIARIES TO
UTILIZE SUCH PROPERTY FOR ITS INTENDED PURPOSE;

(I)            PURCHASE MONEY SECURITY INTERESTS IN REAL PROPERTY, IMPROVEMENTS
THERETO OR OTHER FIXED OR CAPITAL ASSETS HEREAFTER ACQUIRED (OR, IN THE CASE OF
IMPROVEMENTS, CONSTRUCTED) BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I)
SUCH SECURITY INTERESTS

62


--------------------------------------------------------------------------------


SECURE INDEBTEDNESS PERMITTED BY SECTION 6.01, (II) SUCH SECURITY INTERESTS ARE
INCURRED, AND THE INDEBTEDNESS SECURED THEREBY IS CREATED, WITHIN 90 DAYS AFTER
SUCH ACQUISITION (OR CONSTRUCTION) AND (III) SUCH SECURITY INTERESTS DO NOT
APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY;

(J)            JUDGMENT LIENS SECURING JUDGMENTS NOT CONSTITUTING AN EVENT OF
DEFAULT UNDER ARTICLE VII;

(K)           ANY INTEREST OR TITLE OF A LESSOR, SUBLESSOR OR LICENSOR UNDER ANY
LEASE (INCLUDING A CAPITAL LEASE OR SYNTHETIC LEASE) OR LICENSE ENTERED INTO BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AND
COVERING ONLY THE ASSETS SO LEASED OR LICENSED, AS THE CASE MAY BE, AND
INCLUDING ANY LIENS ARISING FROM PRECAUTIONARY UCC FINANCING STATEMENTS FILED
UNDER ANY SUCH LEASE;

(L)            LIENS ON CASH DEPOSITS AND OTHER FUNDS MAINTAINED WITH A
DEPOSITARY INSTITUTION, IN EACH CASE ARISING IN THE ORDINARY COURSE OF BUSINESS
BY VIRTUE OF ANY STATUTORY OR COMMON LAW PROVISION RELATING TO BANKER’S LIENS,
INCLUDING SECTION 4-210 OF THE UCC;

(M)          LIENS OF SELLERS OF GOODS TO THE BORROWER OR ANY OF THE
SUBSIDIARIES ARISING UNDER SECTION 2-502 OF THE UCC IN THE ORDINARY COURSE OF
BUSINESS; PROVIDED THAT SUCH LIENS APPLY ONLY TO THE GOODS SOLD AND SECURE ONLY
THE UNPAID PURCHASE PRICE FOR SUCH GOODS AND RELATED EXPENSES;

(N)           LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A
MATTER OF LAW AND SECURING PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS;

(O)           LIENS ARISING FROM AN AGREEMENT BY THE BORROWER OR ANY OF THE
SUBSIDIARIES TO DISPOSE OF ANY ASSET IN ACCORDANCE WITH THE PROVISIONS HEREOF;
PROVIDED THAT SUCH LIENS APPLY ONLY TO THE ASSETS TO BE DISPOSED OF;

(P)           LIENS IN CONNECTION WITH SECURITIZATION TRANSACTIONS PERMITTED BY
SECTION 6.01(K) ON THE ASSETS THAT ARE THE SUBJECT OF SUCH SECURITIZATION
TRANSACTIONS; PROVIDED THAT SUCH LIENS APPLY ONLY TO ASSETS IN RESPECT OF WHICH
SECURITY INTERESTS ARE CUSTOMARILY GRANTED IN CONNECTION WITH ASSET
SECURITIZATION TRANSACTIONS INVOLVING ACCOUNTS RECEIVABLE;

(Q)           LIENS ON ASSETS OWNED OR LEASED BY THE FOREIGN TARGET SECURING NOT
MORE THAN $15,000,000 OF INDEBTEDNESS AT ANY TIME OUTSTANDING;

(R)            LIENS NOT OTHERWISE PERMITTED BY THIS SECTION 6.02 SO LONG AS
NEITHER (I) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS
SECURED THEREBY NOR (II) THE AGGREGATE FAIR MARKET VALUE OF THE ASSETS SUBJECT
THERETO EXCEEDS $2,500,000 AT ANY ONE TIME; AND

(S)           LIENS ON THE COLLATERAL SECURING OBLIGATIONS IN RESPECT OF FIRST
LIEN INDEBTEDNESS AND HEDGING AGREEMENTS PERMITTED UNDER THE FIRST LIEN LOAN
DOCUMENTS

63


--------------------------------------------------------------------------------


(OR, IN EACH CASE, ANY GUARANTEES THEREOF), IN EACH CASE PERMITTED TO BE
INCURRED HEREUNDER, OR ANY REFINANCING THEREOF PERMITTED HEREUNDER.

SECTION 6.03.      Sale and Lease-Back Transactions.  Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal or mixed, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred unless (a)
the sale of such property is permitted by Section 6.05 and (b) any Capital Lease
Obligations, Synthetic Lease Obligations or Liens arising in connection
therewith are permitted by Sections 6.01 and 6.02, respectively.

SECTION 6.04.      Investments, Loans and Advances.  Purchase, hold or acquire
any Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances or capital contributions to, or make or
permit to exist any investment or any other interest in, any other person (all
of the foregoing, “Investments”), except:

(A)           (I) INVESTMENTS BY HOLDINGS, THE BORROWER AND THE SUBSIDIARIES
EXISTING ON THE REFERENCE DATE IN THE EQUITY INTERESTS OF, OR IN THE FORM OF
LOANS OR ADVANCES TO, THE BORROWER AND THE SUBSIDIARIES AND (II) ADDITIONAL
INVESTMENTS BY HOLDINGS, THE BORROWER AND THE SUBSIDIARIES IN THE EQUITY
INTERESTS OF, OR IN THE FORM OF LOANS OR ADVANCES TO, THE BORROWER AND THE
SUBSIDIARIES; PROVIDED THAT (A) ANY SUCH EQUITY INTERESTS HELD BY A LOAN PARTY
SHALL BE PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT (SUBJECT TO
THE LIMITATION REFERRED TO IN SECTION 5.09(D) IN THE CASE OF ANY EXCLUDED
FOREIGN SUBSIDIARY), (B) IN THE CASE OF CLAUSE (II), THE AGGREGATE AMOUNT OF
ADDITIONAL INVESTMENTS BY LOAN PARTIES IN SUBSIDIARIES THAT ARE NOT SUBSIDIARY
GUARANTORS (INCLUDING THE FOREIGN TARGET) SHALL NOT EXCEED $35,000,000 (UNLESS
OTHERWISE REDUCED BY THE AMOUNT OF ASSET SALES TO THE FOREIGN TARGET PURSUANT TO
SECTION 6.05(B)(I)) AT ANY TIME OUTSTANDING AND (C) IF SUCH INVESTMENT SHALL BE
IN THE FORM OF A LOAN OR ADVANCE, SUCH LOAN OR ADVANCE SHALL BE UNSECURED AND
SUBORDINATED TO THE OBLIGATIONS PURSUANT TO AN AFFILIATE SUBORDINATION AGREEMENT
AND, IF SUCH LOAN OR ADVANCE SHALL BE MADE BY A LOAN PARTY, IT SHALL BE
EVIDENCED BY A PROMISSORY NOTE PLEDGED TO THE COLLATERAL AGENT FOR THE RATABLE
BENEFIT OF THE SECURED PARTIES PURSUANT TO THE GUARANTEE AND COLLATERAL
AGREEMENT (PROVIDED THAT THIS CLAUSE (C) SHALL NOT APPLY TO THE LOANS AND
ADVANCES MADE AND TO BE MADE TO JINENG PURSUANT TO THE COMMITMENTS EXISTING ON
THE REFERENCE DATE OR TO THE FOREIGN TARGET);

(B)           PERMITTED INVESTMENTS;

(C)           INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH,
CUSTOMERS AND SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

(D)           THE BORROWER AND THE SUBSIDIARIES MAY MAKE LOANS AND ADVANCES IN
THE ORDINARY COURSE OF BUSINESS TO THEIR RESPECTIVE EMPLOYEES SO LONG AS THE
AGGREGATE PRINCIPAL AMOUNT THEREOF AT ANY TIME OUTSTANDING (DETERMINED WITHOUT
REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS OF SUCH LOANS AND ADVANCES) SHALL NOT
EXCEED $2,000,000;

64


--------------------------------------------------------------------------------


(E)           PERMITTED ACQUISITIONS;

(F)            INVESTMENTS EXISTING ON THE REFERENCE DATE AND SET FORTH ON
SCHEDULE 6.04;

(G)           EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;

(H)           INVESTMENTS MADE AS A RESULT OF THE RECEIPT OF NON-CASH
CONSIDERATION FROM A DISPOSITION OF ANY ASSET IN COMPLIANCE WITH SECTION 6.05;

(I)            INTERCOMPANY LOANS AND ADVANCES TO HOLDINGS TO THE EXTENT THAT
THE BORROWER MAY PAY DIVIDENDS TO HOLDINGS PURSUANT TO SECTION 6.06 (AND IN LIEU
OF PAYING SUCH DIVIDENDS); PROVIDED THAT SUCH INTERCOMPANY LOANS AND ADVANCES
(I) SHALL BE MADE FOR THE PURPOSES, AND SHALL BE SUBJECT TO ALL THE APPLICABLE
LIMITATIONS SET FORTH IN, SECTION 6.06 AND (II) SHALL BE UNSECURED AND
SUBORDINATED TO THE OBLIGATIONS PURSUANT TO AN AFFILIATE SUBORDINATION
AGREEMENT;

(J)            INVESTMENTS MADE BY ANY PERSON THAT BECOMES A SUBSIDIARY AFTER
THE CLOSING DATE; PROVIDED THAT (I) SUCH INVESTMENTS EXIST AT THE TIME SUCH
PERSON BECOMES A SUBSIDIARY AND ARE NOT MADE IN CONTEMPLATION OF OR IN
CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY AND (II) AT THE TIME SUCH
PERSON BECOMES A SUBSIDIARY NO PORTION OF SUCH INVESTMENTS MAY REPRESENT A
COMMITMENT OR OTHER OBLIGATION TO MAKE OR FUND ANY ADDITIONAL INVESTMENT THAT
HAS NOT BEEN MADE ON FUNDED AT SUCH TIME; AND

(K)           IN ADDITION TO INVESTMENTS PERMITTED BY PARAGRAPHS (A) THROUGH (J)
ABOVE, ADDITIONAL INVESTMENTS BY THE BORROWER AND THE SUBSIDIARIES SO LONG AS
THE AGGREGATE AMOUNT INVESTED, LOANED OR ADVANCED PURSUANT TO THIS CLAUSE
(DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS OF SUCH INVESTMENTS,
LOANS AND ADVANCES) DOES NOT EXCEED $19,500,000 IN THE AGGREGATE.

SECTION 6.05.      Mergers, Consolidations, Sales of Assets and Acquisitions. 
(a)  Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or liquidate or dissolve, or Dispose of
(in one transaction or in a series of transactions) all or substantially all the
assets (whether now owned or hereafter acquired) of the Borrower or less than
all the Equity Interests of any Subsidiary, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other person, except for (i) the purchase and sale by
the Borrower or any Subsidiary of inventory or the Disposition of obsolete or
worn-out assets, assets that are no longer useful or scrap, in each case in the
ordinary course of business, (ii) the sale or discount by the Borrower or any
Subsidiary, in each case without recourse and in the ordinary course of
business, of overdue accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing transaction), (iii) sales of accounts receivable or interests therein
and other customary assets in Securitization Transactions permitted under
Section 6.01(k), (iv) the Disposition by any Subsidiary that is not a Loan Party
of its assets that do not constitute Collateral in connection with a foreclosure
by the applicable lenders with respect to any Indebtedness of such Subsidiary to
the extent that such assets are collateral security for such

65


--------------------------------------------------------------------------------


Indebtedness, (v) the licensing of intellectual property in the ordinary course
of business, (vi) the settlement, release or surrender of tort or other
litigation claims and (vii) if at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing, (x) the merger or consolidation of any wholly-owned Subsidiary into
or with the Borrower in a transaction in which the Borrower is the surviving
corporation, (y) the merger or consolidation of any Subsidiary into or with any
other Subsidiary in a transaction in which the surviving entity is a Subsidiary
(provided that (A) the Borrower shall own, directly or indirectly, beneficially
and of record, Equity Interests representing a percentage of the aggregate
ordinary voting power and aggregate equity value represented by the issued and
outstanding Equity Interest in such surviving Subsidiary that is equal to or
greater than the percentage of the aggregate ordinary voting power and the
aggregate equity value represented by the issued and outstanding Equity
Interests that were owned immediately prior to such merger or consolidation,
directly or indirectly, beneficially and of record, by the Borrower in such
other merged or consolidated Subsidiary, (B) if any party to any such
transaction is a Loan Party, the surviving entity of such transaction shall be a
Loan Party, (C) if any party to any such transaction is a Domestic Subsidiary,
the surviving entity of such transaction shall be a Domestic Subsidiary and (D)
if any person other than the Borrower or a wholly-owned Subsidiary receives any
consideration in connection with such transaction, such transaction shall comply
with the provisions of Section 6.04, if applicable) and (z) Permitted
Acquisitions or other Investments by the Borrower or any Subsidiary that are
expressly permitted by Section 6.04.


(B)           ENGAGE IN ANY ASSET SALE OTHERWISE PERMITTED UNDER PARAGRAPH (A)
ABOVE UNLESS

(I)            IN THE CASE OF OTHER THAN EXEMPTED ASSET SALES, (A) SUCH ASSET
SALE IS FOR CONSIDERATION AT LEAST 75% OF WHICH IS CASH (AND NO PORTION OF THE
REMAINING CONSIDERATION SHALL BE IN THE FORM OF INDEBTEDNESS OF THE BORROWER OR
ANY SUBSIDIARY), (B) SUCH CONSIDERATION IS AT LEAST EQUAL TO THE FAIR MARKET
VALUE OF THE ASSETS BEING DISPOSED OF AND (C) THE FAIR MARKET VALUE OF ALL
ASSETS DISPOSED OF PURSUANT TO THIS PARAGRAPH (B)(I) SHALL NOT EXCEED

(I)            $3,000,000 in any fiscal year, and

(II)           (a) in the case of other than the Foreign Target, $10,000,000 in
the aggregate and (b) in the case of the Foreign Target, in the aggregate, an
amount equal to (i) at the Borrower’s election (as set forth in a certificate
delivered to the Administrative Agent pursuant to Section 5.04(c)(ii)), either
(x) the aggregate amount of Capital Expenditures permitted for the Foreign
Target pursuant to Section 6.10(b) or (y) the amount of Investments made to the
Foreign Target pursuant to Section 6.04(a) minus (ii) the fair market value
(determined in good faith by the Borrower) of assets transferred to the Foreign
Target; or

(II)           SUCH ASSET SALE IS A PERMITTED ASSET SWAP; OR

(III)          IN THE CASE OF EXEMPTED ASSET SALES, THE AGGREGATE CASH
CONSIDERATION AND THE VALUE (DETERMINED IN GOOD FAITH BY THE BORROWER) OF THE
NON-CASH CONSIDERATION RECEIVED DOES NOT EXCEED $6,000,000.

66


--------------------------------------------------------------------------------


SECTION 6.06.      Restricted Payments; Restrictive Agreements.  (a)  Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions, including
in the form of additional Equity Interests, ratably to its equity holders, (ii)
so long as no Event of Default or Default shall have occurred and be continuing
or would result therefrom, the Borrower may, or may pay dividends or make other
distributions to Holdings so that Holdings may, repurchase its Equity Interests
owned by employees of Holdings, the Borrower or the Subsidiaries or make
payments to employees of Holdings, the Borrower or the Subsidiaries upon
termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees or make customary and reasonable salary
and bonus and other benefits payments to officers, employees and consultants of
Holdings or payments of customary fees and expenses of members of the board of
directors of Holdings in an aggregate amount for this clause (ii) not to exceed
$1,500,000 in any fiscal year (it being agreed that any such amount not utilized
in any fiscal year may be carried forward and utilized in any subsequent fiscal
year so long as the aggregate amount of such repurchases or payments pursuant to
this clause (ii) shall not exceed $3,000,000 in any fiscal year), (iii) the
Borrower may make Restricted Payments to Holdings (x) in an amount not to
exceed, when taken together with the aggregate amount of all loans or advances
made pursuant to Section 6.04(i) for such purpose, $1,000,000 in any fiscal year
to the extent necessary to pay general corporate and overhead expenses incurred
by Holdings in the ordinary course of business and (y) in an amount necessary to
pay the Tax liabilities of Holdings directly attributable to (or arising as a
result of) the operations of the Borrower and the Subsidiaries pursuant to the
Tax Sharing Agreement, as such agreement exists on the Closing Date and with
such changes after the Closing Date as may be approved by the Administrative
Agent; provided that all Restricted Payments made to Holdings pursuant to clause
(iii) shall be used by Holdings for the purpose specified herein within 20 days
of the receipt thereof, (iv) so long as no Event of Default or Default shall
have occurred and be continuing or would result therefrom, the Borrower may pay
dividends or make other distributions to Holdings so that Holdings may pay those
fees, costs and expenses that are expressly permitted by clause (c) of Section
6.07 and (v) so long as no Event of Default or Default shall have occurred and
be continuing or would result therefrom, the Borrower may make Restricted
Payments to Holdings, and Holdings may, in turn, make such Restricted Payments
to its equity holders so long as (A) the Leverage Ratio would be 3.50 to 1.00 or
less as of the most recently completed period ending prior to such transaction
for which the financial statements and certificates required by Section 5.04(a)
or 5.04(b) were required to be delivered or for which comparable financial
statements have been filed with or furnished to the Securities and Exchange
Commission, after giving pro forma effect to such transaction and to any other
event occurring after such period as to which pro forma recalculation is
appropriate as if such transaction had occurred as of the first day of such
period and (B) at the time of, after giving effect to, such transaction, there
shall be at least $7,500,000 of unused and available Revolving Credit
Commitments under and as defined in the First Lien Credit Agreement.


(B)           ENTER INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT OR OTHER
ARRANGEMENT THAT PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION UPON (I) THE
ABILITY OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY TO CREATE, INCUR OR PERMIT
TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS, OR (II)

67


--------------------------------------------------------------------------------



THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH
RESPECT TO ANY OF ITS EQUITY INTERESTS OR TO MAKE OR REPAY LOANS OR ADVANCES TO
THE BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE
BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (A) THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY ANY LOAN DOCUMENT, (B)
THE FOREGOING SHALL NOT APPLY TO CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED
IN AGREEMENTS RELATING TO THE SALE OF A SUBSIDIARY OR ITS ASSETS PENDING SUCH
SALE, PROVIDED SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY OR
ITS ASSETS THAT ARE TO BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER, (C) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED ON ANY
SUBSIDIARY THAT IS NOT A LOAN PARTY BY THE TERMS OF ANY INDEBTEDNESS OF SUCH
SUBSIDIARY PERMITTED TO BE INCURRED HEREUNDER, (D) CLAUSE (I) OF THE FOREGOING
SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING
TO SECURED INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR
CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS, (E)
CLAUSE (I) OF THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS
IMPOSED BY THE SUBORDINATED NOTE DOCUMENTS AS IN EFFECT ON THE CLOSING DATE, (F)
CLAUSE (I) OF THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES
AND OTHER CONTRACTS RESTRICTING THE ASSIGNMENT THEREOF AND (G) THE FOREGOING
SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY THE FIRST LIEN LOAN
DOCUMENTS WITH RESPECT TO ANY FIRST LIEN INDEBTEDNESS (OR ANY REFINANCING OF
SUCH FIRST LIEN INDEBTEDNESS THAT IS PERMITTED HEREUNDER).

SECTION 6.07.      Transactions with Affiliates.  Except for transactions by or
among Loan Parties or transactions with the Foreign Target pursuant to Sections
6.01, 6.04, 6.05 and 6.10, sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except that (a) Holdings, the
Borrower or any Subsidiary may engage in any of the foregoing transactions in
the ordinary course of business at prices and on terms and conditions not less
favorable to Holdings, the Borrower or such Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties, (b) Restricted Payments may
be made to the extent provided in Section 6.06, (c) so long as no Event of
Default or Default shall have occurred and be continuing or would result
therefrom, fees may be paid to the Sponsor or any of its Affiliates in an
aggregate amount not to exceed $1,875,000 in any fiscal year plus all reasonable
out-of-pocket costs and expenses and indemnification amounts incurred by the
Sponsor or any such Affiliate, in each case in connection with their performance
of management, consulting, monitoring, financial advisory or other services with
respect to Holdings, the Borrower and the Subsidiaries, (d) payments may be made
under the Tax Sharing Agreement, as such agreement exists on the Closing Date
and with such changes after the Closing Date as may be approved by the
Administrative Agent, and (e) the Transactions may be consummated, including the
making of any payments on the Closing Date in connection therewith.

SECTION 6.08.      Business of Holdings, the Borrower and Subsidiaries;
Limitation on Hedging Agreements.  (a)  With respect to Holdings, engage in any
business activities or have any assets or liabilities other than (i) its
ownership of the Equity Interests in the Borrower, (ii) liabilities incidental
thereto, including its liabilities pursuant to the Loan Documents or the First
Lien Loan Documents with respect to any First Lien Indebtedness (or any
refinancing of such First Lien Indebtedness that is permitted hereunder), and
(iii) Permitted Holdings Indebtedness.


(B)           WITH RESPECT TO THE BORROWER AND THE SUBSIDIARIES, ENGAGE AT ANY
TIME IN ANY BUSINESS OR BUSINESS ACTIVITY OTHER THAN A PERMITTED BUSINESS.

68


--------------------------------------------------------------------------------



(C)           ENTER INTO ANY HEDGING AGREEMENT OTHER THAN (A) ANY SUCH AGREEMENT
OR ARRANGEMENT ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT
WITH PRUDENT BUSINESS PRACTICE TO HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER
OR ANY SUBSIDIARY IS EXPOSED IN THE CONDUCT OF ITS BUSINESS OR THE MANAGEMENT OF
ITS LIABILITIES OR (B) ANY SUCH AGREEMENT ENTERED INTO TO HEDGE AGAINST
FLUCTUATIONS IN INTEREST RATES OR CURRENCY INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH PRUDENT BUSINESS PRACTICE; PROVIDED THAT IN EACH
CASE SUCH AGREEMENTS OR ARRANGEMENTS SHALL NOT HAVE BEEN ENTERED INTO FOR
SPECULATION PURPOSES.

SECTION 6.09.      Other Indebtedness and Agreements.  (a)  Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of any Loan
Party is outstanding if the effect of such waiver, supplement, modification,
amendment, termination or release would materially increase the obligations of
the obligor or confer additional material rights on the holder of such
Indebtedness in a manner adverse to any Loan Party or the Lenders; provided
that, without limiting the foregoing, waivers, supplements, modifications,
amendments, terminations and releases made in accordance with the Intercreditor
Agreement shall be permitted hereunder.


(B)           MAKE ANY DISTRIBUTION, WHETHER IN CASH, PROPERTY, SECURITIES OR A
COMBINATION THEREOF, OTHER THAN REGULAR SCHEDULED PAYMENTS OF PRINCIPAL AND
INTEREST AS AND WHEN DUE (TO THE EXTENT NOT PROHIBITED BY APPLICABLE
SUBORDINATION PROVISIONS), IN RESPECT OF, OR PAY, OR OFFER OR COMMIT TO PAY, OR
DIRECTLY OR INDIRECTLY (INCLUDING PURSUANT TO ANY SYNTHETIC PURCHASE AGREEMENT)
REDEEM, REPURCHASE, RETIRE OR OTHERWISE ACQUIRE FOR CONSIDERATION, OR SET APART
ANY SUM FOR THE AFORESAID PURPOSES, ANY INDEBTEDNESS THAT IS SUBORDINATED TO THE
OBLIGATIONS, INCLUDING THE SUBORDINATED NOTES.

SECTION 6.10.      Capital Expenditures.  Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries to exceed (a) in the case
of other than by the Foreign Target, $6,000,000 in any fiscal year; provided
that the amount of permitted Capital Expenditures set forth above in respect of
any fiscal year commencing with the fiscal year ending on December 31, 2005,
shall be increased (but not decreased) by (i) the amount of unused Capital
Expenditures permitted pursuant to this clause (a) for the immediately preceding
fiscal year less (ii) an amount equal to unused Capital Expenditures under this
clause (a) carried forward to such preceding fiscal year, and (b) in the case of
the Foreign Target, $10,000,000 (unless otherwise reduced by the amount of Asset
Sales to the Foreign Target pursuant to Section 6.05(b)(i)) per each fiscal year
2006, 2007 and 2008 (provided, that the amount of Capital Expenditures incurred
pursuant to this clause (b) shall not exceed $25,000,000 (unless otherwise
reduced by the amount of Asset Sales to the Foreign Target pursuant to Section
6.05(b)(i)) at any time outstanding during the term of this Agreement).

SECTION 6.11.      [Intentionally Omitted].

SECTION 6.12.      Senior Leverage Ratio.  On or after December 31, 2006, permit
the Senior Leverage Ratio on the last day of any fiscal quarter during any
period set forth below to be greater than the ratio set forth opposite such
period below:

69


--------------------------------------------------------------------------------


 

Period

 

Ratio

December 31, 2006

 

5.50 to 1.00

March 31, 2007

 

5.50 to 1.00

June 30, 2007

 

5.75 to 1.00

September 30, 2007

 

5.50 to 1.00

December 31, 2007

 

5.00 to 1.00

March 31, 2008

 

4.75 to 1.00

June 30, 2008

 

4.50 to 1.00

September 30, 2008

 

4.25 to 1.00

December 31, 2008

 

4.00 to 1.00

March 31, 2009 through December 31, 2009

 

3.25 to 1.00

Thereafter

 

3.00 to 1.00

 

SECTION 6.13.      [Intentionally Omitted]. 

SECTION 6.14.      Fiscal Year.  With respect to Holdings or the Borrower,
change its fiscal year-end to a date other than December 31.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01.  In case of the happening of any of the following events (“Events
of Default”):

(A)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE IN OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR THE BORROWINGS HEREUNDER, OR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION CONTAINED IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER INSTRUMENT FURNISHED IN CONNECTION
WITH OR PURSUANT TO ANY LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN FALSE OR
MISLEADING IN ANY MATERIAL RESPECT WHEN SO MADE, DEEMED MADE OR FURNISHED;

(B)           DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY PRINCIPAL OF ANY LOAN
WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE
THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR BY ACCELERATION THEREOF OR
OTHERWISE;

(C)           DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY INTEREST ON ANY LOAN
OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN (B) ABOVE)
DUE UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE BUSINESS DAYS;

(D)           DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OF ANY COVENANT, CONDITION OR AGREEMENT
CONTAINED IN SECTION 5.01(A), 5.05 OR 5.08 OR IN ARTICLE VI;

(E)           DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OF ANY COVENANT, CONDITION OR AGREEMENT
CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN CLAUSES (B), (C)
OR (D) ABOVE) AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS
FOLLOWING THE EARLIER OF

70


--------------------------------------------------------------------------------


(I) KNOWLEDGE THEREOF BY A RESPONSIBLE OFFICER OF A LOAN PARTY AND (II) WRITTEN
NOTICE THEREOF BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO A LOAN PARTY;

(F)            HOLDINGS, THE BORROWER OR ANY SUBSIDIARY SHALL (I) FAIL TO PAY
ANY PRINCIPAL OR INTEREST, REGARDLESS OF AMOUNT, DUE IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE (AFTER GIVING
EFFECT TO ANY APPLICABLE GRACE PERIOD), OR (II) ANY OTHER EVENT OR CONDITION
OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS
SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR WITHOUT THE GIVING OF
NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS OF ANY MATERIAL
INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY
MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT, REPURCHASE,
REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT
THIS CLAUSE (II) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A
RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH
INDEBTEDNESS; AND PROVIDED, FURTHER, AN EVENT OF DEFAULT UNDER AND AS DEFINED IN
THE FIRST LIEN CREDIT AGREEMENT (A “FIRST LIEN EVENT OF DEFAULT”) SHALL NOT
CONSTITUTE AN EVENT OF DEFAULT UNDER THIS PARAGRAPH UNTIL THE EARLIER TO OCCUR
OF (X) A PERIOD OF 90 DAYS HAS ELAPSED FOLLOWING NOTICE OF SUCH FIRST LIEN EVENT
OF DEFAULT FROM THE ADMINISTRATIVE AGENT OR ANY LENDER UNDER THE FIRST LIEN
CREDIT AGREEMENT TO THE BORROWER, OR FROM THE BORROWER TO SUCH ADMINISTRATIVE
AGENT OR ANY SUCH LENDER, AND (Y) THE ACCELERATION OF THE MATURITY OF ANY OF THE
LOANS OR THE TERMINATION OF ANY OF THE COMMITMENTS UNDER THE FIRST LIEN CREDIT
AGREEMENT AS A RESULT OF SUCH FIRST LIEN EVENT OF DEFAULT;

(G)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION SEEKING (I) RELIEF
IN RESPECT OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY, OR OF A SUBSTANTIAL PART
OF THE PROPERTY OR ASSETS OF HOLDINGS, THE BORROWER OR A SUBSIDIARY, UNDER TITLE
11 OF THE UNITED STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY
OTHER FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR
LAW, (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OR
FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF HOLDINGS, THE BORROWER OR A
SUBSIDIARY OR (III) THE WINDING-UP OR LIQUIDATION OF HOLDINGS, THE BORROWER OR
ANY SUBSIDIARY; AND SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR
60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL
BE ENTERED;

(H)           HOLDINGS, THE BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING RELIEF UNDER TITLE 11 OF
THE UNITED STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW,
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR THE FILING OF ANY PETITION DESCRIBED IN
(G) ABOVE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR HOLDINGS, THE
BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS
OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY, (IV) FILE AN ANSWER ADMITTING THE
MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V)
MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (VI) BECOME UNABLE,
ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO

71


--------------------------------------------------------------------------------


PAY ITS DEBTS AS THEY BECOME DUE OR (VII) TAKE ANY ACTION FOR THE PURPOSE OF
EFFECTING ANY OF THE FOREGOING;

(I)            ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $6,000,000 (EXCLUDING THEREFROM ANY AMOUNT COVERED BY
INSURANCE AS TO WHICH THE APPLICABLE INSURER HAS ACKNOWLEDGED IN WRITING ITS
OBLIGATION TO COVER) SHALL BE RENDERED AGAINST HOLDINGS, THE BORROWER, ANY
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO LEVY UPON
ASSETS OR PROPERTIES OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY
SUCH JUDGMENT;

(J)            AN ERISA EVENT DESCRIBED IN CLAUSE (B) OF THE DEFINITION THEREOF
SHALL HAVE OCCURRED OR ANY OTHER ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN
TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS, COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE BORROWER AND ITS ERISA AFFILIATES IN AN AGGREGATE
AMOUNT EXCEEDING $6,000,000;

(K)           ANY GUARANTEE UNDER THE GUARANTEE AND COLLATERAL AGREEMENT FOR ANY
REASON SHALL CEASE TO BE IN FULL FORCE AND EFFECT (OTHER THAN IN ACCORDANCE WITH
ITS TERMS), OR ANY GUARANTOR SHALL DENY IN WRITING THAT IT HAS ANY FURTHER
LIABILITY UNDER ITS GUARANTEE (OTHER THAN AS A RESULT OF THE DISCHARGE OF SUCH
GUARANTOR IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS);

(L)            ANY LIEN PURPORTED TO BE CREATED UNDER ANY SECURITY DOCUMENT
SHALL CEASE TO BE, OR SHALL BE ASSERTED BY THE BORROWER OR ANY OTHER LOAN PARTY
NOT TO BE, A VALID, PERFECTED AND, WITH RESPECT TO THE SECURED PARTIES, FIRST
PRIORITY (SUBJECT TO THE LIEN PRIORITIES SET FORTH IN THE INTERCREDITOR
AGREEMENT AND EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR SUCH
SECURITY DOCUMENT) LIEN ON ANY MATERIAL COLLATERAL COVERED THEREBY, EXCEPT TO
THE EXTENT THAT ANY SUCH LOSS OF PERFECTION OR PRIORITY RESULTS FROM THE FAILURE
OF THE FIRST LIEN COLLATERAL AGENT, AS BAILEE FOR THE COLLATERAL AGENT PURSUANT
TO THE INTERCREDITOR AGREEMENT, TO MAINTAIN POSSESSION OF CERTIFICATES
REPRESENTING EQUITY INTERESTS PLEDGED UNDER THE GUARANTEE AND COLLATERAL
AGREEMENT; OR

(M)          THERE SHALL HAVE OCCURRED A CHANGE IN CONTROL;

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event the following action may be
taken, in each case subject to the terms of the Intercreditor Agreement: the
Administrative Agent may, and at the request of the Required Lenders shall,
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document (other than
the Intercreditor Agreement) to the contrary notwithstanding, and the
Administrative Agent and the Collateral Agent shall have the right to take all
or any actions and

72


--------------------------------------------------------------------------------


exercise any remedies available to a secured party under the Security Documents
or applicable law or in equity; and in any event with respect to Holdings or the
Borrower described in paragraph (g) or (h) above, the principal of the Loans
then outstanding, together with accrued interest thereon and any unpaid accrued
fees and all other liabilities of the Borrower accrued hereunder and under any
other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document (other than the Intercreditor Agreement) to the contrary
notwithstanding, and the Administrative Agent and the Collateral Agent shall
have the right to take all or any actions and exercise any remedies available to
a secured party under the Security Documents or applicable law or in equity. 
The Required Lenders may, by notice to the Administrative Agent, rescind an
acceleration of the Loans described in the first clause above in this paragraph.

Notwithstanding anything to the contrary contained in this Section 7.01, in the
event the Borrower fails to comply with any financial covenant contained in
Section 6.12 Holdings shall have the right, no later than ten (10) Business Days
after the delivery of the financial statements and certificates required by
Section 5.04(a) or (b), as applicable, with respect to such applicable fiscal
quarter, to issue Cure Securities for cash in an aggregate amount not in excess
of the lesser of (x) the minimum amount necessary to cure the relevant failure
to comply with such financial covenant and (y) $15,000,000, the net cash
proceeds of which shall be contributed to the common equity capital of the
Borrower (collectively, the “Cure Right”), and upon the receipt by the Borrower
of such cash (the “Cure Amount”), such financial covenant shall be recalculated
giving effect to the following pro forma adjustments:

(N)           CONSOLIDATED EBITDA SHALL BE INCREASED, IN ACCORDANCE WITH THE
DEFINITION THEREOF, SOLELY FOR THE PURPOSE OF MEASURING SUCH FINANCIAL COVENANT
AND NOT FOR ANY OTHER PURPOSE UNDER THIS AGREEMENT (FOR THE AVOIDANCE OF DOUBT,
CONSOLIDATED EBITDA SHALL ONLY BE ADJUSTED FOR THE PURPOSES OF THE QUARTERLY
TESTS PURSUANT TO SECTION 6.12 AND SHALL NOT BE INCREASED FOR PURPOSES OF
DETERMINING ANY OTHER COVENANT OR DEFINITION WHICH INCORPORATES SUCH COVENANTS),
BY AN AMOUNT EQUAL TO THE CURE AMOUNT;

(O)           IF, AFTER GIVING EFFECT TO THE FOREGOING RECALCULATIONS, THE
BORROWER SHALL THEN BE IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH FINANCIAL
COVENANT, THE BORROWER SHALL BE DEEMED TO HAVE SATISFIED THE REQUIREMENTS OF
SUCH FINANCIAL COVENANT AS OF THE RELEVANT DATE OF DETERMINATION WITH THE SAME
EFFECT AS THOUGH THERE HAD BEEN NO FAILURE TO COMPLY THEREWITH AT SUCH DATE, AND
THE APPLICABLE BREACH OR DEFAULT OF SUCH FINANCIAL COVENANT WHICH HAD OCCURRED
SHALL BE DEEMED NOT TO HAVE OCCURRED IN THE FIRST INSTANCE FOR ALL PURPOSES OF
THIS AGREEMENT AND THE LOAN DOCUMENTS;

(P)           TO THE EXTENT THAT THE CURE AMOUNT PROCEEDS ARE USED TO REPAY
INDEBTEDNESS, SUCH INDEBTEDNESS SHALL NOT BE DEEMED TO HAVE BEEN REPAID FOR
PURPOSES OF CALCULATING THE FINANCIAL COVENANTS SET FORTH IN SECTION 6.12 FOR
THE PERIOD WITH RESPECT TO WHICH SUCH COMPLIANCE CERTIFICATE APPLIES; AND

(Q)           TO THE EXTENT A FISCAL QUARTER ENDED FOR WHICH SUCH FINANCIAL
COVENANT IS INITIALLY RECALCULATED AS A RESULT OF A CURE RIGHT IS INCLUDED IN
THE CALCULATION OF A

73


--------------------------------------------------------------------------------


FINANCIAL COVENANT IN A SUBSEQUENT FISCAL PERIOD, THE CURE AMOUNT SHALL BE
INCLUDED IN THE AMOUNT OF CONSOLIDATED EBITDA FOR SUCH INITIAL FISCAL QUARTER;

provided that the Cure Rights shall not be exercised more than twice in any four
quarter period.

Notwithstanding anything herein to the contrary, the lien and security interests
granted to the Administrative Agent or the Collateral Agent pursuant to the
Security Documents and the exercise of any right or remedy by the Administrative
Agent or the Collateral Agent thereunder are subject to the terms of the
Intercreditor Agreement.


ARTICLE VIII

THE AGENTS AND THE ARRANGER

Each of the Lenders hereby irrevocably appoints each of the Administrative Agent
and the Collateral Agent (for purposes of this Article VIII, the Administrative
Agent and the Collateral Agent are referred to collectively as the “Agents”) its
agent and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized by the Lenders to execute any and all documents
(including releases and the Security Documents) with respect to the Collateral
and the rights of the Secured Parties with respect thereto, as contemplated by
and in accordance with the provisions of this Agreement and the Security
Documents.  The Lenders acknowledge and agree that the Administrative Agent
shall also act, subject to and in accordance with the terms of the Intercreditor
Agreement, as administrative agent for the lenders under the First Lien Credit
Agreement.

Each bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with Holdings, the
Borrower or any Subsidiary or any of their respective Affiliates as if it were
not an Agent hereunder.

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents.  Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Administrative Agent or the Collateral Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.08), and (c)
except as expressly set forth in the Loan Documents, no Agent shall have any
duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to Holdings, the Borrower or any of the Subsidiaries that
is communicated to or obtained by the bank serving as any Agent or any of its
Affiliates in any capacity.  The Administrative Agent and the Collateral Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided

74


--------------------------------------------------------------------------------


in Section 9.08) or in the absence of its own gross negligence or willful
misconduct.  No Agent shall be deemed to have knowledge of any Default unless
and until written notice thereof is given to such Agent by Holdings, the
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person.  Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon.  Each Agent may
consult with legal counsel (who may be counsel for Holdings or the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation of the Administrative Agent or the
Collateral Agent, the Required Lenders shall have the right to appoint a
successor, subject to the Borrower’s approval (not to be unreasonably withheld
or delayed) so long as no Default or Event of Default shall have occurred and be
continuing.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder.  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.  Notwithstanding the foregoing,
at the election of the Agent, the Agent may resign from its agency capacity as
set

75


--------------------------------------------------------------------------------


forth above and retain its duties solely as paying agent (in such capacity, the
“Paying Agent”) with respect to the receipt and payment of funds hereunder.  In
such event, the Paying Agent shall be entitled to all of the rights and benefits
afforded to the Administrative Agent under the terms of this Article VIII.

The Arranger, in its capacity as such, shall have no duties or responsibilities,
and shall incur no liability, under this Agreement or any other Loan Document.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Arranger or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agents, the Arranger or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax.  If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.


ARTICLE IX

MISCELLANEOUS

SECTION 9.01.      Notices.  Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

(A)           IF TO HOLDINGS OR THE BORROWER, TO IT AT TRUE TEMPER SPORTS, INC.,
8275 TOURNAMENT DRIVE, SUITE 200, MEMPHIS, TN 38125, ATTENTION OF PRESIDENT AND
CHIEF FINANCIAL OFFICER (FAX NO. (901) 746-2162), WITH A COPY TO ANDREW MATTEI,
ESQ.  AT MAYER, BROWN, ROWE & MAW LLP, 1675 BROADWAY, NEW YORK, NY 10019 (FAX
NO.  (212) 849-5572);

(B)           IF TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, TO CREDIT
SUISSE, ELEVEN MADISON AVENUE, NEW YORK, NY 10010, ATTENTION OF LOAN SERVICES
MANAGER (FAX NO. (212) 325-8304); AND

76


--------------------------------------------------------------------------------


(C)           IF TO A LENDER, TO IT AT ITS ADDRESS (OR FAX NUMBER) SET FORTH IN
THE LENDER ADDENDUM OR THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH SUCH
LENDER SHALL HAVE BECOME A PARTY HERETO.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.

SECTION 9.02.      Survival of Agreement.  All covenants, agreements,
representations and warranties made by Holdings or the Borrower herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated.  The provisions of Sections 2.14,
2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document or any investigation made
by or on behalf of the Administrative Agent, the Collateral Agent, the Arranger
or any Lender.

SECTION 9.03.      Binding Effect.  This Agreement shall become effective when
it shall have been executed by each of the parties hereto and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

SECTION 9.04.      Successors and Assigns.  (a)  Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of Holdings, the Borrower, the Administrative
Agent, the Collateral Agent or the Lenders that are contained in this Agreement
shall bind and inure to the benefit of their respective successors and assigns.


(B)           EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION
OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR
A PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED,
HOWEVER, THAT (I) THE ADMINISTRATIVE AGENT MUST GIVE ITS PRIOR WRITTEN CONSENT
TO SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED)
OTHER THAN ANY ASSIGNMENT OF LOANS TO A LENDER OR AN AFFILIATE OR RELATED FUND
OF A LENDER, (II) THE BORROWER MUST GIVE ITS PRIOR WRITTEN CONSENT TO SUCH
ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) OTHER
THAN ANY ASSIGNMENT OF LOANS TO A LENDER OR AN AFFILIATE OR RELATED FUND OF A
LENDER; PROVIDED THAT THE CONSENT OF THE BORROWER SHALL NOT BE REQUIRED TO ANY
SUCH ASSIGNMENT DURING THE CONTINUANCE OF ANY EVENT OF

77


--------------------------------------------------------------------------------



DEFAULT, (III) THE AMOUNT OF THE COMMITMENT OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL
NOT BE LESS THAN $1,000,000 (OR, IF LESS, THE ENTIRE REMAINING AMOUNT OF SUCH
LENDER’S COMMITMENT) AND SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 (OR THE ENTIRE REMAINING AMOUNT OF SUCH LENDER’S COMMITMENT), UNLESS
OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT, (IV) THE PARTIES TO EACH SUCH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT
AND ACCEPTANCE (SUCH ASSIGNMENT AND ACCEPTANCE TO BE (A) ELECTRONICALLY EXECUTED
AND DELIVERED TO THE ADMINISTRATIVE AGENT VIA AN ELECTRONIC SETTLEMENT SYSTEM
THEN ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WHICH SHALL INITIALLY BE THE
SETTLEMENT SYSTEM OF CLEARPAR, LLC, OR (B) MANUALLY EXECUTED AND DELIVERED
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500) AND (V) THE ASSIGNEE,
IF IT SHALL NOT BE A LENDER IMMEDIATELY PRIOR TO THE ASSIGNMENT, SHALL DELIVER
TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.  UPON ACCEPTANCE
AND RECORDING PURSUANT TO PARAGRAPH (E) OF THIS SECTION 9.04, FROM AND AFTER THE
EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, (A) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED
BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THIS AGREEMENT AND (B) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.16,
2.20 AND 9.05, AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT AND NOT YET PAID).


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNING LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:
(I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF
THE INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM AND THAT
ITS COMMITMENT, AND THE OUTSTANDING BALANCE OF ITS LOANS, IN EACH CASE WITHOUT
GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT BECOME EFFECTIVE, ARE AS SET
FORTH IN SUCH ASSIGNMENT AND ACCEPTANCE, (II) EXCEPT AS SET FORTH IN (I) ABOVE,
SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THIS AGREEMENT, OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO, OR THE FINANCIAL CONDITION OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
OR THE PERFORMANCE OR OBSERVANCE BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OF
ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (III) SUCH ASSIGNEE
REPRESENTS AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A
COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL
STATEMENTS REFERRED TO IN SECTION 3.05(A) OR DELIVERED PURSUANT TO SECTION 5.04
AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE
ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND
ACCEPTANCE; (V) SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ARRANGER, SUCH ASSIGNING LENDER
OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT; (VI) SUCH ASSIGNEE APPOINTS AND
AUTHORIZES THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT TO TAKE SUCH ACTION
AS AGENT ON

78


--------------------------------------------------------------------------------



ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT, RESPECTIVELY, BY THE TERMS
HEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO; AND
(VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS
ALL THE OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE
PERFORMED BY IT AS A LENDER.


(D)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A
COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWER, THE COLLATERAL AGENT AND ANY
LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.


(E)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, AN ADMINISTRATIVE QUESTIONNAIRE
COMPLETED IN RESPECT OF THE ASSIGNEE (UNLESS THE ASSIGNEE SHALL ALREADY BE A
LENDER HEREUNDER) AND THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT SHALL (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND (II)
RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL
BE EFFECTIVE UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH (E).


(F)            EACH LENDER MAY WITHOUT THE CONSENT OF THE BORROWER OR THE
ADMINISTRATIVE AGENT SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
IN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS); PROVIDED, HOWEVER,
THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE PARTICIPATING BANKS OR OTHER
ENTITIES SHALL BE ENTITLED TO THE BENEFIT OF THE COST PROTECTION PROVISIONS
CONTAINED IN SECTIONS 2.14, 2.16 AND 2.20 TO THE SAME EXTENT AS IF THEY WERE
LENDERS (BUT, WITH RESPECT TO ANY PARTICULAR PARTICIPANT, TO NO GREATER EXTENT
THAN THE LENDER THAT SOLD THE PARTICIPATION TO SUCH PARTICIPANT) AND (IV) THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY
AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THE OBLIGATIONS OF THE BORROWER RELATING TO THE LOANS AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT (OTHER THAN
AMENDMENTS, MODIFICATIONS OR WAIVERS DECREASING ANY FEES PAYABLE HEREUNDER OR
THE AMOUNT OF PRINCIPAL OF OR THE RATE AT WHICH INTEREST IS PAYABLE ON THE LOANS
(IN EACH CASE TO THE EXTENT PARTICIPATED IN BY SUCH PARTICIPANT), EXTENDING ANY
SCHEDULED PRINCIPAL PAYMENT DATE OR DATE FIXED FOR THE PAYMENT OF INTEREST ON
THE LOANS (IN EACH CASE TO THE EXTENT PARTICIPATED IN BY SUCH PARTICIPANT),
INCREASING OR EXTENDING THE COMMITMENTS (IN EACH CASE TO THE EXTENT PARTICIPATED
IN BY SUCH PARTICIPANT) OR RELEASING ANY GUARANTOR OR ALL OR ANY SUBSTANTIAL
PART OF THE COLLATERAL).


(G)           ANY LENDER OR PARTICIPANT MAY, IN CONNECTION WITH ANY ASSIGNMENT
OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 9.04, DISCLOSE TO

79


--------------------------------------------------------------------------------



THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT ANY INFORMATION
RELATING TO THE BORROWER FURNISHED TO SUCH LENDER BY OR ON BEHALF OF THE
BORROWER; PROVIDED THAT, PRIOR TO ANY SUCH DISCLOSURE OF INFORMATION DESIGNATED
BY THE BORROWER AS CONFIDENTIAL, EACH SUCH ASSIGNEE OR PARTICIPANT OR PROPOSED
ASSIGNEE OR PARTICIPANT SHALL EXECUTE AN AGREEMENT WHEREBY SUCH ASSIGNEE OR
PARTICIPANT SHALL AGREE (SUBJECT TO CUSTOMARY EXCEPTIONS) TO PRESERVE THE
CONFIDENTIALITY OF SUCH CONFIDENTIAL INFORMATION ON TERMS NO LESS RESTRICTIVE
THAN THOSE APPLICABLE TO THE LENDERS PURSUANT TO SECTION 9.16.


(H)           ANY LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT TO SECURE EXTENSIONS OF CREDIT TO SUCH LENDER OR IN SUPPORT
OF OBLIGATIONS OWED BY SUCH LENDER AND, IN THE CASE OF ANY LENDER THAT IS A FUND
THAT INVESTS IN BANK LOANS, SUCH LENDER MAY PLEDGE ALL OR ANY PORTION OF ITS
RIGHTS UNDER THIS AGREEMENT TO ANY HOLDER OF, TRUSTEE FOR, OR OTHER
REPRESENTATIVE OF ANY HOLDERS OF, OBLIGATIONS OWED OR SECURITIES ISSUED BY SUCH
FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES; PROVIDED THAT NO SUCH
ASSIGNMENT OR PLEDGE DESCRIBED IN THIS CLAUSE (H) SHALL RELEASE A LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH ASSIGNEE OR PLEDGEE FOR
SUCH LENDER AS A PARTY HERETO.


(I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN
“SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER
TO THE ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE
BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE TO THE BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE
ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE
SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPC
HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME
EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY
HERETO HEREBY AGREES THAT NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR
PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN
WITH THE GRANTING LENDER).  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO
HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT)
THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL
OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPC, IT
WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST,
SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 9.04, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN
CONSENT OF, THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY
PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS
TO THE GRANTING LENDER OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO BY THE
BORROWER AND ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO
OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS
AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO
ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY
SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


(J)            NEITHER HOLDINGS NOR THE BORROWER SHALL ASSIGN OR DELEGATE ANY OF
ITS RIGHTS OR DUTIES HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH LENDER, AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH
CONSENT SHALL BE NULL AND VOID.

80


--------------------------------------------------------------------------------



SECTION 9.05.      EXPENSES; INDEMNITY.  (A)  HOLDINGS AND THE BORROWER AGREE,
JOINTLY AND SEVERALLY, TO PAY ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE ARRANGER IN
CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITY PROVIDED FOR HEREIN AND
THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR IN CONNECTION WITH ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS HEREBY OR THEREBY
CONTEMPLATED SHALL BE CONSUMMATED) OR INCURRED BY THE ADMINISTRATIVE AGENT, THE
ARRANGER OR ANY LENDER IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS
RIGHTS IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN
CONNECTION WITH THE LOANS MADE HEREUNDER, INCLUDING IN EACH CASE THE FEES AND
DISBURSEMENTS OF LATHAM & WATKINS LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT AND
THE COLLATERAL AGENT, AND, IN CONNECTION WITH ANY SUCH ENFORCEMENT OR
PROTECTION, THE REASONABLE FEES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT AND ONE OTHER TRANSACTION COUNSEL
ACTING ON BEHALF OF THE ARRANGER AND THE LENDERS, TOGETHER WITH ANY OTHER LOCAL
AND SPECIAL COUNSEL REASONABLY REQUIRED IN CONNECTION WITH SUCH ENFORCEMENT OR
PROTECTION.


(B)           HOLDINGS AND THE BORROWER AGREE, JOINTLY AND SEVERALLY, TO
INDEMNIFY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ARRANGER, EACH
LENDER AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED COSTS AND
EXPENSES, INCLUDING REASONABLE COUNSEL FEES AND DISBURSEMENTS, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR AS
A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES THERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED
HEREUNDER OR THEREBY, (II) THE USE OF THE PROCEEDS OF THE LOANS, (III) ANY
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO, OR (IV) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON ANY PROPERTY OWNED OR OPERATED BY
HOLDINGS, THE BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO HOLDINGS, THE BORROWER OR ANY OF THE
SUBSIDIARIES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED COSTS AND EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION
BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM PRIMARILY THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF SUCH INDEMNITEE (AND, UPON ANY
SUCH DETERMINATION, ANY INDEMNIFICATION PAYMENTS WITH RESPECT TO SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED COSTS AND EXPENSES PREVIOUSLY RECEIVED
BY SUCH INDEMNITEE SHALL BE PROMPTLY REIMBURSED BY SUCH INDEMNITEE).


(C)           TO THE EXTENT THAT HOLDINGS AND THE BORROWER FAIL TO PAY ANY
AMOUNT REQUIRED TO BE PAID BY THEM TO THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT OR THE ARRANGER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER
SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE
ARRANGER, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE
TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF
SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE
ARRANGER IN ITS CAPACITY AS SUCH. 

81


--------------------------------------------------------------------------------



FOR PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” SHALL BE DETERMINED BASED UPON
ITS SHARE OF THE SUM OF THE OUTSTANDING LOANS AND UNUSED COMMITMENTS AT THE
TIME.


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER HOLDINGS NOR
THE BORROWER SHALL ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR THE USE OF THE
PROCEEDS THEREOF.


(E)           THE PROVISIONS OF THIS SECTION 9.05 SHALL REMAIN OPERATIVE AND IN
FULL FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS
AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS OR THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF THE LOANS, THE EXPIRATION OF THE
COMMITMENTS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF
OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE ARRANGER OR ANY LENDER. 
ALL AMOUNTS DUE UNDER THIS SECTION 9.05 SHALL BE PAYABLE ON WRITTEN DEMAND
THEREFOR.

SECTION 9.06.      Right of Setoff.  If an Event of Default shall have occurred
and be continuing, subject to the terms of the Intercreditor Agreement, each
Lender is hereby authorized at any time and from time to time, except to the
extent prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of Holdings or the Borrower against any of and all the obligations of
Holdings or the Borrower now or hereafter existing under this Agreement and
other Loan Documents held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although such obligations may be unmatured.  The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.07.      Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08.      Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on Holdings or the Borrower

82


--------------------------------------------------------------------------------


in any case shall entitle Holdings or the Borrower to any other or further
notice or demand in similar or other circumstances.


(B)           NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY
PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT
TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY HOLDINGS, THE BORROWER
AND THE REQUIRED LENDERS; PROVIDED, HOWEVER, THAT NO SUCH AGREEMENT SHALL
(I) DECREASE THE PRINCIPAL AMOUNT OF OR PREPAYMENT PREMIUM ON, OR EXTEND THE
MATURITY OF OR ANY DATE FOR THE PAYMENT OF SCHEDULED PRINCIPAL OF (SUBJECT TO
THE LAST SENTENCE OF THE FIRST PARAGRAPH OF ARTICLE VII) OR ANY PREPAYMENT
PREMIUM ON OR ANY INTEREST ON ANY LOAN, OR WAIVE OR EXCUSE ANY SUCH PAYMENT OR
ANY PART THEREOF, OR DECREASE THE RATE OF INTEREST ON ANY LOAN, WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER ADVERSELY AFFECTED THEREBY, (II) INCREASE
OR EXTEND THE COMMITMENT OR DECREASE OR EXTEND THE DATE FOR PAYMENT OF ANY FEES
OF ANY LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LENDER, (III) AMEND OR
MODIFY THE PRO RATA REQUIREMENTS OF SECTION 2.17, THE PROVISIONS OF
SECTION 9.04(J), THE PROVISIONS OF THIS SECTION OR THE PERCENTAGE SET FORTH IN
THE DEFINITION OF THE TERM “REQUIRED LENDERS,” OR RELEASE ANY GUARANTOR (OTHER
THAN IN ACCORDANCE WITH THE TERMS OF THE GUARANTEE AND COLLATERAL AGREEMENT),
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER ADVERSELY AFFECTED THEREBY,
(IV) RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER OR (V) MODIFY THE PROTECTIONS AFFORDED TO AN SPC
PURSUANT TO THE PROVISIONS OF SECTION 9.04(I) WITHOUT THE WRITTEN CONSENT OF
SUCH SPC; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS
APPLICABLE.

SECTION 9.09.      Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10.      Entire Agreement.  This Agreement, the Engagement Letter and
the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof.  Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Loan Documents.  Except as otherwise provided in Section
9.19, nothing in this Agreement or in the other Loan Documents, expressed or
implied, is intended to confer upon any person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral

83


--------------------------------------------------------------------------------


Agent, the Arranger and the Lenders ) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12.      Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13.      Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03. 
Delivery of an executed signature page to this Agreement or of a Lender Addendum
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 9.14.      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15.      Jurisdiction; Consent to Service of Process.  (a)  Each of
Holdings and the Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the

84


--------------------------------------------------------------------------------


judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Administrative Agent, the Collateral Agent, the
Arranger or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against either Holdings
or the Borrower or its properties in the courts of any jurisdiction.


(B)           EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 9.16.      Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to a prior or
contemporaneous agreement containing provisions substantially the same as those
of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Holdings, the
Borrower or any Subsidiary or any of their respective obligations, (f) with the
consent of Holdings or the Borrower or (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 9.16.  Each of the Administrative Agent, the Collateral Agent and the
Lenders agrees not to use any Information except for evaluating the performance
of Holdings, the Borrower and the Subsidiaries hereunder and enforcing the
rights, remedies and obligations hereunder and under the other Loan Documents. 
For the purposes of this Section, “Information” shall mean all information
received from Holdings or the Borrower and related to the Borrower or its
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to its disclosure by Holdings or the Borrower; provided that, in the
case of Information received from Holdings or the Borrower after the Closing
Date, such information is clearly identified at the time of delivery as
confidential.  Any person required to maintain the confidentiality of
Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such person has exercised the same
degree of care to maintain the confidentiality of such Information as such

85


--------------------------------------------------------------------------------


person would accord its own confidential information.  Notwithstanding any other
express or implied agreement, arrangement or understanding to the contrary, each
of the parties hereto agrees that each other party hereto (and each of its
employees, representatives or agents) are permitted to disclose to any persons,
without limitation, the tax treatment and tax structure of the Loans and the
other transactions contemplated by the Loan Documents and all materials of any
kind (including opinions and tax analyses) that are provided to the Loan
Parties, the Lenders, the Arranger or any Agent related to such tax treatment
and tax aspects.  To the extent not inconsistent with the immediately preceding
sentence, this authorization does not extend to disclosure of any other
information or any other term or detail not related to the tax treatment or tax
aspects of the Loans or the transactions contemplated by the Loan Documents.

SECTION 9.17.      Delivery of Lender Addenda.  Each initial Lender shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.

SECTION 9.18.      USA PATRIOT Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Holdings and
the Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable to identify Holdings and the Borrower in
accordance with the USA PATRIOT ACT.

SECTION 9.19.      Intercreditor Agreement.  Each Lender hereunder (a)
acknowledges that it has received a copy of the Intercreditor Agreement, (b)
consents to the subordination of liens provided for in the Intercreditor
Agreement, (c) agrees that it will be bound by and will take no actions contrary
to the provisions of the Intercreditor Agreement and (d) authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement as
Administrative Agent and on behalf of such Lender.  The foregoing provisions are
intended as an inducement to the lenders under the First Lien Credit Agreement
to extend credit to the Borrower and such lenders are intended third party
beneficiaries of such provisions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

86


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

TRUE TEMPER CORPORATION

 

 

 

 

 

By:

 

 

 

Name.

 

 

Title:

 

 

 

 

 

TRUE TEMPER SPORTS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

(signatures continue on next page)


--------------------------------------------------------------------------------


 

CREDIT SUISSE, CAYMAN ISLANDS

 

BRANCH, individually and as Administrative

 

Agent and Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO TRUE TEMPER
SPORTS, INC. SECOND LIEN CREDIT
AGREEMENT DATED AS OF THE DATE FIRST
ABOVE WRITTEN

 

 

 

 

 

NAME OF LENDER:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------